        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 1 of 316


                        DECLARATION OF MARIE CAROLINE ROY
                             PURSUANT TO 28 U.S.C. § 1746

       My name is Marie Caroline Roy, and I am over 18 years old. I have personal knowledge

of the facts stated below. If called as a witness, I could and would testify as follows:

       1.      I currently reside in New Jersey and provide care for my parents who are in their

late 80’s and early 90’s. In 2010, I was involved in a car accident caused by a drunk driver that

left me physically disabled. Before the accident, I worked as a substitute teacher, worked in

retail, and ran a cleaning business on weekends. Since the accident, I have found it difficult to

work a full time job.

       2.      I started trading stocks on my own in 2016 as a way to generate income while at

home. When I started, I was mostly trading stocks like Apple or Amazon and had no experience

trading options. I put about $150,000 of the settlement money I received from my personal

injury lawsuit into my brokerage accounts. I made about $15,000 in profits in my first year of

trading, before I started following Jason Bond or others at Raging Bull.

       3.      In 2016, I ran some searches on the internet to get more information about stock

trading and came across a free webinar offered by Jason Bond. Bond claimed to be an expert in

trading stocks. I was interested in these do-it-yourself type programs because I wanted to learn

for myself how to become a better stock trader. Jason Bond said his program would teach me

the rules of trading. I watched the free webinar, which I remember was showing me how

average people were making a lot of money from stock trading through his program. I gave

them my email information to register for the free webinar, which is when I started receiving a

lot of marketing emails from Jason Bond.

       4.      After the webinar, I received an email from Jason Bond stating that there were

“Over 1,000 atendees [sic] for the 45 minute lesson.” He offered me “1 month trial to my

                                            Page 1 of 20


                                                                                     PX 14, 909
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 2 of 316


service for $79. You can study all of my video lesson during the 1 month.” Bond said: “Now I

can’t guarantee profits, it’s illegal to do so. And it’s unethical too. I don’t need the sale that

much to be dishonest. But I do GUARANTEE I’ll teach you, to the best of my ability, how

tonight’s lesson is directly related to how I’ve made and will continue to make big profits trading

momentum stocks with very little risk … maybe you’ll be my next client to take $1,500 and turn

it into well over $1 million in just 2 years.” Attached as Attachment A is a true and correct

copy of this email.

       5.      Soon after the free webinar, I started receiving more marketing emails from Jason

Bond. On July 22, 2016, I received an email advertising their Millionaire Roadmap service,

which would include Jason Bond’s “Day & Swing Trading” service, “Long-Term Trading”

service, “Mastermind” webinars from Kyle Dennis, and “Top Stock Picks” newsletter from Jeff

Bishop, which they said was a limited time offer. The email said to click a link to “join my top

level of service and supercharge your trading.” Attached as Attachment B is a true and correct

copy of this email.

       6.      On or about December 22, 2016, I received another email from Jason Bond Picks

announcing a free webinar about Kyle Dennis’ services. In the email, Dennis said he would

“teach you how to find catalyst events in every sector and how you can use them to profit with

less risk” and “combine charts and catalysts to perfect your entry and exit points.” Dennis’ email

said his favorite sector to trade in was biotechnology. The products that Kyle Dennis was

promoting were “Catalyst Swing Trading,” “Biotech Investor” and “Biotech Nucleus.” I

responded to the email to let them know I was interested. Attached as Attachment C is a true

and correct copy of this email.




                                            Page 2 of 20


                                                                                       PX 14, 910
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 3 of 316


       7.      On or about January 24, 2017, I received an email from Jason Bond Picks

announcing a free webinar featuring Petra Hess. The email said Petra Hess “has made nearly

$1,000,000 using my strategy since joining Jason Bond Picks.” The email contained a link to

learn more about Petra’s program or lessons. Attached as Attachment D is a true and correct

copy of this email.

       8.      On January 27, 2017, I received another email from Jason Bond Picks announcing

a “final call” sale on subscriptions to Jason Bond Picks and Kyle Dennis’ Biotech Breakouts. In

the email, Bond claimed: “This is your last chance to lock in these great savings and start hitting

winners with us each week. Both Kyle (BioTechBreakouts.com) and I are up 30% already in

2017. That’s $27,000 for Kyle and $31,000 for me in 2017. Our fee is a measly $299 quarterly.

We’re both on pace to make $90,000 quarterly. Pretty much the same as I averaged per month in

2016, turning $100,000 into $430,000. And Kyle has turned $15,000 into well over $2,000,000

and he’s only 26….” Attached as Attachment E is a true and correct copy of this email.

       9.      I continued receiving similar emails from Jason Bond and Raging Bull advertising

their stock trading service. On March 1, 2017, Jason Bond said he was live streaming his

E*Trade account so that his clients can see what stocks he was trading and when. Bond claimed

that his “top student,” Kyle Dennis, was also live streaming his Fidelity account to those that

paid for the Nucleus service. Bond said that he and Kyle were being “fully transparent” by

allowing people to watch their trades. Bond also sent a link to an article from The Huffington

Post and claimed that they published a story about how Bond helped Dennis “improve his

trading and now he’s passing that along to others.” Attached as Attachment F is a true and

correct copy of this email.




                                           Page 3 of 20


                                                                                    PX 14, 911
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 4 of 316


       10.     After seeing these marketing emails, I decided to try out Jason Bond Picks and

paid the quarterly subscription fee of $298 in June 2017. I liked the idea that I could learn how

to trade at my own pace and receive trade alerts or recommendations from successful traders like

Jason Bond. On June 30, 2017, I received an email from Jason Bond Picks telling me my

account was now activated. The email instructed me to go to the member portal and start

watching videos under “Swing Trading > Penny Stock 101,” then “Education > How To Trade

Like A Pro,” “all of the videos under Patterns,” Swing Trade Scanning Made Simple under

Scanning,” “Level II Tutorial under Indicators,” and “Pay Yourself under Strategy.” Attached as

Attachment G is a true and correct copy of this email.

       11.     In the email, Jason Bond also claimed that his service would provide “Swing

Trading Alerts,” which he said was his “flagship service and core strategy in which you’ll

receive up to 10 swing trade alerts per week by text and email in real-time.” Bond claimed that

“all of the alerts come from my daily watch list” which goes out the night before or the morning

of. According to Bond, the “goal” of the trading alerts “is to provide working professionals with

an active swing trading strategy designed to produce profits year in and year out simply trading

up to 10 times per week with 1-4 day hold times.” Bond also said that he specializes in “liquid

nano, micro and small cap stocks i.e. anything under a market cap of $2 billion, a price between

$.01 and $10 with a Beta of 1 or higher,” with a profit goal of “5-20% on a swing trade, rinse and

repeat.” Bond also promised “Long-Term Trading Alerts,” which are trades he would hold onto

from “weeks to months” and where he is “looking for profits exceeding 20%.”

       12.     I took the time to watch all of the training videos that Raging Bull provided,

including the ones that came with Jason Bond Picks, like Penny Stock 101 and How To Trade

Like a Pro.



                                           Page 4 of 20


                                                                                   PX 14, 912
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 5 of 316


       13.    In July 2017, I started getting more emails from Kyle Dennis and his newsletter

Biotech Breakouts. On July 4, 2017 and July 5, 2017, Kyle laid out some of the top reasons why

people should trade biotech stocks. His email said:

              REASON # 10
              Outperformance – The Biotech index (IBB) has easily outperformed the S&P
              index by about a 2 to 1 margin since 2011.

              REASON #9
              Information Arbitrage – Since many of these Biotech companies are so small, a
              lot of them are still flying under the radar…. This gives individual investors like
              you and me an edge when it comes to research. Additionally, many of these
              companies are too small for bigger institutions and hedge funds to invest in. This
              gives parttime and fulltime retail investors an added advantage.

              REASON #8
              Small Cap – Most Biotech companies are valued at under $1 billion, which
              means any positive catalysts or news about the company can be very important.
              Also, the share structures of these companies, and the relatively low number of
              outstanding shares, make it possible for traders to take advantage of extended
              moves and short squeezes.

              REASON #7
              Partnerships - Big pharmaceutical companies have been partnering with smaller
              Biotech companies helping them to further develop their pipeline of drugs.
              Sometimes, these small companies can develop a new drug without using much of
              their own money. This means a new drug could potentially go through clinical
              trials with little dilution to shareholders.

              REASON #6
              Drug exclusivity - When a new drug gets approved by the FDA, the company is
              protected for a period of time in which a generic cannot be produced or sold to the
              general public. That gives the drug exclusivity and if this happens to be a new
              treatment, the company can sell the drug without any competition. This makes
              developing a drug a very profitable venture, once it gets approved.

              REASON #5
              Breakthrough technology - There is a continuous stream of new technology
              being developed by Biotech companies. Some of these new developments are
              giving us hope that [sic] will be able to better treat cancer, and even edit human
              genes.

Attached as Attachment H are true and correct copies of these emails.



                                          Page 5 of 20


                                                                                   PX 14, 913
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 6 of 316


       14.     Kyle Dennis also sent out emails promoting his premium service called

“Nucleus.” He said Nucleus offered educational videos, live screen share showing his trades,

daily watch lists of “tomorrow’s big movers,” and full access to his Biotech Break Services.

Dennis also said Nucleus delivered consistent profits: “Members of the Nucleus are proven to

have more consistent and profitable trades. This program is designed to help members make

profits now as well as into their future. It gives you the training and confidence to place your

own trades on a daily basis.” Attached as Attachment I is a true and correct copy of this email.

       15.     After seeing these emails, I became very interested in trading biotech stocks. I

was not ready to pay over $1,000 for Nucleus. I decided to try out a cheaper subscription service

that Dennis was selling at the time called FDA Insider Alert, which would send me alerts about

the biotech stocks that Dennis would be watching and trading.

       16.     On August 25, 2017, I signed up for a 1-month trial offer of FDA Insider and paid

$1. In the welcome email for FDA Insider Alerts, Kyle stated: “This is my most popular and

most active service, in which you’ll receive 2 – 3 FDA insider alerts per week by email and text

in real-time. You will also receive my due diligence and reason for buying the stock. In a

typical market, my goal is to hold these trades between 1 – 4 weeks. Sometimes I will also

provide shorter term opportunities for holds between 1-3 days. Most of these stocks will be

small cap companies, with market caps under $2 billion. I will typically be looking for profits in

the 20-30% range, but sometimes I will be looking to capture 50% or more depending on the

situation….” Attached as Attachment J is a true and correct copy of this email.

       17.     I watched the training videos and studied the materials that Bond and Dennis

provided with their services. I also tried my best to follow the trade alerts that were coming from




                                           Page 6 of 20


                                                                                    PX 14, 914
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 7 of 316


Jason Bond Picks and FDA Insider. The alerts did not explain why they were making the trades

or how long we should hold onto the stocks.

       18.     Jason Bond often alerted me by email to a trade he just made, telling me he just

bought a hot stock at some price and that it was still going up, but did not say much else about

the stock or why he thought the stock price would keep rising. He would point to technical

charts to tell me that the stock price was going to go up, but generally provided little explanation.

       19.     For example, on September 21, 2017, Bond sent an email saying he bought 3,000

more shares of ADOM at $7.58 and said “don’t be shocked if it hits $9 soon.” He also copied

and pasted a technical chart of ADOM with arrows pointing up and said “See what I see?” He

gave no information about when I should buy or sell the stock in order to make any profits.

Jason’s email does not explain why he thinks the stock will continue to climb. Attached as

Attachment K is a true and correct copy of this September 21, 2017 email.

       20.     There were a few times when Jason Bond said he lost money on a specific trade,

but then he did not explain why his strategy did not work or give us any useful tips to avoid

making the same mistake in the future. Instead, Bond talked about how his other trades were

doing and more than making up for his losses.

       21.     On September 19, 2017, Bond emailed and said that he was about to lose nearly

$200,000 from trading IWM option puts and calls in 2017. Bond asked in the email “[w]hat can

we learn from this?” which he answered with “predicting the direction of the market in a

specified time is really hard, period” and that “I must have a kick ass small cap swing & long-

term strategy if three quarters of the way through 2017 I’m still up +100% +$100,000 despite

nearly $200,000 in losses from the IWM.” Bond said in this email that he knew that trading

IWM options was risky but that he decided to trade them anyways because of the “lure of a big



                                            Page 7 of 20


                                                                                     PX 14, 915
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 8 of 316


win.” Bond then said Jeff Bishop “has a doctorate level education in options, does an amazing

job of teaching and alerting them in the Millionaire Roadmap, mostly selling premiums and

spread trading, which he believes is the only way to win trading options, so we have that base

covered and covered well. I encourage you to look to him.” Attached as Attachment L is a

true and correct copy of this email from September 19, 2017.

       22.     Since I already reviewed the training videos and I was not making much money

from his trade alerts, I decided to cancel my subscription to Jason Bond Picks.

       23.     In late September 2017, Raging Bull charged me a quarterly subscription fee of

$299 for FDA Insider Alerts. I wrote to Raging Bull to ask why they charged me another $299.

They said I was charged because I did not cancel FDA Insider Alerts before my trial period

ended and it was too late to avoid the charge.

       24.     I was also experiencing the same issues with the FDA Insider trade alerts. Like

Jason Bond Picks, I was not getting clear directions on when to buy and when to sell a stock in

order to make a profit. One time, I had to respond to one of Dennis’ trade alert emails and ask

him for more information regarding his buy alert for CRTV and INO. Attached as Attachment

M is a true and correct copy of this email from October 14, 2017.

       25.     When I did trade some of the biotech stocks that Kyle put on the FDA Insider

watchlist, I usually lost money. For example, Newlink Genetics (NLNK) is a stock that appeared

on the FDA Insider watchlist in August and September 2017. On August 28, 2017, Kyle said his

“Buy Zone” for this stock was “$6.30 to $6.60” and his “Profit Zone” was “$8.00 or higher.”

His email also said “Catalyst Dates: Phase 1/2 data for AML, Phase 2 data for Glioblastoma,

and Phase 2 data for Pancreatic cancer due in the second half of 2017.” I wrote to Kyle to ask

whether he sells the stock after he hit his profit goal. On September 12, 2017, Kyle responded



                                           Page 8 of 20


                                                                                  PX 14, 916
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 9 of 316


and said, “Yeah, usually if the stock hits my goal I’ll at minimum sell half of my position. A lot

of times I’ll let [sic] the other half to see if I can get more.” I bought this stock in August 2017

and again in September 2017 after seeing Kyle’s response, and lost over $775 from these trades.

Attached as Attachment N are true and correct copies of my email correspondence with Kyle.

       26.     Throughout 2017, I continued to receive emails from Bond and Dennis

encouraging me to upgrade to Raging Bull’s premium services. On December 11, 2017, Bond

sent an email advertising his private mentorship training package called “Jason Bond Success

Mentoring Program.” He said this program “can only allow a limited amount of people to

participate and spaces are already filling up fast with my friends from my inner circle.” I felt at

the time that I would benefit from closer mentoring to truly learn their trading strategies, so I

asked about the cost. Bond said, “Normally it’s $9999 and valued at over $16000. However,

since you are a current client I’d be glad to offer it to you for $4999 annually.” Attached as

Attachment O is a true and correct copy of this email.

       27.     On December 19, 2017, Bond sent an email with the title “$5,000 into $25,000

blueprint.” In the email, Bond said “[s]tarting January 2nd, streaming live exclusively in his

Nucleus room, [Kyle] will be teaching you how to grow a $5,000 account and turn it into

$25,000…. He’s going to show you how to methodically grow your account using his proven

strategies every single day…. This is your once in a lifetime opportunity to trade side by side

with a proven Million Dollar Trader … a guy who can consistently take a tiny amount of money

and pull massive, I mean massive amounts out of the market.” Attached as Attachment P is a

true and correct copy of this email.

       28.     Kyle also sent an email around the same time promoting his Nucleus program and

offering a 70% holiday discount. He said he was going to show me how to grow $5000 into



                                            Page 9 of 20


                                                                                      PX 14, 917
       Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 10 of 316


$25,000 and then $25,000 into $1,000,000. Kyle said, “I am showing you how to take a $5,000

account and turn it into $25,000 so you can start you [sic] own Million Dollar Mission!” He

said: “[t]here is a pot of gold sitting right under your nose and you don’t even know it…. You

must be absolutely crazy if you don’t want to pull money out of this scorching hot market every

single day. That’s what my members and I are doing every single day. Think. Trade. Profit.”

Dennis said that his Nucleus members were making three times more money than he was

making. Attached as Attachment Q are true and correct copies of these emails.

       29.     When he was not promoting his Nucleus program, Kyle Dennis sent emails

promoting Jason Bond’s Millionaire Roadmap service. Kyle said that this was the “secret to

making $800k from your office cubicle” and that Jason was “the roadmap to my success and he

can do the same for you.” Attached as Attachment R is a true and correct copy of this email.

       30.     On December 26, 2017, Jason Bond emailed to announce a holiday special

discount of “70% OFF the Millionaire Roadmap … Absolute LOWEST PRICE Ever Offered!”

As added bonus, he was also throwing in “Petra Picks Platinum” and “Jeff Bishop’s Top Stock

Picks” for “FREE.” Bond hailed Bishop as an expert in options trading and claimed that his

options alerts “continue to CRUSH it.” Bond claimed that Petra Hess “pulls a LOT of money,

+$278,000 so far this year, out of the market,” that “she can teach you how to do the same” and

that “this is a service you can literally mirror very easily.” He said normally Petra’s fee was

$3,999 and Jeff’s fee was $1,999. On December 26, 2017, Bond also sent an email which said

that Jeff Bishop had a new service called “Weekly Money Multiplier” and that they were

releasing this service in Jason’s Millionaire Roadmap. Attached as Attachment S are true and

correct copies of these emails.




                                           Page 10 of 20


                                                                                   PX 14, 918
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 11 of 316


       31.     After seeing all these ads and hearing how Millionaire Roadmap was their

premium service that would include access to all of these other subscriptions, I decided to sign

up. I also thought I was getting a lifetime access to Petra Picks service even if I paid just a 1-

year subscription fee for Millionaire Roadmap. I thought I was getting a deal since Raging Bull

was charging about $999 a year for access to Petra Picks. I gave Raging Bull my credit card

information. On December 28, 2017, Jason Bond Picks charged $2,999 on my card.

       32.     Right after my purchase, Jason Bond sent me an email and required me to sign a

“Mentor Contract Form” online to get started. I signed their form electronically as they

instructed. I did not receive a signed copy of the contract at this time to keep for my files.

Attached as Attachment T are true and correct copies of the email and the form.

       33.     Very soon after I signed up, I realized Millionaire Roadmap was more of the same

as Jason Bond Picks and did not offer any private mentoring or tutoring. Most of the training

videos on trading stocks came from Jason Bond Picks, which I had already seen. There were

some videos about options trading that came with the Weekly Money Multiplier subscription, but

I did not find much else in terms of training or teaching. I also began noticing that Jason Bond

started spending less time in the chatrooms so he became hard to reach when we had questions.

       34.     I spoke to a Raging Bull representative on the phone in January or February of

2018. I told the customer representative that I did not want to have my Millionaire Roadmap

subscription renewed the following year and asked him to take me off auto-renew. Since I now

had a lifetime access to Petra Picks, I did not see any reason to keep the Millionaire Roadmap

subscription. I wanted to keep my access to Petra Picks because Petra was available in the chat

rooms to answer our questions, and she did not use as much technical jargon and complicated




                                           Page 11 of 20


                                                                                      PX 14, 919
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 12 of 316


trading charts as Jason Bond. The phone representative told me that my Millionaire Roadmap

subscription would not be renewed and that I would not be charged again.

       35.     Even after I signed up for Millionaire Roadmap, I continued to get emails from

Raging Bull to buy services that I already had access to under my Millionaire Roadmap

subscription. On December 29, 2017, I got an email from Petra Hess talking about how one

member of her “platinum service” went from making $1000 a week to making over $3,000 in

just one day. I asked Raging Bull to stop sending me these solicitation emails. Attached as

Attachment U is a true and correct copy of this email.

       36.     On March 6, 2018, Jeff Bishop sent an email with the subject line “Double Your

Account … Login Details!” The email said “Jeff Bishop shares his secrets … How his options

strategy can double or triple your accounts in less than 7 days. It’s here, it’s easy to learn, and

it’s all yours.” The email had a link to a free webinar. I found out that this was a solicitation to

join Weekly Money Multiplier, which I already had access to. Attached as Attachment V is a

true and correct copy of this email.

       37.     On March 12, 2018, I received an email from Jeff Bishop advertising his Weekly

Money Multiplier service with an “early-bird pricing” of for $1499. In the email, Jeff Bishop

said “[i]f you have a small account, you can grow it exponentially…. You can do it with little

effort, and you can do it from any place in the world, with just the device in your hand.” I asked

why I was getting these solicitation emails since I was already registered for Millionaire

Roadmap, which included the Weekly Money Multiplier. Crystal (a Raging Bull representative)

said the email was “sent to all registrants for the Weekly Money Multiplier launch event.”

Attached as Attachment W is a true and correct copy of this email.




                                           Page 12 of 20


                                                                                     PX 14, 920
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 13 of 316


       38.     Since I had access to Millionaire Roadmap for a year, I decided I should try to

take advantage of the stocks and options picks that Raging Bull traders would be sending my

way. The Raging Bull traders whose stock picks I followed were Jason Bond, Petra Hess and a

woman named Heather Cable who worked with Petra.

       39.     In March 2018, Jason Bond sent several emails alerting us to his trade on the

Zosano Pharma (ZSAN) stock. On March 12, he said it “was good to see momentum return to

small caps while I was away with bottle rockets like ZSAN, NETE and INNF delivering big

returns fast. I’ll be looking to jump on those momentum stocks this week.” On March 13, he

wrote “fibonacci retracement. bought 3k ZSAN at 17.20, goal is 20+.” On the morning of March

14, he wrote, “I must have forgotten to send the ZSAN sell yesterday but I took that off the table

into the close -$2400 in the $16.60’s. ZSAN is still in play but momentum trades are usually

same day for me and rebuy.” Less than an hour later, he wrote, “ZSAN – Fibonacci retracement

play with good range to low $20’s before the weekend. Key is holding $15’s and I think a move

to $20’s happens.” Later that same day, he wrote “Bought ZASAN 16.94, Fibonacci from watch

list” and “[p]erfect setup for a $20’s move into the weekend. I’m playing the momentum here

and looking for $20’s today. 2K at $16.94 1/2 size.” On March 15, he wrote “Momo alert

bought 3k ZSAN 16.31 goal 20ish with potential for b/o.” On the morning of Friday, March 16,

he said, “So I’m up $15,000 on ZSAN this morning. I think this runs above the recent high and

gets to round number resistance of $30 today so I’m letting it ride for now.” Later the same day,

just a few hours before the market close, Jason wrote “bought 2k ZSAN at 17.90. i think this gets

above 19.50 and runs this afternoon.” The following Monday, March 19, Jason wrote: “I cashed

up Friday after a nice win on ZSAN and will be looking to put those funds to use into this dip.” I

did not see any sell alert on March 16. I tried to follow Jason’s trade on ZSAN. I bought ZSAN



                                          Page 13 of 20


                                                                                   PX 14, 921
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 14 of 316


on March 13 and sold off my entire position by March 19, and had a net loss of about $2,233. I

do not know if Jason Bond actually made money on this stock, and if he did, how he did it.

Attached as Attachment X are true and correct copies of the trade alert emails for ZSAN in

March 2018.

       40.     Net Element Inc. (NETE) was another stock tip from Jason Bond around this time

that I lost money on. Jason sent a bunch of emails about how this stock was heating up in March

2018 and April 2018. I lost about $461 chasing after profits on this stock at that time. Attached

as Attachment Y are true and correct copies of a few of the trade alert emails from Jason Bond

for NETE.

       41.     I also began trading options for the first time in 2018. I had not ever traded

options before so I told Raging Bull that I needed to learn options before I could start trading

options. Based on Raging Bull’s promotional emails and webinars, I thought I would learn all I

needed to know about options trading by watching Jeff Bishop’s training videos. But the videos

left me with more questions than answers. I also did not know where to go when I had questions

after watching his training videos. Bishop did not respond to my emails and I did not see him

often in the chat rooms. Attached as Attachment Z is a true and correct copy of my July 2018

email to Jeff Bishop where I tried to ask him questions.

       42.     When trading options, I tried to buy the same options that Raging Bull traders like

Jeff Bishop, Nathan Bear, Petra Hess and Heather Cable were buying or focusing on. Raging

Bull’s website and emails introduced Nathan Bear as being one of Jason Bond’s former students

who made over a million dollars trading. Nathan began sending around his trade alerts and links

to his training videos on the Weekly Money Multiplier emails.




                                           Page 14 of 20


                                                                                    PX 14, 922
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 15 of 316


       43.     Raging Bull also featured a trader named Pradeep. He had a presentation on the

Raging Bull newsletter called “Trading On Earnings with Pradeep.” In May 2018, we were

invited to the Millionaire Roadmap chat room, where Pradeep was going to alert people about his

trades. I went to the chatroom on the scheduled day and even took copies of the chats from this

session. I followed several of the options trades that Pradeep alerted us to in this chatroom

session (like HUYA, NTAP, NVDA) and lost money on those trades. Attached as Attachment

AA are true and correct copies of the May 2018 email from Jason Bond Picks about Pradeep’s

presentation and an excerpt from the May 2018 chat log where Pradeep gave his trade alerts.

       44.     On August 17, 2018, Jeff Bishop sent a trade alert on a BIDU call option and said

“I think the stock could make a turn here based on the hourly trendline reversal.” I bought a

BIDU call option a few days later and lost $126 on this trade, not including the transaction fee.

On October 4, 2018, Bishop said “I am really close to buying WWE calls and TLRY calls right

here. I think there will be some good buying opportunities in the next couple of days as stocks

find a base from the selloff. This is a needed and expected pullback today.” The next day, he

emailed to tell us he bought a WWE call option (“WWE OCT 19 2018 90.0 call @ $2.80”). He

said, “I have missed several opportunities to get into WWE on the climb higher over the last few

weeks. I am taking advantage of the dip right now and starting a new position on it. I think

there is a good chance this stock goes over $100 in the coming weeks…. Right now it is just

above the 200-hourly trendline, which I think will be an initial support level for it to bounce off

of. If WWE closes below $87 I will stock out of this trade. I will also look to add to this

position around $2 if it gets there.” I purchased a WWE call option on October 5, 2018 and lost

$55 on this trade, before including the transaction fee. Attached as Attachment BB are true and




                                           Page 15 of 20


                                                                                     PX 14, 923
           Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 16 of 316


correct copies of a few of the trade alert emails from Jeff Bishop for BIDU and WWE call

options.

       45.      Despite losing money on these trades, I still felt at the time that I would come

ahead in the long-run if I kept at this and continued following their trades. I truly believed these

millionaire traders at Raging Bull knew what they were doing, since they kept talking about how

they had a proven track record of getting consistent profits from the stock market.

       46.      On December 10, 2018, I asked a Raging Bull customer service representative

what would be the status of my access to Petra Picks since my Millionaire Roadmap subscription

was set to expire soon. They said, “I’ve checked your account and you have a lifetime access to

Petra Platinum, so you have it indefinitely.” He made no mention of the Millionaire Roadmap

subscription having to be renewed. Attached as Attachment CC is a true and correct copy of

my email correspondence.

       47.      On or around December 30, 2018, Jason Bond Picks charged my card $2,999 for

another year of Millionaire Roadmap, which I did not want to renew. On January 3, 2019, I

wrote to Raging Bull to complain about the charge, since I told them in early 2018 not to renew

my subscription. The customer service representative who responded (Allen) told me, “you

needed to cancel the service before the renewal date.” His email left some confusing directions

on how I was required to cancel the auto-renew, which I was told for the first time in this email.

Attached as Attachment DD is a true and correct copy of this email.

       48.      In January 2019, I had a lengthy email exchange with a Jason Bond Picks

representative (Nathan), who seemed to be telling me something different from what I was told

in December 2018 about my lifetime access to Petra Picks. Since Raging Bull was refusing to




                                           Page 16 of 20


                                                                                      PX 14, 924
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 17 of 316


issue my refund for the wrongful charge, I filed a chargeback with my credit card company.

Attached as Attachment EE is a true and correct copy of my email exchange with Raging Bull.

       49.     I also noticed around this time that Jeff Bishop was not sending around trade

alerts to subscribers. On February 22, 2019, Jeff sent an email talking about some trades he

made earlier and some general remarks about what he thought could happen in the market. He

said “I make these trades all the time so it is a good thing to study and learn from,” but he also

said “I do not alert these trades because they come with different risks than most people are

comfortable with, so use these as a guide to learn from just like everything else.” I was not sure

what to take away from his long email. I wrote back to ask him to send us his trade alerts and

said I thought he was “selling us short.” I got a short response from a Weekly Money Multiplier

representative, who said “We value your input! I will pass your message along.” Attached as

Attachment FF is a true and correct copy of this email exchange.

       50.     I watched the Weekly Money Multiplier training videos and had more questions

than answers. I still did not have a clear grasp of what Jeff Bishop’s trading strategy was or is.

While the marketing emails from Raging Bull were telling me that their strategies were simple

and easy to use, I realized they were far from that. There were so many trades that I made that I

just did not fully understand what I was doing, and I just had to accept at face value what the

Raging Bull traders were telling me about their trades. I trusted them.

       51.     By April 2019, I was also noticing that Nathan Bear was sending out more of the

emails and trade alerts from the Weekly Money Multiplier service. On April 9, 2019, Nathan

Bear sent an email saying that he just bought an WIX call (“BOT +10 BUTTERFLY WIX 18

APR 19 125/130/135 CALL @.70”) and said this is a “bullish trade in WIX and I did a video on

exactly how to buy this butterfly, and how to sell it.” On April 11, Nathan sent an email saying



                                           Page 17 of 20


                                                                                     PX 14, 925
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 18 of 316


he just bought an AWI put (“BOT +5 AWI 17 MAY 19 85 PUT @3.05”) and said “AWI has had

a big move higher and the crossover looks to be setting up. I love the risk/reward here.” I also

bought AWI put options on April 11 and lost over $480. Attached as Attachment GG are true

and correct copies of Nathan’s trade alert emails for WIX call and AWI put. exchange.

       52.     I also continued to receive more solicitation emails in 2019. I saw that Raging

Bull was introducing new services and inviting existing clients like me to join. On April 29,

2019, I received a solicitation email from Kyle Dennis. He was launching a new subscription

called “Mortal Lock” for $1,997 and guaranteeing that people would recoup this cost with one

trade. His emails said, “If you don’t make it back with the Mortal Lock that airs this week, you

get a $1997 credit for another year…FREE. All you have to do is decide if you want to be in

that trade and take a $500 minimum position.” Attached as Attachment HH is a true and

correct copy of this email.

       53.     Around this time, I also received an email from Petra Hess notifying me of a new

service that Jeff Bishop was rolling out a new subscription called “Total Alpha.” Petra’s email

had a link to a video where Jeff would be talking about this new service on options trading.

Petra said, “I’ve known Jeff for a while and you’ll be hard pressed to find something with this

type of options trading experience. 20+ years and counting! He revealed his favorite strategy in

his webinar and shows you exactly how you can start to do this.” Attached as Attachment II is

a true and correct copy of this email.

       54.     In May 2019, my credit card company sent me a file showing me that Raging Bull

disputed my chargeback. Raging Bull sent them a printed copy of the mentor contract they had

me electronically sign, along with a link to the Jason Bond Picks terms and conditions webpage.

The contract, which Raging Bull called a “License Agreement,” looked like a form contract and



                                          Page 18 of 20


                                                                                   PX 14, 926
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 19 of 316


did not even mention the name of the subscription I had bought (Millionaire Roadmap) or have

the correct pricing. Raging Bull also showed my credit card company my website login history

and said this was “Proof of Delivery.” I did not realize they were keeping track of when I was

logging into the members site. My credit card company sided with the merchant and I lost the

chargeback dispute. Attached as Attachment JJ is a true and correct copy of chargeback

dispute file I received from my credit card company, along with my handwritten notes.

       55.      I went to my son to get his help on disputing the chargeback. I gave my son

access to my email accounts where I was receiving emails from Raging Bull. I think my son did

some independent research on Raging Bull, Jason Bond, Petra Hess, and others. We both tried to

convince the credit card company that this was a wrongful charge, but they refused to challenge

the merchant.

       56.      We filed a complaint with the Better Business Bureau (“BBB”) in October 2019

to report them on their wrongful charge. In January 2020, Raging Bull contacted me to let me

know that they had agreed to refund me for the “unwanted renewal.” The Raging Bull

representative also said, “If you don’t mind marking your request as resolved in BBB that helps

me get to the next client who needs assistance.” Attached as Attachment KK is a true and

correct copy of this email.

       57.      Looking back, I regret joining Raging Bull. I lost a great deal of money following

their trades. I did not realize until it was too late that these trades were doing me more harm than

good. My son looked back at my trading accounts and added up my gains and losses from

Raging Bull’s trades and put them into a chart. I reviewed the chart and can confirm that I had at

least $96,000 in net losses following Raging Bull’s trade recommendations.




                                           Page 19 of 20


                                                                                    PX 14, 927
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 20 of 316




          58.      1'3159 ooti<:ed rhat R.:1Aing OuJI kept oorrU11gvp wilh new products and wcrc .ooL

  able t◊ dtJh·et on lhe .,;crvie9,5 they had already :-;old me. Ir w:as-jt1st gcuiug dUiicull keeping

  lrJck of ibctr Wttltiple SubS1;ripliorn;. Tl\crc W.lS UO oonsi.sk"l'IC)'.

          l declare under pc..·111tlry of ~Jury tbal thi: foregoing )S m.1~ aud ~rretL

                   0f    I




                                                                                                 PX 14, 928
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 21 of 316




                  ATTACHMENT A




                                                         PX 14, 929
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 22 of 316

8/19/2020                                                         Gmail - 1 month trial tonight ONLY



                                                                                                       C Roy



  1 month trial tonight ONLY
  1 message

  Jason <jason@jasonbondpicks.com>                                                                               Thu, Jul 7, 2016 at 9:57 PM
  To:




            Good evening,

            Thank you for attending tonight's webinar.

            Over 1,000 atendees for the 45 minute lesson.

            What a blessing it is to have such an audience.
            A blessing I take very seriously.

            I'm extremely grateful for your time.
            So if you enjoyed the lesson I taught tonight, which is directly tied to how I've made
            +290% +$290,000 just 6 months into 2016 ...
            ... I'm happy to give you a 1 month trial to my service for $79.
            You can study all of my video lessons during the 1 month.

            And this weekend I'll reteach tonight's lesson to all of you who take the trial.
            And after a month, if you like what I'm doing, the fee is only $399 quarterly.

            In not, we part ways, simply unsubscribe at anytime by emailing me
            jason@jasonbondpicks.com - I do emails daily in the morning and at night.

            Now I can't guarantee profits, it's illegal to do so. And it's unethical too. I don't need the
            sale that much to be dishonest.
            But I do GUARANTEE I'll teach you, to the best of my ability, how tonight's lesson is
            directly related to how I've made and will continue to make big profits trading momentum
            stocks with very little risk.
            So click here if you'd like to join me for a month and see where it takes the 2 of us.

            Who knows, maybe you'll be my next client to take $1,500 and turn it into well over $1
            million in just 2 years.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1539249829707925314&simpl=msg-f%3A1539249829707925314   1/2


                                                               Attachment A                                          PX 14, 930
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 23 of 316

8/19/2020                                                                     Gmail - 1 month trial tonight ONLY


            Again, thank you so much for your time.
            I'm heading out back to the fire pit for now but will be up bright and early Friday morning
            to answer any questions you might have.
            Trade green!

            Jason Bond




            Neither Jason Bond nor Lighthouse Media, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for Lighthouse Media, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of Lighthouse Media, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1539249829707925314&simpl=msg-f%3A1539249829707925314                          2/2


                                                                           Attachment A                                                    PX 14, 931
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 24 of 316




                  ATTACHMENT B




                                                         PX 14, 932
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 25 of 316

8/19/2020                                          Gmail - Mastermind with millionaire traders Kyle Dennis & Jeff Bishop



                                                                                                           C Roy



  Mastermind with millionaire traders Kyle Dennis & Jeff Bishop
  1 message

  Jason <jason@jasonbondpicks.com>                                                                                         Fri, Jul 22, 2016 at 1:25 PM
  To:




            Good afternoon,
            As promised, here's a small snapshot of what takes place regularly in the Mastermind
            component of the Millionaire Roadmap service.

            Learn more about the Millionaire Roadmap here.
            CLICK HERE and apply promo code: save33percent if you'd like join my top level of
            service and supercharge your trading.
            Remember, the Millionaire Roadmap includes:

            My most popular service Day & Swing Trading.

            As well as my Long-Term Trading service.

                                   >>> Millionaire Roadmap Mastermind webinars <<<
                                     Mastermind with Millionaire trader Kyle Dennis Part I

                                    Mastermind with Millionaire trader Kyle Dennis Part II
                                         Mastermind with Millionaire trader Jeff Bishop

                                   >>> Millionaire Roadmap Mastermind webinars <<<
            Plus, for a LIMTED TIME ...

            ... ALL Millionaire Roadmap clients get Jeff Bishop's (my mentor) Top Stock Picks
            newsletter 100% free. A savings of $1,200 yearly.

            The 33% discount and free Top Stock Picks newsletter will not last long.

            So act now while the deal is open.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1540576572287314924&simpl=msg-f%3A1540576572287314924           1/2


                                                                 Attachment B                                                 PX 14, 933
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 26 of 316

8/19/2020                                                   Gmail - Mastermind with millionaire traders Kyle Dennis & Jeff Bishop

            CLICK HERE and apply promo code: save33percent if you'd like join my top level of
            service and supercharge your trading.

            Trade green!

            Jason Bond




            Neither Jason Bond nor Lighthouse Media, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for Lighthouse Media, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of Lighthouse Media, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1540576572287314924&simpl=msg-f%3A1540576572287314924                          2/2


                                                                           Attachment B                                                    PX 14, 934
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 27 of 316




                  ATTACHMENT C




                                                         PX 14, 935
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 28 of 316

8/19/2020                                                Gmail - FREE webinar tonight. Login instructions inside.



                                                                                                           C Roy



  FREE webinar tonight. Login instructions inside.
  5 messages

  Jason Bond <jason@jasonbondpicks.com>                                                                             Thu, Dec 22, 2016 at 4:46 PM
  To:



            Good afternoon everyone!
            Kyle Dennis here.
            Thank you for signing up for
            the Holiday Webinar tonight at
            8 PM Eastern!
            Below is the information you
            need to enter:
            Just CLICK HERE
            Password:
            I’m going to share with you a
            couple of things I’ve learned
            that are extremely important
            for traders to understand:
                1. I’ll teach you how to find
                   catalyst events in every
                   sector and how you can
                   use them to profit with
                   less risk.
                2. How to combine charts
                   and catalysts to perfect
                   your entry and exit
                   points.
                3. How I apply this
                4. strategy to my favorite
                   sector - biotechnology!
            I’m excited and I’ll see you
            there!

            Here is the link: http://jasonbondpicks.omnovia.com/nucleus

            And here is your password:

            Kyle Dennis




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…   1/6


                                                                Attachment C                                             PX 14, 936
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 29 of 316

8/19/2020                                                        Gmail - FREE webinar tonight. Login instructions inside.




            Lorem Neither Jason Bond nor Lighthouse Media, LLC (publisher of JasonBondPicks) is registered as an investment
            adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory
            authority. Users of this website are advised that all information presented on this website is solely for informational
            purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific
            portfolio or to any user's particular investment needs or objectives. Past performance is NOT indicative of future
            results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website
            must determine for themselves what specific investments to make or not make and are urged to consult with their own
            independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
            investment research and decisions, should seek the advice of a qualified securities professional before making any
            investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
            information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
            limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
            appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep
            such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
            Lighthouse Media, LLC may have long or short positions in securities that may be discussed on this website or
            newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented.
            Profits and losses reported are actual figures from the portfolios Jason Bond manages on behalf of Lighthouse Media,
            LLC.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe
            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy                                                                                                                      Thu, Dec 22, 2016 at 9:33 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    I like the biotech sector but have lt=td experience trading. I know some of the hcv stocks but would like to do the catalyst
    trading. i have started to trade the earnings & am making some extra $.
    I have $100k to trade with but shouldn't i put half in savings. I am interested in the best place to day trade and do the
    catalyst biotech trades,

    what are the hours of the chat rooms, the place of the research, best book on charts

    i watch cnbc and have been keeping up with the trends, the news, etc....

    This is my 1st year and made 12-13k

    i know there is potential in the smaller stocks but need a mentor, It would help me alot,

    where is the content of each trading package you have.


    i have never heard of this before tonite, It's sounds great.

    I tried to en=mail Kyle at Kyle@biotechbreakout.com but it is not recognized.




    Marie Roy
    [Quoted text hidden]



  C Roy                                                                                                                      Thu, Dec 22, 2016 at 9:41 PM
  To: Jason Bond <jason@jasonbondpicks.com>
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…            2/6


                                                                        Attachment C                                                 PX 14, 937
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 30 of 316

8/19/2020                                                Gmail - FREE webinar tonight. Login instructions inside.

    I dont know much about each program
    is there a place that details each 1


                                                  Catalyst Swing Trading

                                                         Biotech Investor

                                                        Biotech Nucleus
    Do you have any details of each 1. I am very new to this as I just got the email

    Does Jason Bond have any thing to offer?

    Marie Roy
    [Quoted text hidden]



  C Roy                                                                                                             Thu, Dec 22, 2016 at 9:43 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    I see Jason Bond also has a holiday special
    Is there any info on what is included in each package anywhere.

    I would like to join one of the packages.

    Truly


    Marie Roy
    [Quoted text hidden]



  Jason Bond (Jason Bond Picks) <jason@jasonbondpicks.com>                                                           Fri, Dec 23, 2016 at 6:43 AM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (55628) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Jason Bond      (Jason Bond Picks)
                     Dec 23, 06:43 COT

                     Hi Marie,

                     Yes, just click learn more on any of these packages.

                     https://www.jasonbondpicks.com/holiday-sale/


                     Let me know if you have questions.

                     Jb
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…    3/6


                                                                Attachment C                                             PX 14, 938
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 31 of 316

8/19/2020                                                Gmail - FREE webinar tonight. Login instructions inside.




                    C Roy
                    Dec 22, 21:44 COT
                    I see Jason Bond also has a holiday special
                    Is there any info on what is included in each package anywhere.
                    I would like to join one of the packages.
                    Truly
                    Marie Roy


                    C Roy
                    Dec 22, 21:41 COT
                    I dont know much about each program
                    is there a place that details each 1
                    Catalyst Swing Trading
                    Biotech Investor
                    Biotech Nucleus
                    Do you have any details of each 1. I am very new to this as I just got the email
                    Does Jason Bond have any thing to oﬀer?
                    Marie Roy


                    C Roy
                    Dec 22, 21:34 COT
                    I like the biotech sector but have lt=td experience trading. I know some of the hcv stocks
                    but would like to do the catalyst trading. i have started to trade the earnings & am
                    making some extra $.
                    I have $100k to trade with but shouldn't i put half in savings. I am interested in the best
                    place to day trade and do the catalyst biotech trades,
                    what are the hours of the chat rooms, the place of the research, best book on charts
                    i watch cnbc and have been keeping up with the trends, the news, etc....
                    This is my 1st year and made 12-13k
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…   4/6


                                                                Attachment C                                        PX 14, 939
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 32 of 316

8/19/2020                                                Gmail - FREE webinar tonight. Login instructions inside.

                    i know there is potential in the smaller stocks but need a mentor, It would help me alot,
                    where is the content of each trading package you have.
                    i have never heard of this before tonite, It's sounds great.
                    I tried to en=mail Kyle at Kyle@biotechbreakout.com but it is not recognized.
                    Marie Roy
                    On Thu, Dec 22, 2016 at 4:46 PM, Jason Bond <jason@jasonbondpicks.com> wrote:
                    Good afternoon everyone!
                    Kyle Dennis here.
                    Thank you for signing up for the Holiday Webinar tonight at 8 PM Eastern!
                    Below is the information you need to enter:
                    Just CLICK HERE (https://mr141.infusionsoft.com/app/linkClick/121680/
                    aa249990b2f8e095/95106860/6000df34d0e0fd51)

                    Password: joinnucleus
                    Iʼm going to share with you a couple of things Iʼve learned that are extremely important
                    for traders to understand:
                    1.
                    Iʼll teach you how to ﬁnd catalyst events in every sector and how you can use them to
                    proﬁt with less risk.
                    2.
                    How to combine charts and catalysts to perfect your entry and exit points.
                    3.
                    How I apply this
                    4.
                    strategy to my favorite sector - biotechnology!
                    Iʼm excited and Iʼll see you there!
                    Here is the link: http://jasonbondpicks.omnovia.com/nucleus
                    And here is your password: joinnucleus
                    Kyle Dennis
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…   5/6


                                                                Attachment C                                        PX 14, 940
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 33 of 316

8/19/2020                                                Gmail - FREE webinar tonight. Login instructions inside.




                    Lorem Neither Jason Bond nor Lighthouse Media, LLC (publisher of JasonBondPicks) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for Lighthouse Media, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Jason Bond
                    manages on behalf of Lighthouse Media, LLC.
                    If you no longer wish to receive our emails, click the link below:
                    Unsubscribe (https://mr141.infusionsoft.com/app/optOut/18/e0131d889271dc26/95106860/
                    6000df34d0e0fd51)
                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States

      ]

      Thank You for Contacting Support.


    [NYMVRY-P88V]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1554454346853370552&simpl=msg-f%3A1554454346853370552…   6/6


                                                                Attachment C                                        PX 14, 941
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 34 of 316




                  ATTACHMENT D




                                                         PX 14, 942
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 35 of 316

8/26/2020                                                 Gmail - Tuesday's game plan & FREE webinar Thursday



                                                                                                       C Roy



  Tuesday's game plan & FREE webinar Thursday
  1 message

  Jason <jason@jasonbondpicks.com>                                                                              Tue, Jan 24, 2017 at 10:08 AM
  To:




            Good morning,

            FREE family & friends webinar Thursday evening with Petra Hess who has made nearly $1,000,000 using my strategy
            since joining Jason Bond Picks. Simply click here for details. She’s an amazing trader and teacher.

            Here's what Millionaire Roadmap clients are saying about Petra Hess.

                   "Jason, all I can say is THANK YOU! I was privileged to attend Petra's Saturday morning webinar on
                   candlesticks and found two nuggets that when back tested against my trade, would have given me an
                   increased gain and protected more profit. They were two Ah-Ha moments that when she defined then
                   clarified via charting, it hit me. The most verifiable was to utilize the hollow candle charting if available.
                   All I can say is I spent the better part of the weekend reviewing trades to determine how much more
                   profit or less loss could have been acquired. I would welcome a few Saturday morning webinars in the
                   future. On a side note,. It was my birthday Saturday, I consider that a well deserved Birthday present.
                   One that can continue many happy returns." ~ Virgil A.

                   "Jason, quick message on Petra's Saturday lesson, it was outstanding one of the best since I have
                   been here. Look forward to reviewing the lesson when recording is posted and having the PDF of the
                   slides. Keep up the great work in making us better traders. Thanks." ~ Henry E.

                   "Hi Jason. Thanks so much for allowing a Saturday mastermind and thank you for recording all of the
                   Thursday Masterminds. My work schedule has changed and I can only watch everything (masterminds,
                   watch lists, daily wraps, etc) at night or on weekends. There is so much valuable information that gets
                   presented throughout the day and it is a blessing to be able to receive it even though I am not present. I
                   wish you could do more Saturday Petra lessons so I will have to availability to ask the questions, etc,
                   (possibly a future option) either way lots of Great stuff! Thanks." ~ Fred Simmons


            I realized a profit of +$0 Monday, closing no swing trades and +$24,088 in 2017. Unrealized profit +$893 on open
            positions. I’m +25% +$24,981 in 2017, finished 2016 +330% +$330,000 and 2015 +191% +$176,000.

            Penny stocks 101

            How to Trade Like a Pro

            Chat room

            I'm sitting on 4 open positions and no buying power so here's a breakdown of the portfolio instead of a watch list.

            LQMT - New Apple patent filed today mentions liquidmetal. "Liquid Metal is one example of a metal material that can
            be injected molded." It'll be interesting to see how the media writes about this today. Look at the drawing provided. I'm
            looking for a 52-week breakout at $.25 and a move to $.30 here. Also holding a Long-Term position.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1557419039893094150&simpl=msg-f%3A1557419039893094150   1/3


                                                                Attachment D                                           PX 14, 943
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 36 of 316

8/26/2020                                                           Gmail - Tuesday's game plan & FREE webinar Thursday
            "Electronic devices are provided with a
            protective housing having one or more housing
            components. A housing component can be
            formed from a single sheet of material to
            appear as if the housing component had been
            formed from a hollowed out solid block of
            material. The sheet of material may be deep
            drawn, forged, and machined to form the
            housing component. One or more holes may be
            formed through a portion of the housing
            component to provide an I/O interface."

            URRE - Favorite Trump trade idea with
            breakout potential above $2.70's. Closed strong
            on Monday, look for a move above $2.40's
            here, some resistance at $2.70's and if traders
            latch on, a move to the low $3's. The more
            Trump and Putin vow to boost nuclear
            capability the more stocks like URRE will run.

            GEVO - Oversold post stock split. I like this
            around $3 for a move to $4 in the near-term.
            Might be longer than a 4-day hold for me but
            I'm 3 for 3 on GEVO in 2017 with wins of +16%
            +$1,220, +10% +$744 and +16% +$2,440 so
            far. Ideally 4 for 4 with another 10%+ in the
            coming days if it bounces from oversold.

            DELT - Fibonacci Retracement play. The
            company had great news last week and shares
            ran from $.87 - $2.28. Then settled above
            $1.40's Fibonacci Retracement which is a
            resting pattern before continuation of the trend.
            Look for a break above $1.60's to trigger a
            move between $1.70's and $2.

            Trade wise and green my friends.

            Jason Bond




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1557419039893094150&simpl=msg-f%3A1557419039893094150                          2/3


                                                                           Attachment D                                                    PX 14, 944
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 37 of 316

8/26/2020                                                Gmail - Tuesday's game plan & FREE webinar Thursday




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1557419039893094150&simpl=msg-f%3A1557419039893094150   3/3


                                                               Attachment D                                          PX 14, 945
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 38 of 316




                  ATTACHMENT E




                                                         PX 14, 946
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 39 of 316

8/19/2020                                                   Gmail - FINAL CALL! These sales end TONIGHT



                                                                                                    C Roy



  FINAL CALL! These sales end TONIGHT
  1 message

  Jason <jason@jasonbondpicks.com>                                                                               Fri, Jan 27, 2017 at 4:25 PM
  To:




            Hello and TGIF my friend!
            Both Kyle (BioTechBreakouts.com) and I opened a 25% off sale, for 100 seats each,
            good through Tuesday next week or the end of January.

            But as expected, both sales will sell out those 100 seats 5-days ahead of schedule
            meaning the deals come down tonight at midnight.

            This is your last chance to lock in these great savings and start hitting winners with us
            each week. Both Kyle (BioTechBreakouts.com) and I are up 30% already in 2017. That's
            $27,000 for Kyle and $31,000 for me in 2017.

            Our fee is a measly $299 quarterly.

            We're both on pace to make $90,000 quarterly.

            Pretty much the same as I averaged per month in 2016, turning $100,000 into $430,000.

            And Kyle has turned $15,000 into well over $2,000,000 and he's only 26.
            So take a moment and review our sales before they come down tonight at midnight.

            25% off JasonBondPicks.com most popular service

            25% off Kyle's BioTechBreakouts.com most popular service
            TGIF my friends!

            Jason Bond




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1557714539017273991&simpl=msg-f%3A1557714539017273991   1/2


                                                                Attachment E                                         PX 14, 947
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 40 of 316

8/19/2020                                                              Gmail - FINAL CALL! These sales end TONIGHT




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1557714539017273991&simpl=msg-f%3A1557714539017273991                          2/2


                                                                           Attachment E                                                    PX 14, 948
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 41 of 316




                  ATTACHMENT F




                                                         PX 14, 949
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 42 of 316

8/19/2020                                            Gmail - What full transparency looks like & Wednesday's watch list



                                                                                                            C Roy



  What full transparency looks like & Wednesday's watch list
  1 message

  Jason <jason@jasonbondpicks.com>                                                                                        Wed, Mar 1, 2017 at 7:54 AM
  To:




            Woohoo!

            January +$26,294!

            February +$24,804!

            March goal $30,000+, let's do this!

                                                            TEACHABLE MOMENT

            I want to talk to you about the investment newsletter industry and FULL TRANSPARENCY.

            I stream my E*TRADE Pro LIVE daily in the Millionaire Roadmap which is the only true measure of full
            transparency. If you are in services that don't stream live, shouldn't you at least question why?! Forget
            journaling trades etc ... I've set a new bar for full transparency. Nothing is more powerful than watching a
            real trader live, all day every day.

            And now my top student Kyle Dennis, who turned $15,000 into nearly $2,500,000 in just a few years with
            the Millionaire Roadmap, is streaming his Fidelity LIVE daily too in his his Nucleus service. Kyle is the best
            trader under 30 and by allowing you to look over his shoulder all day every day, he's being fully transparent
            too.

            I'm not bragging here but I'm proud of this accomplishment. I was able to help Kyle improve his trading and
            now he's passing that along to others. Isn't that what a true mentor does? THE HUFFINGTON POST wrote
            about it and guess who benefits, you, the aspiring millionaire trader.

            Listen, I've been around the block, there's too many fake trade journaling services out there that don't even
            require verify trade uploads. I've even heard some of the people running these sites don't verify their own
            trades lol. Way too much misinformation for busy professionals to make sense of. If you want to watch 2
            millionaire traders LIVE daily, the only true measure of full transparency, you've come to the right place. In
            my opinion everything else is misinformation marketing.

            So, where can you watch Kyle trade LIVE daily?

            The answer is RIGHT HERE and it is on sale until Thursday at midnight.

            If you truly want to make change in your trading, I can't think of a better way to spend a little money. And
            congratulations to Kyle for being fully transparent all day every day. I wish more trading services had the
            guts to do that but I suspect they know deep down they're more about marketing and less about real
            trading.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1560672041829269183&simpl=msg-f%3A1560672041829269183         1/3


                                                                 Attachment F                                                 PX 14, 950
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 43 of 316

8/19/2020                                                     Gmail - What full transparency looks like & Wednesday's watch list
            If you're serious about trading, the Millionaire Roadmap is not open to new members right now ...

            ... but Kyle's Nucleus is open for enrollment and it's 33% off right now.

            He's a great trading coach and I honestly think you should buy it today or tomorrow. I'm nearly positive you
            will not regret it.

            Moving right along!

            Penny stocks 101

            The Basics of Swing Trading

            How to Trade Like a Pro

            Chat room

            Portfolio

            ROX - National supply agreement with Walmart sent shares screaming higher Tuesday before sellers
            brought it into around a buck from the $1.40's high. This is a company I really like on a retracement play
            and will watch for a base to play. Likely good long term potential here too now.

            DRYS - Just picked up 5,000 shares in the chat room at $2.04. Still looking for the bounce but going small
            since it's so volatile. Tuesday confirmed the oversold candle over candle pattern I like, only question now is
            can it get over that $2.50's resistance it hit Monday night and Tuesday morning. We'll see. Looking back I
            regret not taking my $10,000+ Monday night or $6,000+ Tuesday morning, greed got the best of me there
            but I still favor this trade so I'm sticking with my thesis, just smaller size.

            VRAY - Setting up around $5.20's which is what I was looking for after Monday's big spike to $6+. With U.S.
            stock futures heading higher after Trump's speech Tuesday night I think momentum stocks like this should
            be watched closely to see if that strong price action returns.

            GEVO - I put this in the same category as DRYS, RGSE etc... stocks like this are what give penny stocks a
            bad name but they can deliver big wins if you time them properly. The company has now done back to back
            offerings and no good news in quite some time. If I know Gevo management that means something good is
            looming they'll use to pump the stock so they can keep their disgusting game of good news / offering / split
            going. Watching around $1 for 20%+. I'll go small if I do trade it because I worry about bankruptcy or more
            toxic offerings.

            Trade wise and green!

            Jason Bond




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1560672041829269183&simpl=msg-f%3A1560672041829269183                          2/3


                                                                           Attachment F                                                    PX 14, 951
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 44 of 316

8/19/2020                                                     Gmail - What full transparency looks like & Wednesday's watch list
            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1560672041829269183&simpl=msg-f%3A1560672041829269183     3/3


                                                                           Attachment F                                            PX 14, 952
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 45 of 316




                  ATTACHMENT G




                                                         PX 14, 953
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 46 of 316

8/19/2020                                                     Gmail - Welcome to Jason Bond Picks family!



                                                                                                        C Roy



  Welcome to Jason Bond Picks family!
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                          Fri, Jun 30, 2017 at 9:24 AM
  To:


                                                    Having trouble viewing this email? Click here




                  Marie,

                  Welcome to Jason Bond Picks. Your account has now been activated. You’re now a part of our growing
                  family of active day and swing traders who are learning to maximize their potential by trading stocks both
                  long and short.


                  Site Access
                  You may now access your content by logging in to your account at...

                            http://www.jasonbondpicks.com/member/login
                            Use your email address to login
                            Password:


                  Feel free to email us if you have any questions or concerns. Also, please white list and add the following
                  emails mailer@infusionsoft.com, mailer@infusionmail.com, noreply@infusionsoft.com
                  and jason@jasonbondpicks.com to your contacts to ensure email delivery.


                  Membership Information
                  Here’s what you can expect:

                  I’m a real-money swing and long-term trader. I take this responsibility very seriously and put a lot of effort
                  into trading and teaching trading. I’m here to serve you and intend to do it better than anyone else on
                  Wall Street.

                  Education:

                  Start by going to the member portal and looking around. The first videos I’d like you to watch are under
                  Swing Trading > Penny Stock 101. From there watch the videos under Education > How To Trade Like A
                  Pro. Specifically all of the videos under Patterns, Swing Trade Scanning Made Simple under Scanning,
                  Level II Tutorial under Indicators and Pay Yourself under Strategy. These are the most important to get a
                  good start.

                  Swing Trading Alerts:
                  This is my flagship service and core strategy in which you’ll receive up to 10 swing trade alerts per week
                  by text and email in real-time. I also spend a considerable amount of time teaching this strategy. Portfolio
                  allocation can be as high at 50% here but usually I’m around 20-30% of the portfolio in each trade.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571636200130708441&simpl=msg-f%3A1571636200130708441   1/3


                                                                Attachment G                                         PX 14, 954
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 47 of 316

8/19/2020                                                             Gmail - Welcome to Jason Bond Picks family!
                  Almost all of the alerts come from my daily watch list. In predictable markets my daily watch list goes out
                  the night before, in volatile markets early the morning of. The goal is to provide working professionals
                  with an active swing trading strategy designed to produce profits year in and year out simply trading up to
                  10 times per week with 1 – 4 day hold times.

                  I specialize in liquid nano, micro and small cap stocks i.e. anything under a market cap of $2 billion, a
                  price between $.01 and $10 with a Beta of 1 or higher.

                  My profit goal is 5 – 20% on a swing trade, rinse and repeat. I’ll definitely let a bull ride for more than 20%
                  but in general I’m paying myself around 5 – 10% on the swings. Rarely do I hold through events in this
                  service meaning I’m out for earnings, FDA rulings etc... Video lessons teaching the strategy are the
                  foundation of this service so please study them.

                  Long-Term Trading Alerts:

                  There’s a weekly watch list to start every Monday with a review of the markets and my open positions,
                  usually about 7 in the portfolio, as well as any new ideas I’m watching.

                  I built this service to accompany the Swing Trading service, because quite often I come across a good
                  trade idea but it’s going to take longer than 1-4 days to play out. Hold times here are weeks to months,
                  portfolio allocation is usually 10% and I’m looking for profits exceeding 20%. I’ll hold through events in
                  this service so earnings, FDA rulings etc…

                  Occasionally I come across something I think could be huge. I call these stocks JACKPOT Penny Stocks
                  and due a full research report on why I think Wall Street is missing this huge opportunity. You can find all
                  the Long-Term Trading content in the member portal.

                  In Summary:
                  Even if you only plan to mirror my trades, understanding what I’m looking at makes the process
                  smoother. My system is simple but takes a little time to learn. The harder you study the more sense it will
                  make which will add a lot of confidence in the trades you make.

                  Again, I thank you for joining my trading family! Wall Street can be beat! I’m proof of it, but I need you to
                  set your foundation first. Take your time and settle in. I look forward to working with you!


                  Sincerely,




                  The Teacher!
                  Jason Bond




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
                  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
                  website are advised that all information presented on this website is solely for informational purposes, is not intended to be
                  used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571636200130708441&simpl=msg-f%3A1571636200130708441             2/3


                                                                       Attachment G                                                    PX 14, 955
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 48 of 316

8/19/2020                                                             Gmail - Welcome to Jason Bond Picks family!



                  If you no longer wish to receive our emails, click the link below:
                  Unsubscribe from this email list

                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571636200130708441&simpl=msg-f%3A1571636200130708441   3/3


                                                                        Attachment G                                 PX 14, 956
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 49 of 316




                  ATTACHMENT H




                                                         PX 14, 957
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 50 of 316

8/19/2020                                            Gmail - Top 10 Reasons Why I Trade and Invest in Biotech Stocks



                                                                                                         C Roy



  Top 10 Reasons Why I Trade and Invest in Biotech Stocks
  1 message

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                              Tue, Jul 4, 2017 at 7:01 AM
  To:




                  Hey, hope you’re doing well, and enjoying the information I’ve been sending
                  you.

                  Although I’ve successfully traded many kinds of stocks over the years, I’ve
                  decided to focus on only one sector that offers tremendous upside potential for
                  both traders and investors.

                  By no means did I choose this sector randomly. In fact, I have methodically
                  established well-documented, solid reasons for focusing my energies on
                  Biotechnology companies, and because of this focus, my portfolio has seen
                  exponential growth in a relatively short period of time.

                  So get ready!

                  In the coming days, I’m going to share with you my 10 Reasons for Trading
                  Biotech Stocks.

                  Here’s how we’ll do it.

                  For the next 3 days, I’m going to send you 3 reasons, and on the 4th day, I’ll
                  reveal to you my #1 REASON for trading Biotech stocks. Cool?

                  Great, let’s get started!

                  Below are my first three reasons for trading Biotech stocks:

                  REASON # 10

                  Outperformance - The Biotech index (IBB) has easily outperformed the S&P
                  index by about a 2 to 1 margin since 2011.

                  REASON # 9



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571989606863927419&simpl=msg-f%3A1571989606863927419      1/3


                                                                Attachment H                                              PX 14, 958
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 51 of 316

8/19/2020                                                  Gmail - Top 10 Reasons Why I Trade and Invest in Biotech Stocks

                  Information Arbitrage - Since many of these Biotech companies are so small,
                  a lot of them are still flying below the radar. In other words, you’ll rarely see
                  them being talked about on CNBC and other major media outlets. This gives
                  individual investors like you and me an edge when it comes to research.
                  Additionally, many of these companies are too small for bigger institutions and
                  hedge funds to invest in. This gives parttime and fulltime retail investors an
                  added advantage.

                  REASON # 8

                  Small Cap - Most Biotech companies are valued at under $1 billion, which
                  means any positive catalysts or news about the company can be very
                  important. Also, the share structures of these companies, and the relatively low
                  number of outstanding shares, make it possible for traders to take advantage
                  of extended moves and short squeezes.

                  So there you go!

                  Now you know the first 3 reasons I’m focusing 100% of my attention and
                  investment capital on high-potential Biotech stocks.

                  Make sure you take them into careful consideration, and be on the lookout for
                  my next email, in which I’ll give you the next 3 reasons.

                  Make sure you check them out. Trust me, the reasons I love Biotech just get
                  stronger and stronger :)

                  To your success!




                  Kyle Dennis
                  Director & Co-Founder
                  BioTech Breakouts




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571989606863927419&simpl=msg-f%3A1571989606863927419             2/3


                                                                       Attachment H                                                    PX 14, 959
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 52 of 316

8/19/2020                                            Gmail - Top 10 Reasons Why I Trade and Invest in Biotech Stocks
                                  g                            y         y

                  Unsubscribe


                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571989606863927419&simpl=msg-f%3A1571989606863927419   3/3


                                                                Attachment H                                           PX 14, 960
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 53 of 316

8/19/2020                                            Gmail - 3 More Reasons Why I Trade and Invest in Biotech Stocks



                                                                                                         C Roy



  3 More Reasons Why I Trade and Invest in Biotech Stocks
  1 message

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                              Wed, Jul 5, 2017 at 7:13 AM
  To:




                  Hopefully you’ve been keeping up with this email series covering my Top 10
                  Reasons for Trading and Investing in Biotech Stocks

                  Take a look at my next 3 reasons. Think about them pretty carefully. Hopefully
                  you’ll start to have the love for Biotechs that I do!

                  REASON # 7

                  Partnerships - Big pharmaceutical companies have been partnering with
                  smaller Biotech companies helping them to further develop their pipeline of
                  drugs. Sometimes, these small companies can develop a new drug without
                  using much of their own money. This means a new drug could potentially go
                  through clinical trials with little dilution to shareholders.

                  REASON # 6

                  Drug exclusivity - When a new drug gets approved by the FDA, the company
                  is protected for a period of time in which a generic cannot be produced or sold
                  to the general public. That gives the drug exclusivity and if this happens to be a
                  new treatment, the company can sell the drug without any competition. This
                  makes developing a drug a very profitable venture, once it gets approved.

                  REASON # 5

                  Breakthrough technology - There is a continuous stream of new technology
                  being developed by Biotech companies. Some of these new developments are
                  giving us hope that will be able to better treat cancer, and even edit human
                  genes.

                  Okay. There you go. 3 more powerful reasons why you should seriously
                  consider focusing your attention on the Biotech sector as an investor and
                  trader.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572080918097118761&simpl=msg-f%3A1572080918097118761      1/2


                                                                Attachment H                                              PX 14, 961
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 54 of 316

8/19/2020                                                  Gmail - 3 More Reasons Why I Trade and Invest in Biotech Stocks

                  In my next email, I will give you my 4th, 3rd and 2nd reasons, then I will reveal
                  to you my #1 REASON.

                  So stay tuned to your inbox! There’s a lot more good news on the way.

                  Trade green!

                  Kyle Dennis
                  Director & Co-Founder
                  BioTech Breakouts




                  Neither Biotech Breakouts nor Lighthouse Media, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for Lighthouse Media, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of Lighthouse Media, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.

                  Unsubscribe


                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572080918097118761&simpl=msg-f%3A1572080918097118761             2/2


                                                                       Attachment H                                                    PX 14, 962
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 55 of 316




                   ATTACHMENT I




                                                         PX 14, 963
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 56 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus



                                                                                                          C Roy



  Top 5 Reasons to get the Nucleus
  3 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                         Thu, Jul 6, 2017 at 5:02 PM
  To:




                  Hi traders,

                  Today is the last day to get my most comprehensive service for over $2,000
                  off, so I decided to give you the top 5 reasons why the Nucleus is the best
                  service I offer.

                  Other members ask me why the Nucleus is worth the money. It’s quite simple,
                  the Nucleus drives results.

                  Here are my top five reasons why YOU should pick the Nucleus.

                  5. Educational Videos - The Nucleus has hours of educational content from
                  past webinars, simple tip videos, exclusive Nucleus only webinars, as well as
                  all of the content from my other services. This content has been designed to
                  help our subscribers be profitable and consistent.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   1/10


                                                               Attachment I                                          PX 14, 964
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 57 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus




                  4. Live Screen Share - Nucleus members get a live look at my trading screen
                  during market hours. This screen share feature is used so traders can
                  understand my process.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   2/10


                                                               Attachment I                                         PX 14, 965
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 58 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus




                  3. Video Watch Lists and Intraday Scans - Nucleus members receive daily
                  video watch lists and Intraday scans during market hours to identify tomorrow's
                  big movers. Throughout the day we discuss live market conditions and what
                  moves will provide us the best opportunities.




                  2. Include all Biotech Breakout Services - Nucleus includes all of Biotech
                  Breakouts services. You will receive a yearly subscription of both my Catalyst
                  Swing and Lightning Alerts Services. This is over a $3,000 value that comes
                  included in your Nucleus Subscription.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   3/10


                                                               Attachment I                                         PX 14, 966
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 59 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus




                  1. The Profits - Members of the Nucleus are proven to have more consistent
                  and profitable trades. This program is designed to help members make profits
                  now as well as into their future. It gives you the training and confidence to
                  place your own trades on a daily basis.

                  Matt Padget: +$1k on SPI trade, nice move there, thanks
                  (09:37 am) will l.: bam +10% on MOSY, sold to soon.. (first trade for a month)
                  (10:20 am) mario cov.: +$389 MOSY, got a little lucky on this one, chased it too
                  much, learned my lesson on this one…
                  (09:28 am) peter heg.: sold 4/5 MBOT premarket for +$888
                  Cris McComas: out remaining 3/4 MBOT 2.36 +14.5% thanks guys
                  (09:33 am) peter heg.: sold RIGL premarket +$1333 - great way to start the
                  week
                  (10:13 am) adam bri.: Out the rest of AVEO for a total of +$3,400
                  (10:27 am) mark mac.: +600 GLYC still jittery!
                  (11:38 am) lee auc.: Another green week for me in the books! +$1278 Hope
                  everyone has a great holiday weekend!
                  09:53 am nathan bea.: out ADPT +3300, in this morning before the alert, love
                  your service KD thank you!
                  09:58 am john all.: +3000 on adpt + INNL
                  10:07 am kevin ell.: Out CTRV +1,300, thanks Kyle!
                  10:21 am leroy eif.: +1019.82 to be exact thx KYLE!
                  10:52 am garry bai.: +1600 on PTX and CTRV. Thanks Kyle!
                  12:13 pm bill wri.: out NVTA at 6.13 for +1515. will re-enter
                  11:23 am jerry bow.: thanks for the heads up last night me 2700 ATNM
                  09:40 am kevin ell.: out ZSAN 2.49 +1,400
                  09:51 am stephen a.: ZSAN = 990 Thanks Kyle!

                  My trades in 2017:

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   4/10


                                                               Attachment I                                         PX 14, 967
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 60 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus

                  Ticker              Date Closed Profit/Loss                   Notes
                                                                                Oversold Biotech
                  PACB                1/3/2017            $1,607.00
                                                                                Breakout
                  CNAT                1/9/2017            $2,245.00             Fib Retracement play
                  NVCN                1/9/2017            $3,732.00             Flag continuation play
                  IMMU                1/10/2017           -$1,549.00            Catalyst play
                  MACK                1/10/2017           -$454.00              Bottom bounce
                  ITEK                1/10/2017           $600.00               Bottom bounce
                                                                                Biotech Breakout
                  OVAS                1/11/2017           -$1,251.00
                                                                                continuation
                  GNMX                1/11/2017           -$240.00              Catalyst play
                  ROKA                1/11/2017           $1,593.00             Momentum continuation
                  BIS                 1/13/2017           $927.00               Trump comments
                  BIOC                1/13/2017           $3,524.00             Fib Retracement play
                  GNVC                1/18/2017           -$1,041.00            Fib Retracement play
                  EGLT                1/18/2017           $71.00                Bottom bounce
                  SKLN                1/19/2017           $2,391.00             Conference call catalyst
                  ETRM                1/19/2017           $4,292.00             Bounce play
                  PULM                1/20/2017           $2,657.00             Technical
                  CTIC                1/24/2017           $1,492.00             Fib Retracement play
                  PULM                1/25/2017           $5,947.00             Fib Retracement play
                  SSH                 1/27/2017           $1,774.00             Fib Retracement play
                  RVP                 1/30/2017           $871.00               Insider buying
                  BNTC                2/2/2017            $2,524.00             Fib play
                  APRI                2/2/2017            $2,829.00             Fib play
                  APRI                2/9/2017            $1,054.00             Fib Play
                  NVLS                2/13/2017           $3,091.00             Catalyst swing off lows
                  ACUR                2/13/2017           $3,200.00             Fib play
                  AUPH                2/14/2017           $2,086.00             Chart continuation pattern
                  ZSAN                2/14/2017           $2,625.00             Good data continuation
                  ONCS                2/15/2017           $2,405.00             Catalyst swing
                  ADHD                2/16/2017           $111.00               Bottom Bounce
                  MBRX                2/16/2017           $222.00               Bottom Bounce
                  WGBS                2/17/2017           $101.00               Continuation Pattern
                  AGLE                2/17/2017           $876.00               Catalyst Swing
                  EVOK                2/17/2017           $1,780.00             Fib play
                  BIOC                2/23/2017           $4,798.00             Fib continuation play
                  TRVN                2/27/2017           $2,158.00             Bottom Bounce
                  MBOT                2/28/2017           $3,269.00             Fib play
                  AUPH                3/3/2017            $500.00               Fib Play
                  ADHD                3/8/2017            $104.00               Continuation Pattern
                  CRPB                3/8/2017            $155.00               Catalyst
                  GNMX                3/8/2017            $2,275.00             Catalyst
                  SKLN                3/10/2017           $2,400.00             Bottom Bounce
                  BCRX                3/13/2017           $550.00               Bounce play
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   5/10


                                                               Attachment I                                         PX 14, 968
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 61 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus

                  BCRX                3/14/2017           $50.00                Offering bounce
                  APTO                3/14/2017           $110.00               Continuation Pattern
                  ADPT                3/16/2017           $3,000.00             Bottom Bounce
                  INNL                3/16/2017           $4,000.00             Fib Play
                  GNMX                3/21/2017           -$2,200.00            Bottom Bounce
                  CERU                3/21/2017           $110.00               Continuation Pattern
                  MBRX                3/21/2017           $110.00               Continuation
                  HTGM                3/29/2017           -$216.00              Bottom Bounce
                  MNKD                4/3/2017            -$1,416.00            Bottom Bounce
                  BSTG                4/5/2017            $14.00                Catalyst Swing
                  CBIO                4/5/2017            $632.00               Momentum
                  INFI                4/10/2017           -$1,300.00            Bottom Bounce
                  OREX                4/10/2017           $481.00               Bottom Bounce
                  INFI                4/17/2017           $2,493.00             Bottom Bounce
                  OCRX                4/18/2017           -$232.00              Fib play
                  GNMX                4/21/2017           -$1,000.00            Catlayst Swing
                  PZRX                4/25/2017           $3,101.00             Fib Play
                  PSTI                5/3/2017            $743.00               Catalyst Swing
                  PSDV                5/8/2017            $1,589.00             Catalyst Swing
                  CRIS                5/10/2017           $1,375.00             Catalyst Swing
                  ECYT                5/11/2017           $2,247.00             Catalyst Swing
                  BLPH                5/17/2017           $52.00                Catalyst Swing
                  MTNB                5/30/2017           $400.00               Catalyst Swing
                  INO                 6/2/2017            -$200.00              Catalyst Swing
                  ARDX                6/2/2017            $300.00               Catalyst Swing
                  SPI                 6/13/2017           $3,100.00             Lightning Alerts
                  MBOT                6/14/2017           $3,400.00             Lightning Alerts
                  ITEK                6/20/2017           $1,000.00             Catalyst Swing
                  AVEO                6/20/2017           $300.00               Catalyst Swing
                  CRIS                6/20/2017           $1,000.00             Catalyst Swing
                  TROV                6/29/2017           $3,100.00             Lightning Alerts
                  ABIL                6/29/2017           $4,000.00             Lightning Alerts
                  USAU                6/29/2017           $200.00               Lightning Alerts
                  CYTX                6/29/2017           $1,600.00             Lightning Alerts
                  ITUS                7/5/2017            $1,500.00             Lightning Alerts
                  Total                                    $101,744.00                            101.74%

                  Those are my top 5 reasons why the Nucleus is the best service that I offer.
                  Click here to get started. This sale will end tonight at midnight.

                  Cheers,




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   6/10


                                                               Attachment I                                         PX 14, 969
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 62 of 316

8/19/2020                                                                  Gmail - Top 5 Reasons to get the Nucleus

                    Kyle Dennis
                    Biotech Trader




                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                    nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                    of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                    be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                    investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                    be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                    or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                    make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                    decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                    qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                    investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                    written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                    made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                    or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                    may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                    indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                    figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                    subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                     Remove me from Nucleus Premium Email List


                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy                                                                                                                             Thu, Jul 6, 2017 at 5:18 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    do u have payment plans, trials-a couple days-week

    Thx

    Marie R
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Donald (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                                       Fri, Jul 7, 2017 at 9:22 AM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy


         ##- Please type your reply above this line -##


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…                   7/10


                                                                           Attachment I                                                  PX 14, 970
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 63 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus
      Your request (82764) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Donald     (BioTechBreakouts)
                    Jul 7, 9:22 AM EDT
                    Marie,

                    Thanks for reaching out.

                    We will send you an e-mail if we decide to oﬀer a trial.

                    Enjoy,

                    Donald


                    C Roy
                    Jul 6, 5:19 PM EDT
                    do u have payment plans, trials-a couple days-week
                    Thx
                    Marie R
                    On Thu, Jul 6, 2017 at 5:02 PM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Hi traders,
                    Today is the last day to get my most comprehensive service for over $2,000 oﬀ,
                    (https://mr141.infusionsoft.com/app/orderForms/MEOLN4thKK2u3PKvpKmq) so I decided to
                    give you the top 5 reasons why the Nucleus is the best service I oﬀer.
                    Other members ask me why the Nucleus is worth the money. Itʼs quite simple, the
                    Nucleus drives results.
                    Here are my top ﬁve reasons why YOU should pick the Nucleus.
                    5. Educational Videos - The Nucleus has hours of educational content from past
                    webinars, simple tip videos, exclusive Nucleus only webinars, as well as all of the content
                    from my other services. This content has been designed to help our subscribers be
                    proﬁtable and consistent.
                    4. Live Screen Share - Nucleus members get a live look at my trading screen during
                    market hours. This screen share feature is used so traders can understand my process.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   8/10


                                                               Attachment I                                         PX 14, 971
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 64 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus

                    3. Video Watch Lists and Intraday Scans - Nucleus members receive daily video watch
                    lists and Intraday scans during market hours to identify tomorrow's big movers.
                    Throughout the day we discuss live market conditions and what moves will provide us the
                    best opportunities.
                    2. Include all Biotech Breakout Services - Nucleus includes all of Biotech Breakouts
                    services. You will receive a yearly subscription of both my Catalyst Swing and Lightning
                    Alerts Services. This is over a $3,000 value that comes included in your Nucleus
                    Subscription.
                    1. The Proﬁts - Members of the Nucleus are proven to have more consistent and
                    proﬁtable trades. This program is designed to help members make proﬁts now as well as
                    into their future. It gives you the training and conﬁdence to place your own trades on a
                    daily basis.
                    [Quoted text hidden]


                    Those are my top 5 reasons why the Nucleus is the best service that I oﬀer. Click here to
                    get started. (https://mr141.infusionsoft.com/app/orderForms/MEOLN4thKK2u3PKvpKmq) This
                    sale will end tonight at midnight.
                    Cheers,

                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A1572208614032545689…   9/10


                                                               Attachment I                                         PX 14, 972
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 65 of 316

8/19/2020                                                      Gmail - Top 5 Reasons to get the Nucleus

                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/147905/ceac80973e1ced3c/152632567/
                    2dd61cdcf7c22300) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                    service):
                    Remove me from Nucleus Premium Email List (https://mr141.infusionsoft.com/app/optOut/53/
                    6c99127a181b20a1/152632567/2dd61cdcf7c22300)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States
                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [1G79EQ-RZ86]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1572208614032545689&simpl=msg-f%3A157220861403254568…   10/10


                                                                Attachment I                                        PX 14, 973
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 66 of 316




                   ATTACHMENT J




                                                         PX 14, 974
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 67 of 316

8/19/2020                                                       Gmail - Welcome to FDA Insider Alerts



                                                                                                        C Roy



  Welcome to FDA Insider Alerts
  4 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                       Fri, Aug 25, 2017 at 5:27 PM
  To:




                  Your account has now been fully activated.

                  Site Access

                  You may now access your content by logging in to your account at...

                    https://www.biotechbreakouts.com/member/login
                    Use your email address to login
                    Password:

                  Feel free to email us if you have any questions or concerns. Also, please white
                  list and add the following emails mailer@infusionsoft.com ,
                  mailer@infusionmail.com , noreply@infusionsoft.com and
                  kyle@biotechbreakouts.com to your contacts to ensure email delivery.

                  Membership Information

                  Congrats! You have just joined the best biotech trading newsletter in the stock
                  market!

                  I will be relentlessly researching and providing you with the best short term
                  biotech catalyst trades. I intend to put forth the best risk to reward trades and
                  do it better than anyone.

                  FDA Insider Alerts

                  This is my most popular and most active service, in which you’ll receive 2 - 3
                  FDA insider alerts per week by email and text in real-time. You will also
                  receive my direct due diligence and reason for buying the stock. In a typical
                  market, my goal is to hold these trades between 1 - 4 weeks. Sometimes I will
                  also provide shorter term opportunities for holds between 1 - 3 days. Most of
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…   1/6


                                                               Attachment J                                         PX 14, 975
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 68 of 316

8/19/2020                                                                 Gmail - Welcome to FDA Insider Alerts

                   these stocks will be small cap companies, with market caps under $2 billion. I
                   will typically be looking for profits in the 20 - 30% range, but sometimes I will
                   be looking to capture 50% or more depending on the situation.

                   Each Monday, you will also receive a new watchlist detailing the most
                   important upcoming data releases, FDA approvals, and conferences in the
                   biotech sector. Each Friday you will also receive a summary and update with
                   new commentary on every company in the portfolio.

                   Now let’s get started!

                   Sincerely,



                   Kyle Dennis
                   Biotech Trader




                   Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                   nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                   of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                   be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user 's particular
                   investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                   be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                   or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                   make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                   decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                   qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                   investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                   written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                   made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                   or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                   opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                   may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                   indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                   figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                   If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                   subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.

                   Remove me from Premium Email List


                   835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy                                                                                                                        Wed, Sep 20, 2017 at 8:45 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    My password & email isn't working

    thx

    marie roy
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…              2/6


                                                                         Attachment J                                                   PX 14, 976
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 69 of 316

8/19/2020                                                       Gmail - Welcome to FDA Insider Alerts
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  C Roy                                                                                                      Wed, Sep 20, 2017 at 9:11 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    how much is the insider alert? can you resend the biotech lessons, can't find them'

    Marie
    [Quoted text hidden]



  Donald (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                             Thu, Sep 21, 2017 at 12:45 PM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (94913) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Donald    (BioTechBreakouts)
                     Sep 21, 12:45 PM EDT

                     Marie,

                     Thanks for reaching out.

                     Your current rate for FDA Insider Alerts is $299 every 3 months.

                     Are you still having trouble logging in?

                     Have a great day.

                     Donald


                     C Roy
                     Sep 20, 9:12 PM EDT

                     how much is the insider alert? can you resend the biotech lessons, can't ﬁnd them'
                     Marie


                     C Roy

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…   3/6


                                                               Attachment J                                         PX 14, 977
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 70 of 316

8/19/2020                                                       Gmail - Welcome to FDA Insider Alerts

                    Sep 20, 8:46 PM EDT
                    My password & email isn't working
                    thx
                    marie roy
                    On Fri, Aug 25, 2017 at 5:27 PM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Your account has now been fully activated.
                    Site Access
                    You may now access your content by logging in to your account at...
                    https://www.biotechbreakouts.com/member/login (https://mr141.infusionsoft.
                    com/app/linkClick/151443/0dd3474d7338a6db/167144011/9527b8be35c3ead1)

                    Use your email address to login
                    Password:
                    Feel free to email us if you have any questions or concerns. Also, please white list and
                    add the following emails mailer@infusionsoft.com , mailer@infusionmail.com ,
                    noreply@infusionsoft.com and kyle@biotechbreakouts.com to your contacts to ensure email
                    delivery.
                    Membership Information
                    Congrats! You have just joined the best biotech trading newsletter in the stock market!
                    I will be relentlessly researching and providing you with the best short term biotech
                    catalyst trades. I intend to put forth the best risk to reward trades and do it better than
                    anyone.
                    FDA Insider Alerts
                    This is my most popular and most active service, in which youʼll receive 2 - 3 FDA insider
                    alerts per week by email and text in real-time. You will also receive my direct due
                    diligence and reason for buying the stock. In a typical market, my goal is to hold these
                    trades between 1 - 4 weeks. Sometimes I will also provide shorter term opportunities for
                    holds between 1 - 3 days. Most of these stocks will be small cap companies, with market
                    caps under $2 billion. I will typically be looking for proﬁts in the 20 - 30% range, but
                    sometimes I will be looking to capture 50% or more depending on the situation.
                    Each Monday, you will also receive a new watchlist detailing the most important
                    upcoming data releases, FDA approvals, and conferences in the biotech sector. Each

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…   4/6


                                                               Attachment J                                         PX 14, 978
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 71 of 316

8/19/2020                                                       Gmail - Welcome to FDA Insider Alerts

                    Friday you will also receive a summary and update with new commentary on every
                    company in the portfolio.
                    Now letʼs get started!
                    Sincerely,



                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user 's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/151439/41ee8cf16e1fc43d/167144011/
                    9527b8be35c3ead1) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…   5/6


                                                               Attachment J                                         PX 14, 979
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 72 of 316

8/19/2020                                                       Gmail - Welcome to FDA Insider Alerts



                    Remove me from Premium Email List (https://mr141.infusionsoft.com/app/linkClick/151441/
                    d1a865a0907de454/167144011/9527b8be35c3ead1)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [NZZRM6-KK7D]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576740034310846331&simpl=msg-f%3A1576740034310846331…   6/6


                                                               Attachment J                                         PX 14, 980
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 73 of 316




                  ATTACHMENT K




                                                         PX 14, 981
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 74 of 316

5/25/2020                                                          Gmail - Added ADOM, see chart



                                                                                                    C Roy



  Added ADOM, see chart
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                      Thu, Sep 21, 2017 at 10:03 AM
  To:




            EVERY TIME this stock is oversold it makes a big move and it does it fast. The move is
            just starting again so I'm adding per the watch list.

            I bought 3,000 more ADOM at $7.58. My average is now 5,000 at $7.35. See what I see?
            If you were to reference RSI each of those circles were oversold followed by huge
            bounces. This can go fast, don't be shocked if it hits $9 soon.

            CLICK char to expand.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579158175551098370&simpl=msg-f%3A1579158175551098370   1/2


                                                               Attachment K                                          PX 14, 982
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 75 of 316

5/25/2020                                                                        Gmail - Added ADOM, see chart




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user 's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579158175551098370&simpl=msg-f%3A1579158175551098370                          2/2


                                                                           Attachment K                                                    PX 14, 983
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 76 of 316




                  ATTACHMENT L




                                                         PX 14, 984
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 77 of 316

8/19/2020                                                      Gmail - Mini lesson & Tuesday's watch list



                                                                                                            C Roy



  Mini lesson & Tuesday's watch list
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                             Tue, Sep 19, 2017 at 8:03 AM
  To:




            Good morning,

            Start MINI LESSON

            Toward the end of 2016 I was up well over +400% or +$400,000 and began to trade
            straight option calls / puts on the IWM. I finished the year +330% +$330,085.22 losing
            -$59,478.82 on the IWM not to mention some hefty commissions.




            Three quarters of the way through 2017 I'm up +100% or +$100,000 which is amazing
            when you see what I'm about to show you next.

            I've lost -$115,036.55 in 2017 trading straight IWM calls / puts and paid $27,238.55 in
            fees to trade it. And that's not the worst of it. I'm -$52,902.80 on an open IWM put which if
            I were to close today leaves me -$167,939.35 in 2017 trading IWM options.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1578969431531344324&simpl=msg-f%3A1578969431531344324    1/4


                                                                Attachment L                                             PX 14, 985
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 78 of 316

8/19/2020                                                      Gmail - Mini lesson & Tuesday's watch list




            Add in the commissions and that's -$195,177.90 I've dropped on IWM options in 2017
            and I'm still +100% +$100,000 as of this morning meaning I'd be up nearly +300
            +$300,000 if I just didn't trade IWM options in 2017.

            Doesn't take a genius to predict what I'm about to say next. I am done trading IWM
            options! Period.

            What can we learn from this?

            First, keeping a journal helps identify areas of weakness and any rationale trader would
            learn from it.

            Second, predicting the direction of the market in a specified time is really hard, period. It's
            proven you only have a 40% chance of winning with straight puts or calls but have a 60%
            chance of winning as the seller of the option as I teach in this lesson.

            Third, I must have a kick ass small cap swing & long-term strategy if three quarters of the
            way through 2017 I'm still up +100% +$100,000 despite nearly $200,000 in losses from
            the IWM. Which is what I'll focus on for the remainder of 2017 and into the future.

            Jason Bond Picks has always been a real $$$ diary of a trader which doesn't just tout my
            strengths but also exposes my weaknesses.

            Now you might be wondering if I know straight puts and calls on the IWM only have a
            40% chance of winning, why would I trade them that way in the first place? The answer is
            the lure of a big win which in fact has only led to big losses as you've seen.

            So let me say this on options trading, education and alerts. Jeff Bishop has doctorate
            level education in options, does an amazing job of teaching and alerting them in the
            Millionaire Roadmap, mostly selling premiums and spread trading, which he believes is
            the only way to win trading options, so we have that base covered and covered well. I
            encourage you to look to him.

            End MINI LESSON

            LQMT has been very good to me in 2017 since my report back in April.

            I've realized a profit of +$28,115.54 thus far and am +$17,060.18 in the Swing E*TRADE
            account $44,450.83 in the Long-Term E*TRADE account.

            Realized


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1578969431531344324&simpl=msg-f%3A1578969431531344324   2/4


                                                                Attachment L                                         PX 14, 986
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 79 of 316

8/19/2020                                                      Gmail - Mini lesson & Tuesday's watch list




            Unrealized




            My target remains $.70+ which I think will come from the new CEO making the company
            profitable, something he has experience with in his other company. And this new iPhone
            X speculation Patently Apple put out this week could be the catalyst. With open house
            coming up in the middle of October I think we'll see runup into that as the next catalyst.

            NLNK is a Fibonacci Retracement play I like which should start to turn up off support
            here. Ideally I'll lock a profit between $14 - $15 before the weekend on it. I teach
            Fibonacci in detail here.




            The only other trade I'm looking to put on Tuesday is to short DRYS. Shares have leveled
            out below $2.70 resistance and it started to show some weakness on Monday. I think the


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1578969431531344324&simpl=msg-f%3A1578969431531344324   3/4


                                                                Attachment L                                         PX 14, 987
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 80 of 316

8/19/2020                                                                  Gmail - Mini lesson & Tuesday's watch list

            SEC subpoena looking into past offerings could clobber this stock and would like to cover
            my short below $2 if it works.

            The diary of a real $$$ trader!




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user 's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1578969431531344324&simpl=msg-f%3A1578969431531344324                          4/4


                                                                           Attachment L                                                    PX 14, 988
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 81 of 316




                  ATTACHMENT M




                                                         PX 14, 989
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 82 of 316

8/19/2020                                                          Gmail - FDA Insider Alert: Bought CTRV and INO



                                                                                                                   C Roy



  FDA Insider Alert: Bought CTRV and INO
  4 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                                       Thu, Oct 12, 2017 at 9:40 AM
  To:




                  Good morning,

                  I bought 15,000 CTRV at .63 and 1,500 INO at 6.34 for 1-4 week holds.


                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1581059309795520063&simpl=msg-f%3A1581059309795520063…               1/5


                                                                       Attachment M                                                    PX 14, 990
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 83 of 316

8/19/2020                                                            Gmail - FDA Insider Alert: Bought CTRV and INO
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                     Remove me from Premium Email List


                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy                                                                                                                      Sat, Oct 14, 2017 at 1:03 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    Is there text alerts u can send me so I know when to buy & sell

    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  C Roy                                                                                                                      Sat, Oct 14, 2017 at 1:33 PM
  Draft To: Kyle Dennis <Kyle@biotechbreakouts.com>

    I like REI on a technical break of 14.15. Measures 16+ on that breakout with risk to the 13.25
    area. 14.15 is the entry, 16 is the target, 13.25 is the stop
    is this a swing or a day trade from the lightning alerts page? swings I assume?


    Marie
    [Quoted text hidden]



  Donald (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                              Mon, Oct 16, 2017 at 9:06 AM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy


         ##- Please type your reply above this line -##

         Your request (99559) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Donald        (BioTechBreakouts)
                      Oct 16, 9:06 AM EDT
                      Marie,

                      To conﬁgure SMS login at biotechbreakouts.com/member, use the menu on the left and click
                      on "Your Account".
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1581059309795520063&simpl=msg-f%3A1581059309795520063…            2/5


                                                                         Attachment M                                             PX 14, 991
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 84 of 316

8/19/2020                                                  Gmail - FDA Insider Alert: Bought CTRV and INO

                    Then use the new button below and click on "Account Overview". On the new page click
                    go to the "SMS Alerts Settings" section and click "Add/Edit phone number" then ﬁll out
                    the information.
                    The correct format is the phone number without any numbers or dashes.
                    If you have trouble send us your cell phone number as well as any error messages you
                    have received and we can get it working for you.

                    Have a great day.

                    Donald


                    C Roy
                    Oct 14, 1:03 PM EDT
                    Is there text alerts u can send me so I know when to buy & sell
                    Marie
                    On Thu, Oct 12, 2017 at 9:40 AM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Good morning,
                    I bought 15,000 CTRV at .63 and 1,500 INO at 6.34 for 1-4 week holds.
                    Cheers,

                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1581059309795520063&simpl=msg-f%3A1581059309795520063…   3/5


                                                               Attachment M                                         PX 14, 992
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 85 of 316

8/19/2020                                                  Gmail - FDA Insider Alert: Bought CTRV and INO

                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/162863/7c74131a822c4016/185358139/
                    0e108867cd397bdf) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                    service):
                    Remove me from Premium Email List (https://mr141.infusionsoft.com/app/optOut/49/
                    0376d7226ff65e6c/185358139/0e108867cd397bdf)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1581059309795520063&simpl=msg-f%3A1581059309795520063…   4/5


                                                               Attachment M                                         PX 14, 993
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 86 of 316

8/19/2020                                                  Gmail - FDA Insider Alert: Bought CTRV and INO


    [J65Z3E-G6WV]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1581059309795520063&simpl=msg-f%3A1581059309795520063…   5/5


                                                               Attachment M                                         PX 14, 994
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 87 of 316




                  ATTACHMENT N




                                                         PX 14, 995
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 88 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List



                                                                                                          C Roy <



  August 28 FDA Insider Watch List
  4 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                           Mon, Aug 28, 2017 at 5:01 AM
  To:




                  Good morning,

                  I hope you enjoyed the weekend!

                  Even more new folks are on board here with us! Welcome!

                  I am so happy to have you here and this is going to be a wonderful time
                  together.

                  If you are new be sure to watch this video series here to start:

                  How to do Biotech Research Part 1
                  How to do Biotech Research Part 2
                  How to do Biotech Research Part 3

                  And even if you aren’t new, be sure to take some time to go through those
                  lessons again. It’s a great refresher!

                  VSAR is being taken off the watch list today, as it has data coming out in
                  September. It is a company I do like, but I don’t want to hold through any
                  catalyst event.

                  ALDX is also being taken off the watch list for the same reason.

                  The portfolio is looking great, check it out below:




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   1/14


                                                               Attachment N                                              PX 14, 996
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 89 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Charts, commentary, and target ranges on Catalyst Swings all are updated on
                  Monday mornings.

                  New Catalyst Swing names (1 - 4 week holds) I am watching…

                  Catabasis Pharmaceuticals (CATB)

                  Catalyst Dates: Phase 1/2 open label extension data due out in the 3Q for
                  DMD.

                  Buy Zone: $1.15 to $1.30
                  Profit Zone: $1.60 or higher
                  Stop Zone: $1.05 or below




                  Newlink Genetics (NLNK)

                  Catalyst Dates: Phase 1/2 data for AML, Phase 2 data for Glioblastoma, and
                  Phase 2 data for Pancreatic cancer due in the second half of 2017.

                  Buy Zone: $6.30 to $6.60
                  Profit Zone: $8.00 or higher
                  Stop Zone: $5.85 or below

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   2/14


                                                               Attachment N                                         PX 14, 997
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 90 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Catalyst Swing names (1 - 4 week holds) I am watching…

                  Karyopharm Therapeutics (KPTI)

                  Catalyst Dates: Phase 2 data due in September or October for liposarcoma.

                  Buy Zone: $8.20 to $8.40
                  Profit Zone: $9.50 to $10.50
                  Stop Zone: $8.00 or below




                  AcelRx Pharmaceuticals (ACRX)

                  Catalyst Dates: FDA approval date on October 12 for ARX-04 (a pain drug)

                  Buy Zone: $2.75 to $3.00
                  Profit Zone: $3.75 to $4.00
                  Stop Zone: $2.50 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   3/14


                                                               Attachment N                                         PX 14, 998
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 91 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Prima Biomed (PBMB)

                  Catalyst Dates: Phase 1 cancer data due out on October 31. Also safety data
                  from Phase 2B breast cancer trial due out in the fourth quarter.

                  Buy Zone: $1.40 to $1.60
                  Profit Zone: $2.10 to $2.30 or higher
                  Stop Zone: $1.30 or below




                  Flexion Therapeutics (FLXN)

                  Catalyst Dates: FDA approval date for osteoarthritis of the knee due October 6

                  Buy Zone: $21.00 to $22.00
                  Profit Zone: $24.00 to $25.50 or higher
                  Stop Zone: $20.15 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   4/14


                                                               Attachment N                                         PX 14, 999
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 92 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Eiger Biopharmaceuticals (EIGR)

                  Catalyst Dates: Phase two Hepatitis delta virus data due out October 20-24.
                  Phase 2 Pulmonary arterial hypertension data due out at the JPM conference
                  January 8-11.

                  Buy Zone: $7.70 to $8.00
                  Profit Zone: $9.00 or higher
                  Stop Zone: $7.30 or below




                  Eyegate Pharmaceuticals (EYEG)

                  Catalyst Dates: Phase 1/2 data for Ocular Bandage Gel eye healing due by the
                  end of the year. Phase 2B cataract eye surgery trial data due around year end.

                  Buy Zone: $0.95 to $1.10
                  Profit Zone: $1.60 or higher
                  Stop Zone: $.80 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   5/14


                                                               Attachment N                                       PX 14, 1000
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 93 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Auris Medical (EARS)

                  Catalyst Dates: Phase 3 data for acute hearing loss expected in
                  September/October.

                  Buy Zone: $.70 to $.80
                  Profit Zone: $1.00 or higher
                  Stop Zone: Under $.55




                  Antares Pharma (ATRS)

                  Catalyst Dates: Two FDA approval dates. One on October 17 and the other on
                  October 20.

                  Buy Zone: $2.80 to $3.00
                  Profit Zone: $3.20 or higher
                  Stop Zone: Under $2.60




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   6/14


                                                               Attachment N                                       PX 14, 1001
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 94 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Neos Therapeutics (NEOS)

                  Catalyst Dates: FDA approval date for Amphetamine XR Oral Suspension on
                  September 15.

                  Buy Zone: $6.25 to $6.75
                  Profit Zone: $7.50 or higher
                  Stop Zone: Under $6.00




                  Viking Therapeutics (VKTX)

                  Catalyst Dates: Phase 2 data for Acute Hip Fracture due in the fourth quarter.

                  Buy Zone: Up to $1.05
                  Profit Zone: $1.30 or higher
                  Stop Zone: Under $0.90




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   7/14


                                                               Attachment N                                       PX 14, 1002
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 95 of 316

8/19/2020                                                               Gmail - August 28 FDA Insider Watch List




                  I’ll be in touch again soon!

                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user 's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                  If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                  Remove me from Premium Email List


                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                                          Fri, Sep 8, 2017 at 8:18 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…                8/14


                                                                        Attachment N                                                PX 14, 1003
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 96 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

    is the blu chart above a long chart-do u sell most of your positions, eg nlnk after reaching your goal

    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Kyle (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                 Tue, Sep 12, 2017 at 4:30 PM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (93014) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Kyle    (BioTechBreakouts)
                      Sep 12, 4:30 PM EDT

                      Hi,

                      Yeah, usually if the stock hits my goal I'll at minimum sell half of my position. A lot of
                      times I'll let the other half to see if I can get more.

                      Cheers,

                      Kyle


                      C Roy
                      Sep 8, 8:19 PM EDT

                      is the blu chart above a long chart-do u sell most of your positions, eg nlnk after
                      reaching your goal
                      Marie
                      On Mon, Aug 28, 2017 at 5:01 AM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                      Good morning,
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   9/14


                                                               Attachment N                                       PX 14, 1004
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 97 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    I hope you enjoyed the weekend!
                    Even more new folks are on board here with us! Welcome!
                    I am so happy to have you here and this is going to be a wonderful time together.
                    If you are new be sure to watch this video series here to start:
                    How to do Biotech Research Part 1 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-1/)

                    How to do Biotech Research Part 2 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-2/)

                    How to do Biotech Research Part 3 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-3/)

                    And even if you arenʼt new, be sure to take some time to go through those lessons again.
                    Itʼs a great refresher!
                    VSAR is being taken oﬀ the watch list today, as it has data coming out in September. It is
                    a company I do like, but I donʼt want to hold through any catalyst event.
                    ALDX is also being taken oﬀ the watch list for the same reason.
                    The portfolio is looking great, check it out below:
                    Charts, commentary, and target ranges on Catalyst Swings all are updated on Monday
                    mornings.
                    New Catalyst Swing names (1 - 4 week holds) I am watching…
                    Catabasis Pharmaceuticals (CATB)
                    Catalyst Dates: Phase 1/2 open label extension data due out in the 3Q for DMD.
                    Buy Zone: $1.15 to $1.30
                    Proﬁt Zone: $1.60 or higher
                    Stop Zone: $1.05 or below
                    Newlink Genetics (NLNK)
                    Catalyst Dates: Phase 1/2 data for AML, Phase 2 data for Glioblastoma, and Phase 2 data
                    for Pancreatic cancer due in the second half of 2017.
                    Buy Zone: $6.30 to $6.60
                    Proﬁt Zone: $8.00 or higher

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   10/14


                                                               Attachment N                                       PX 14, 1005
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 98 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Stop Zone: $5.85 or below
                    Catalyst Swing names (1 - 4 week holds) I am watching…
                    Karyopharm Therapeutics (KPTI)
                    Catalyst Dates: Phase 2 data due in September or October for liposarcoma.
                    Buy Zone: $8.20 to $8.40
                    Proﬁt Zone: $9.50 to $10.50
                    Stop Zone: $8.00 or below
                    AcelRx Pharmaceuticals (ACRX)
                    Catalyst Dates: FDA approval date on October 12 for ARX-04 (a pain drug)
                    Buy Zone: $2.75 to $3.00
                    Proﬁt Zone: $3.75 to $4.00
                    Stop Zone: $2.50 or below
                    Prima Biomed (PBMB)
                    Catalyst Dates: Phase 1 cancer data due out on October 31. Also safety data from Phase
                    2B breast cancer trial due out in the fourth quarter.
                    Buy Zone: $1.40 to $1.60
                    Proﬁt Zone: $2.10 to $2.30 or higher
                    Stop Zone: $1.30 or below
                    Flexion Therapeutics (FLXN)
                    Catalyst Dates: FDA approval date for osteoarthritis of the knee due October 6
                    Buy Zone: $21.00 to $22.00
                    Proﬁt Zone: $24.00 to $25.50 or higher
                    Stop Zone: $20.15 or below
                    Eiger Biopharmaceuticals (EIGR)
                    Catalyst Dates: Phase two Hepatitis delta virus data due out October 20-24. Phase 2
                    Pulmonary arterial hypertension data due out at the JPM conference January 8-11.
                    Buy Zone: $7.70 to $8.00

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   11/14


                                                               Attachment N                                       PX 14, 1006
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 99 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Proﬁt Zone: $9.00 or higher
                    Stop Zone: $7.30 or below
                    Eyegate Pharmaceuticals (EYEG)
                    Catalyst Dates: Phase 1/2 data for Ocular Bandage Gel eye healing due by the end of the
                    year. Phase 2B cataract eye surgery trial data due around year end.
                    Buy Zone: $0.95 to $1.10
                    Proﬁt Zone: $1.60 or higher
                    Stop Zone: $.80 or below
                    Auris Medical (EARS)
                    Catalyst Dates: Phase 3 data for acute hearing loss expected in September/October.
                    Buy Zone: $.70 to $.80
                    Proﬁt Zone: $1.00 or higher
                    Stop Zone: Under $.55
                    Antares Pharma (ATRS)
                    Catalyst Dates: Two FDA approval dates. One on October 17 and the other on October
                    20.
                    Buy Zone: $2.80 to $3.00
                    Proﬁt Zone: $3.20 or higher
                    Stop Zone: Under $2.60
                    Neos Therapeutics (NEOS)
                    Catalyst Dates: FDA approval date for Amphetamine XR Oral Suspension on September
                    15.
                    Buy Zone: $6.25 to $6.75
                    Proﬁt Zone: $7.50 or higher
                    Stop Zone: Under $6.00
                    Viking Therapeutics (VKTX)
                    Catalyst Dates: Phase 2 data for Acute Hip Fracture due in the fourth quarter.
                    Buy Zone: Up to $1.05
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   12/14


                                                               Attachment N                                       PX 14, 1007
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 100 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Proﬁt Zone: $1.30 or higher
                    Stop Zone: Under $0.90
                    Iʼll be in touch again soon!
                    Cheers,

                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user 's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/155103/1b1fc25920401303/167482315/
                    e0ac405319506a6f) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   13/14


                                                               Attachment N                                       PX 14, 1008
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 101 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                     If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                     service):
                     Remove me from Premium Email List (https://mr141.infusionsoft.com/app/optOut/49/
                     0376d7226ff65e6c/167482315/e0ac405319506a6f)

                     835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                     835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                     --
                     Marie Roy
                     Apple Bankruptcy, LLC

                     CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                     intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                     information and may be legally protected from disclosure. If you are not the intended
                     recipient of this message or their agent, or if this message has been addressed to you in
                     error, please immediately alert the sender by reply email and then delete this message
                     and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                     any use, dissemination, copying, or storage of this message or its attachments is strictly
                     prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [J65O92-QZ9G]


  C Roy <                                                                                                      Sat, Oct 14, 2017 at 2:43 PM
  Draft To: BioTechBreakouts Support <kyle@biotechbreakouts.com>

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   14/14


                                                               Attachment N                                       PX 14, 1009
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 102 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List



                                                                                                          C Roy <



  August 28 FDA Insider Watch List
  4 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                           Mon, Aug 28, 2017 at 5:01 AM
  To:




                  Good morning,

                  I hope you enjoyed the weekend!

                  Even more new folks are on board here with us! Welcome!

                  I am so happy to have you here and this is going to be a wonderful time
                  together.

                  If you are new be sure to watch this video series here to start:

                  How to do Biotech Research Part 1
                  How to do Biotech Research Part 2
                  How to do Biotech Research Part 3

                  And even if you aren’t new, be sure to take some time to go through those
                  lessons again. It’s a great refresher!

                  VSAR is being taken off the watch list today, as it has data coming out in
                  September. It is a company I do like, but I don’t want to hold through any
                  catalyst event.

                  ALDX is also being taken off the watch list for the same reason.

                  The portfolio is looking great, check it out below:




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   1/14


                                                               Attachment N                                            PX 14, 1010
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 103 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Charts, commentary, and target ranges on Catalyst Swings all are updated on
                  Monday mornings.

                  New Catalyst Swing names (1 - 4 week holds) I am watching…

                  Catabasis Pharmaceuticals (CATB)

                  Catalyst Dates: Phase 1/2 open label extension data due out in the 3Q for
                  DMD.

                  Buy Zone: $1.15 to $1.30
                  Profit Zone: $1.60 or higher
                  Stop Zone: $1.05 or below




                  Newlink Genetics (NLNK)

                  Catalyst Dates: Phase 1/2 data for AML, Phase 2 data for Glioblastoma, and
                  Phase 2 data for Pancreatic cancer due in the second half of 2017.

                  Buy Zone: $6.30 to $6.60
                  Profit Zone: $8.00 or higher
                  Stop Zone: $5.85 or below

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   2/14


                                                               Attachment N                                       PX 14, 1011
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 104 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Catalyst Swing names (1 - 4 week holds) I am watching…

                  Karyopharm Therapeutics (KPTI)

                  Catalyst Dates: Phase 2 data due in September or October for liposarcoma.

                  Buy Zone: $8.20 to $8.40
                  Profit Zone: $9.50 to $10.50
                  Stop Zone: $8.00 or below




                  AcelRx Pharmaceuticals (ACRX)

                  Catalyst Dates: FDA approval date on October 12 for ARX-04 (a pain drug)

                  Buy Zone: $2.75 to $3.00
                  Profit Zone: $3.75 to $4.00
                  Stop Zone: $2.50 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   3/14


                                                               Attachment N                                       PX 14, 1012
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 105 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Prima Biomed (PBMB)

                  Catalyst Dates: Phase 1 cancer data due out on October 31. Also safety data
                  from Phase 2B breast cancer trial due out in the fourth quarter.

                  Buy Zone: $1.40 to $1.60
                  Profit Zone: $2.10 to $2.30 or higher
                  Stop Zone: $1.30 or below




                  Flexion Therapeutics (FLXN)

                  Catalyst Dates: FDA approval date for osteoarthritis of the knee due October 6

                  Buy Zone: $21.00 to $22.00
                  Profit Zone: $24.00 to $25.50 or higher
                  Stop Zone: $20.15 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   4/14


                                                               Attachment N                                       PX 14, 1013
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 106 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Eiger Biopharmaceuticals (EIGR)

                  Catalyst Dates: Phase two Hepatitis delta virus data due out October 20-24.
                  Phase 2 Pulmonary arterial hypertension data due out at the JPM conference
                  January 8-11.

                  Buy Zone: $7.70 to $8.00
                  Profit Zone: $9.00 or higher
                  Stop Zone: $7.30 or below




                  Eyegate Pharmaceuticals (EYEG)

                  Catalyst Dates: Phase 1/2 data for Ocular Bandage Gel eye healing due by the
                  end of the year. Phase 2B cataract eye surgery trial data due around year end.

                  Buy Zone: $0.95 to $1.10
                  Profit Zone: $1.60 or higher
                  Stop Zone: $.80 or below




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   5/14


                                                               Attachment N                                       PX 14, 1014
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 107 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Auris Medical (EARS)

                  Catalyst Dates: Phase 3 data for acute hearing loss expected in
                  September/October.

                  Buy Zone: $.70 to $.80
                  Profit Zone: $1.00 or higher
                  Stop Zone: Under $.55




                  Antares Pharma (ATRS)

                  Catalyst Dates: Two FDA approval dates. One on October 17 and the other on
                  October 20.

                  Buy Zone: $2.80 to $3.00
                  Profit Zone: $3.20 or higher
                  Stop Zone: Under $2.60




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   6/14


                                                               Attachment N                                       PX 14, 1015
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 108 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List




                  Neos Therapeutics (NEOS)

                  Catalyst Dates: FDA approval date for Amphetamine XR Oral Suspension on
                  September 15.

                  Buy Zone: $6.25 to $6.75
                  Profit Zone: $7.50 or higher
                  Stop Zone: Under $6.00




                  Viking Therapeutics (VKTX)

                  Catalyst Dates: Phase 2 data for Acute Hip Fracture due in the fourth quarter.

                  Buy Zone: Up to $1.05
                  Profit Zone: $1.30 or higher
                  Stop Zone: Under $0.90




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   7/14


                                                               Attachment N                                       PX 14, 1016
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 109 of 316

8/19/2020                                                               Gmail - August 28 FDA Insider Watch List




                  I’ll be in touch again soon!

                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user 's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                  If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                  Remove me from Premium Email List


                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                                          Fri, Sep 8, 2017 at 8:18 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…                8/14


                                                                        Attachment N                                                PX 14, 1017
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 110 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

    is the blu chart above a long chart-do u sell most of your positions, eg nlnk after reaching your goal

    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Kyle (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                 Tue, Sep 12, 2017 at 4:30 PM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (93014) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Kyle    (BioTechBreakouts)
                      Sep 12, 4:30 PM EDT

                      Hi,

                      Yeah, usually if the stock hits my goal I'll at minimum sell half of my position. A lot of
                      times I'll let the other half to see if I can get more.

                      Cheers,

                      Kyle


                      C Roy
                      Sep 8, 8:19 PM EDT

                      is the blu chart above a long chart-do u sell most of your positions, eg nlnk after
                      reaching your goal
                      Marie
                      On Mon, Aug 28, 2017 at 5:01 AM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                      Good morning,
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A1576964861159283827…   9/14


                                                               Attachment N                                       PX 14, 1018
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 111 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    I hope you enjoyed the weekend!
                    Even more new folks are on board here with us! Welcome!
                    I am so happy to have you here and this is going to be a wonderful time together.
                    If you are new be sure to watch this video series here to start:
                    How to do Biotech Research Part 1 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-1/)

                    How to do Biotech Research Part 2 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-2/)

                    How to do Biotech Research Part 3 (https://www.biotechbreakouts.com/education/how-to-do-
                    biotech-research-part-3/)

                    And even if you arenʼt new, be sure to take some time to go through those lessons again.
                    Itʼs a great refresher!
                    VSAR is being taken oﬀ the watch list today, as it has data coming out in September. It is
                    a company I do like, but I donʼt want to hold through any catalyst event.
                    ALDX is also being taken oﬀ the watch list for the same reason.
                    The portfolio is looking great, check it out below:
                    Charts, commentary, and target ranges on Catalyst Swings all are updated on Monday
                    mornings.
                    New Catalyst Swing names (1 - 4 week holds) I am watching…
                    Catabasis Pharmaceuticals (CATB)
                    Catalyst Dates: Phase 1/2 open label extension data due out in the 3Q for DMD.
                    Buy Zone: $1.15 to $1.30
                    Proﬁt Zone: $1.60 or higher
                    Stop Zone: $1.05 or below
                    Newlink Genetics (NLNK)
                    Catalyst Dates: Phase 1/2 data for AML, Phase 2 data for Glioblastoma, and Phase 2 data
                    for Pancreatic cancer due in the second half of 2017.
                    Buy Zone: $6.30 to $6.60
                    Proﬁt Zone: $8.00 or higher

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   10/14


                                                               Attachment N                                       PX 14, 1019
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 112 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Stop Zone: $5.85 or below
                    Catalyst Swing names (1 - 4 week holds) I am watching…
                    Karyopharm Therapeutics (KPTI)
                    Catalyst Dates: Phase 2 data due in September or October for liposarcoma.
                    Buy Zone: $8.20 to $8.40
                    Proﬁt Zone: $9.50 to $10.50
                    Stop Zone: $8.00 or below
                    AcelRx Pharmaceuticals (ACRX)
                    Catalyst Dates: FDA approval date on October 12 for ARX-04 (a pain drug)
                    Buy Zone: $2.75 to $3.00
                    Proﬁt Zone: $3.75 to $4.00
                    Stop Zone: $2.50 or below
                    Prima Biomed (PBMB)
                    Catalyst Dates: Phase 1 cancer data due out on October 31. Also safety data from Phase
                    2B breast cancer trial due out in the fourth quarter.
                    Buy Zone: $1.40 to $1.60
                    Proﬁt Zone: $2.10 to $2.30 or higher
                    Stop Zone: $1.30 or below
                    Flexion Therapeutics (FLXN)
                    Catalyst Dates: FDA approval date for osteoarthritis of the knee due October 6
                    Buy Zone: $21.00 to $22.00
                    Proﬁt Zone: $24.00 to $25.50 or higher
                    Stop Zone: $20.15 or below
                    Eiger Biopharmaceuticals (EIGR)
                    Catalyst Dates: Phase two Hepatitis delta virus data due out October 20-24. Phase 2
                    Pulmonary arterial hypertension data due out at the JPM conference January 8-11.
                    Buy Zone: $7.70 to $8.00

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   11/14


                                                               Attachment N                                       PX 14, 1020
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 113 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Proﬁt Zone: $9.00 or higher
                    Stop Zone: $7.30 or below
                    Eyegate Pharmaceuticals (EYEG)
                    Catalyst Dates: Phase 1/2 data for Ocular Bandage Gel eye healing due by the end of the
                    year. Phase 2B cataract eye surgery trial data due around year end.
                    Buy Zone: $0.95 to $1.10
                    Proﬁt Zone: $1.60 or higher
                    Stop Zone: $.80 or below
                    Auris Medical (EARS)
                    Catalyst Dates: Phase 3 data for acute hearing loss expected in September/October.
                    Buy Zone: $.70 to $.80
                    Proﬁt Zone: $1.00 or higher
                    Stop Zone: Under $.55
                    Antares Pharma (ATRS)
                    Catalyst Dates: Two FDA approval dates. One on October 17 and the other on October
                    20.
                    Buy Zone: $2.80 to $3.00
                    Proﬁt Zone: $3.20 or higher
                    Stop Zone: Under $2.60
                    Neos Therapeutics (NEOS)
                    Catalyst Dates: FDA approval date for Amphetamine XR Oral Suspension on September
                    15.
                    Buy Zone: $6.25 to $6.75
                    Proﬁt Zone: $7.50 or higher
                    Stop Zone: Under $6.00
                    Viking Therapeutics (VKTX)
                    Catalyst Dates: Phase 2 data for Acute Hip Fracture due in the fourth quarter.
                    Buy Zone: Up to $1.05
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   12/14


                                                               Attachment N                                       PX 14, 1021
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 114 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                    Proﬁt Zone: $1.30 or higher
                    Stop Zone: Under $0.90
                    Iʼll be in touch again soon!
                    Cheers,

                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user 's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/155103/1b1fc25920401303/167482315/
                    e0ac405319506a6f) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   13/14


                                                               Attachment N                                       PX 14, 1022
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 115 of 316

8/19/2020                                                      Gmail - August 28 FDA Insider Watch List

                     If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                     service):
                     Remove me from Premium Email List (https://mr141.infusionsoft.com/app/optOut/49/
                     0376d7226ff65e6c/167482315/e0ac405319506a6f)

                     835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                     835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                     --
                     Marie Roy
                     Apple Bankruptcy, LLC

                     CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                     intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                     information and may be legally protected from disclosure. If you are not the intended
                     recipient of this message or their agent, or if this message has been addressed to you in
                     error, please immediately alert the sender by reply email and then delete this message
                     and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                     any use, dissemination, copying, or storage of this message or its attachments is strictly
                     prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [J65O92-QZ9G]


  C Roy <                                                                                                      Sat, Oct 14, 2017 at 2:43 PM
  Draft To: BioTechBreakouts Support <kyle@biotechbreakouts.com>

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1576964861159283827&simpl=msg-f%3A157696486115928382…   14/14


                                                               Attachment N                                       PX 14, 1023
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 116 of 316




                   ATTACHMENT O




                                                        PX 14, 1024
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 117 of 316

8/20/2020                                        Gmail - Re: [Response required] Claim Your Mentorship Training Package



                                                                                                         C Roy <



  Re: [Response required] Claim Your Mentorship Training Package
  3 messages

  Jason Bond <jason@jasonbondpicks.com>                                                                           Sun, Dec 10, 2017 at 11:20 AM
  To:



            Hi Marie,

            Have you ever thought about what it would be like if I personally mentored
            you?

            Well you don’t have to wonder anymore...

            I am launching a limited seating private mentoring program and I want YOU
            enrolled!

            To see if you qualify CLICK HERE

            You may or may not know this, but for the last 7 years I have been helping
            beginner, intermediate, and advanced traders improve their trading and grow
            their portfolio.

            1000’s of traders have won BIG using my training programs and I have
            compiled 100’s of case studies detailing how my training program has been
            used to dramatically improve trading and increase profits.

            But I recently realized that I missed something, BIG TIME.

            I need YOUR help to fix it. I desperately need NEW case studies from
            individuals who have used my program to improve their trading and grow
            profits.

            I need these cases studies, FAST!

            So I created my first ever Jason Bond Success Mentoring Program, but here is
            the catch…

            I can only allow a limited amount of people to participate and spaces are
            already filling up fast with my friends from my inner circle.

            TO RESERVE YOUR SPOT CLICK HERE

            I am going to highlight the most successful students in the program publicly on
            my social media pages with a trip to beautiful Baha Mar.

            Everyone who is accepted will get FREE access to Jason Bond Picks, Top
            Stock Picks, Petra Picks Platinum, and access to weekly Mastermind sessions
            with my team and me!
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1586414542495381824&simpl=msg-f%3A1586414542495381824…   1/5


                                                                Attachment O                                              PX 14, 1025
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 118 of 316

8/20/2020                                          Gmail - Re: [Response required] Claim Your Mentorship Training Package


            If you are interested, you need to act fast, the deadline to enroll is FRIDAY!

            To learn more about what is required and reserve your spot CLICK HERE
            NOW

            Jason Bond

            PS - Participation in this program is NOT for everyone, you will be required to
            train using the Millionaire Roadmap, join a private Mastermind meeting with me
            every week, and fly out to a Mastermind in 2018.

            CLICK HERE to claim your seat!




            If you no longer wish to receive our emails, click the link below:

            Unsubscribe
            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                             Mon, Dec 11, 2017 at 5:55 AM
  To: Jason Bond <jason@jasonbondpicks.com>

    How much .
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1586414542495381824&simpl=msg-f%3A1586414542495381824…     2/5


                                                                  Attachment O                                              PX 14, 1026
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 119 of 316

8/20/2020                                        Gmail - Re: [Response required] Claim Your Mentorship Training Package
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                              Mon, Dec 11, 2017 at 9:16 AM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (110890) has been updated. To add additional comments, reply to this email.




                    Jordan     (Jason Bond Picks)
                    Dec 11, 9:16 AM EST
                    Normally it's $9999 and valued at over $16000. However, since you are a current client
                    I'd be glad to oﬀer it to you for $4999 annually. This includes Petra Platinum, Top Stock
                    Picks access and so much more. Let me know if interested.

                    Jordan


                    C Roy
                    Dec 11, 5:56 AM EST
                    How much .
                    On Sun, Dec 10, 2017 at 11:20 AM Jason Bond <jason@jasonbondpicks.com> wrote:
                    Hi Marie,
                    Have you ever thought about what it would be like if I personally mentored you?
                    Well you donʼt have to wonder anymore...
                    I am launching a limited seating private mentoring program and I want YOU enrolled!
                    To see if you qualify CLICK HERE (https://www.jasonbondpicks.com/mrm-process-app/
                    application-form)

                    You may or may not know this, but for the last 7 years I have been helping beginner,
                    intermediate, and advanced traders improve their trading and grow their portfolio.
                    1000ʼs of traders have won BIG using my training programs and I have compiled 100ʼs of
                    case studies detailing how my training program has been used to dramatically improve
                    trading and increase proﬁts.
                    But I recently realized that I missed something, BIG TIME.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1586414542495381824&simpl=msg-f%3A1586414542495381824…   3/5


                                                                Attachment O                                              PX 14, 1027
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 120 of 316

8/20/2020                                        Gmail - Re: [Response required] Claim Your Mentorship Training Package

                    I need YOUR help to ﬁx it. I desperately need NEW case studies from individuals who have
                    used my program to improve their trading and grow proﬁts.
                    I need these cases studies, FAST!
                    So I created my ﬁrst ever Jason Bond Success Mentoring Program, but here is the catch…
                    I can only allow a limited amount of people to participate and spaces are already ﬁlling
                    up fast with my friends from my inner circle.
                    TO RESERVE YOUR SPOT CLICK HERE (https://www.jasonbondpicks.com/mrm-process-app/
                    application-form)

                    I am going to highlight the most successful students in the program publicly on my social
                    media pages with a trip to beautiful Baha Mar.
                    Everyone who is accepted will get FREE access to Jason Bond Picks, Top Stock Picks, Petra
                    Picks Platinum, and access to weekly Mastermind sessions with my team and me!
                    If you are interested, you need to act fast, the deadline to enroll is FRIDAY!
                    To learn more about what is required and reserve your spot CLICK HERE NOW
                    (https://www.jasonbondpicks.com/mrm-process-app/application-form)
                    Jason Bond
                    PS - Participation in this program is NOT for everyone, you will be required to train using
                    the Millionaire Roadmap, join a private Mastermind meeting with me every week, and ﬂy
                    out to a Mastermind in 2018.
                    CLICK HERE (https://www.jasonbondpicks.com/mrm-process-app/application-form) to claim your
                    seat!




                    If you no longer wish to receive our emails, click the link below:
                    Unsubscribe (https://mr141.infusionsoft.com/app/optOut/18/e0131d889271dc26/209726607/
                    4e97d7082988acf7)
                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1586414542495381824&simpl=msg-f%3A1586414542495381824…   4/5


                                                                Attachment O                                              PX 14, 1028
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 121 of 316

8/20/2020                                        Gmail - Re: [Response required] Claim Your Mentorship Training Package

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow


      Thank You for Contacting Support.


    [J658MK-KKYL]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1586414542495381824&simpl=msg-f%3A1586414542495381824…   5/5


                                                                Attachment O                                              PX 14, 1029
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 122 of 316




                   ATTACHMENT P




                                                        PX 14, 1030
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 123 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint



                                                                                                         C Roy <



  $5,000 into $25,000 blueprint
  5 messages

  Jason Bond <jason@jasonbondpicks.com>                                                                            Tue, Dec 19, 2017 at 4:13 PM
  To:




            I trust Kyle with my business and YOU are my business.

            New details have emerged regarding Kyle's $5,000 Challenge. So here's the skinny.

            Kyle Dennis is my star student so I gave him a Porsche for turning $15,000 into
            $1,000,000 in record time. You can see the video from Vegas here.

            Now if you want to learn what I taught him, join the Millionaire Roadmap like Kyle did.

            I mean, it's hard to argue these results. He was averaging $40,000 a year prior to joining
            and instantly jumped to $1,000,000+ the last 3-years.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   1/8


                                                               Attachment P                                           PX 14, 1031
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 124 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint




            But what I'm about to say next is the truth. Kyle is the best person to show you how to
            grow a small $5,000 account into $25,000.

            And that's exactly what he's going to do starting January 2.

            Introducing the $5,000 into $1,000,000 Challenge!

            Now just two months ago he took a $25,000 account and turned into over $100,000.
            That was easy and it’s on its way to a $1,000,000 (all recorded).

            But both he and I had some folks ask if it was possible to do this with a $5,000 account.

            And the short answer to that is...YES!

            So, that’s exactly what he is going to do! Starting January 2nd, streaming live
            exclusively in his Nucleus room, he will be teaching you how to grow a $5,000
            account and turn it into $25,000.

            How does that sound?

            He's going to show you how to methodically grow your account using his proven
            strategies every single day. For simplicity, he's broken it up into phases just for you.
            Each phase approaches the market differently, and you need to know how to adjust your
            trading strategy. Learn more about each important phase here.

            This is your once in a lifetime opportunity to trade side by side with a proven Million
            Dollar Trader ... a guy who can consistently take a tiny amount of money and pull
            massive, I mean massive amounts out of the market.

            This isn’t going to be available forever though. You need to get in there ASAP. Totally
            focused. The absolute latest (you should act now if you want to SAVE 70%) would
            be January 2nd, because that’s when this rocket takes off!



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   2/8


                                                               Attachment P                                       PX 14, 1032
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 125 of 316

8/20/2020                                                                    Gmail - $5,000 into $25,000 blueprint

            Are you ready to have Wall Street's hottest trader teach you his most profitable strategies
            as he grows his small account by 400%?

            Yes. Yes you are! Don’t let this opportunity slip away.

            Click here to be a part of Kyle's 5k challenge.

            I said it once and I'll say it again ...

            ... I trust Kyle with my business and YOU are my business. I'd appreciate a testimonial for
            this recommendation a year from now.

            The diary of a real $$$ trader!




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                                          Tue, Dec 19, 2017 at 5:47 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    in 3 months i can have $25k
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…                         3/8


                                                                           Attachment P                                                 PX 14, 1033
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 126 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  C Roy <                                                                                                     Tue, Dec 19, 2017 at 5:49 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    after the 3 onths i still get the chat room-can day trade...
    [Quoted text hidden]



  C Roy <                                                                                                     Tue, Dec 19, 2017 at 5:49 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    get chat room immediately
    [Quoted text hidden]



  Donald (Jason Bond Picks) <jason@jasonbondpicks.com>                                                       Wed, Dec 20, 2017 at 8:59 AM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (113710) has been updated. To add additional comments, reply to this email.




                     Donald    (Jason Bond Picks)
                     Dec 20, 8:59 AM EST
                     This request was closed and merged into request #113390 "Re: 13 hot penny stocks for
                     Tuesday".


                     C Roy
                     Dec 19, 5:50 PM EST

                     get chat room immediately


                     C Roy
                     Dec 19, 5:49 PM EST
                     after the 3 onths i still get the chat room-can day trade...


                     C Roy
                     Dec 19, 5:47 PM EST
                     in 3 months i can have $25k

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   4/8


                                                               Attachment P                                       PX 14, 1034
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 127 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint

                    On Tue, Dec 19, 2017 at 4:13 PM, Jason Bond <jason@jasonbondpicks.com> wrote:



                    I trust Kyle with my business and YOU are my business.

                    New details (https://mr141.infusionsoft.com/app/linkClick/175773/fdf470fc6a75da12/216923371/
                    fb069b5757c22e0c) have emerged regarding Kyle's $5,000 Challenge
                    (https://mr141.infusionsoft.com/app/linkClick/175775/a81cd4d2c804e9f2/216923371/
                    fb069b5757c22e0c) . So here's the skinny.


                    Kyle Dennis is my star student so I gave him a Porsche for turning $15,000 into
                    $1,000,000 in record time. You can see the video from Vegas here
                    (https://mr141.infusionsoft.com/app/linkClick/175777/930875dbfff14a1f/216923371/
                    fb069b5757c22e0c) .


                    Now if you want to learn what I taught him, join the Millionaire Roadmap
                    (https://mr141.infusionsoft.com/app/linkClick/175771/a28e9ed6d2812df5/216923371/
                    fb069b5757c22e0c) like Kyle did.


                    I mean, it's hard to argue these results. He was averaging $40,000 a year prior to joining
                    and instantly jumped to $1,000,000+ the last 3-years.


                    But what I'm about to say next is the truth. Kyle is the best person to show you how to
                    grow a small $5,000 account into $25,000.

                    And that's exactly what he's going to do starting January 2.

                    Introducing the $5,000 into $1,000,000 Challenge (https://mr141.infusionsoft.
                    com/app/linkClick/175789/e0aec236f312eed9/216923371/fb069b5757c22e0c) !

                    Now just two months ago he took a $25,000 account and turned into over $100,000.
                    That was easy and itʼs on its way to a $1,000,000 (all recorded).
                    But both he and I had some folks ask if it was possible to do this with a $5,000 account.
                    And the short answer to that is...YES!
                    So, thatʼs exactly what he is going to do! Starting January 2nd, streaming live exclusively
                    in his Nucleus (https://mr141.infusionsoft.com/app/linkClick/175791/
                    cd46c741ece0fae1/216923371/fb069b5757c22e0c) room, he will be teaching you how to
                    grow a $5,000 account and turn it into $25,000.
                    How does that sound?
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   5/8


                                                               Attachment P                                       PX 14, 1035
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 128 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint

                    He's going to show you how to methodically grow your account using his proven
                    strategies every single day. For simplicity, he's broken it up into phases just for you
                    (https://mr141.infusionsoft.com/app/linkClick/175793/7a00394949c291c9/216923371/
                    fb069b5757c22e0c) . Each phase approaches the market diﬀerently, and you need to know
                    how to adjust your trading strategy. Learn more about each important phase here
                    (https://mr141.infusionsoft.com/app/linkClick/175797/6b132ee22fa98088/216923371/
                    fb069b5757c22e0c) .

                    This is your once in a lifetime opportunity to trade side by side with a proven Million
                    Dollar Trader ... a guy who can consistently take a tiny amount of money and pull
                    massive, I mean massive amounts out of the market.
                    This isnʼt going to be available forever though. You need to get in there ASAP
                    (https://mr141.infusionsoft.com/app/linkClick/175799/1973ff68588f2c3e/216923371/
                    fb069b5757c22e0c) . Totally focused. The absolute latest (you should act now if you want
                    to SAVE 70% (https://mr141.infusionsoft.com/app/linkClick/175801/
                    556b83e3b75d9453/216923371/fb069b5757c22e0c) ) would be January 2nd, because thatʼs
                    when this rocket takes oﬀ!
                    Are you ready to have Wall Street's hottest trader teach you his most proﬁtable strategies
                    as he grows his small account by 400%?
                    Yes. Yes you are! Donʼt let this opportunity slip away.
                    Click here to be a part of Kyle's 5k challenge (https://mr141.infusionsoft.
                    com/app/linkClick/175803/4a7c5d01601a1f3a/216923371/fb069b5757c22e0c)                          .
                    I said it once and I'll say it again ...
                    ... I trust Kyle with my business and YOU are my business. I'd appreciate a testimonial for
                    this recommendation a year from now.
                    The diary of a real $$$ trader!



                    Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered
                    as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
                    Commission or any state securities regulatory authority. Users of this website are advised
                    that all information presented on this website is solely for informational purposes, is not
                    intended to be used as a personalized investment recommendation, and is not attuned to
                    any speciﬁc portfolio or to any user's particular investment needs or objectives. Past
                    performance is NOT indicative of future results. Furthermore, such information is not to
                    be construed as an oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be
                    construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
                    users of this website must determine for themselves what speciﬁc investments to make
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   6/8


                                                               Attachment P                                       PX 14, 1036
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 129 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint

                    or not make and are urged to consult with their own independent ﬁnancial advisors with
                    respect to any investment decision. The reader bears responsibility for his/her own
                    investment research and decisions, should seek the advice of a qualiﬁed securities
                    professional before making any investment, and investigate and fully understand any and
                    all risks before investing. All opinions, analyses and information included on this website
                    are based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
                    implied, is made, including but not limited to any representation or warranty concerning
                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter. Past results are not indicative of
                    future proﬁts. This table is accurate, though not every trade is represented. Proﬁts and
                    losses reported are actual ﬁgures from the portfolios Jason Bond manages on behalf of
                    RagingBull.com, LLC.

                    If you have a current active subscription with Jason Bond Picks you will need to contact us
                    here (https://mr141.infusionsoft.com/app/linkClick/175767/3179c44f5fbd099c/216923371/
                    fb069b5757c22e0c) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at Jason Bond Picks.
                    If you no longer wish to receive our emails, click the link below:
                    Unsubscribe (https://mr141.infusionsoft.com/app/optOut/20/c9605e4ea86e0134/216923371/
                    fb069b5757c22e0c)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   7/8


                                                               Attachment P                                       PX 14, 1037
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 130 of 316

8/20/2020                                                        Gmail - $5,000 into $25,000 blueprint


      Thank You for Contacting Support.


    [W55VPQ-8Q3D]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587248359792758408&simpl=msg-f%3A1587248359792758408…   8/8


                                                               Attachment P                                       PX 14, 1038
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 131 of 316




                   ATTACHMENT Q




                                                        PX 14, 1039
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 132 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!



                                                                                                          C Roy <



  MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!
  4 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                            Wed, Dec 20, 2017 at 4:05 PM
  To:




                  Hi Marie,

                  The 5k challenge is starting very soon, have you jumped on board and
                  taken advantage of the deal of a lifetime?

                  I've already shown you how to take a $25,000 account and turn it into over
                  $100,000. That account isn't done yet, and it won't be done until we hit
                  $1,000,000.

                  But now, I am showing you how to take a $5,000 account and turn it into
                  $25,000 so you can start you own Million Dollar Mission!

                  Take your first step to profitable 2018, by clicking here an starting your own
                  5k challenge. Use promo code: xmas70 to save 70% on the best program on
                  Wall Street.

                  And now to today's Million Dollar Mission Blog post...



                  The Stock Market is filled with opportunities every single day, whether you are
                  able to capitalize on those opportunities is a completely different story.

                  Just take a look at NETE, a Bitcoin play that I identified this Monday during a
                  live scan with my Nucleus members. It hit every single bullet point for me, it
                  had a nice chart setup, good entry point, and a nice risk/reward, but I didn’t
                  play it.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…    1/8


                                                                 Attachment Q                                             PX 14, 1040
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 133 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!




                  And let me tell you I am still kicking myself for not getting in it!

                  NETE opened up in the premarket at over a 300% increase from the previous
                  days close! It will surely close the day as one Wall Street's biggest movers if
                  not the biggest!

                  But where I failed to make a profit, my members succeeded. They took my
                  lessons, my strategies, my commentary and made their own decisions. The
                  results have been amazing!

                  And let me tell you, I may have not made any profits on this NETE, but I am
                  happy my members were able to get in.

                  Dec 20, 6:27 AM


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…   2/8


                                                                 Attachment Q                                             PX 14, 1041
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 134 of 316

8/20/2020                                          Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!

                  Mary S: Yay NETE! Plus 5k pre market. Left a bunch on the table but who
                  could know?

                  Dec 20, 6:31 AM

                  Jon Sno: NETE Bought 400 at $5.53, out at $18.80

                  Dec 20, 6:17 AM

                  CAL -: I bought a 1000 of NETE at 11.62 and sold it at 12.20.Should of held
                  but those 1 spreads at some point it too much for me and I also chicken'd out

                  Dec 20, 6:51 AM

                  Laura Cox: nete - +$9000 : )

                  Dec 20, 7:18 AM

                  Gary Tir: Thx Kyle. NETE realized profit of $10,500 this morning. Biggest 1 day
                  win for this newbie!!!

                  This is what the Nucleus program is all about. Learning the strategies and
                  applying them to the opportunities that are presenting themselves every single
                  day.

                  Does it suck that I didn’t get a piece of these profits? Of course it does. But I
                  know there is going to be another opportunity tomorrow, and the next day, and
                  day after that.

                  That’s the beauty of the being a trader, there will never a shortage of
                  opportunities. You just need to know where to look.

                  And that’s exactly what I am here to do.


                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…            3/8


                                                                       Attachment Q                                                 PX 14, 1042
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 135 of 316

8/20/2020                                            Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!
                    investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                    written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                    made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                    or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                    may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                    indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                    figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                    subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                     Remove me from Nucleus Premium Email List


                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                                       Wed, Dec 20, 2017 at 4:10 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    I just play stocks. Do you teach options? Do the traders talk amounts themselves. Eg post what they’re trading.
    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Kyle (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                                   Wed, Dec 20, 2017 at 4:13 PM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (114120) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Kyle     (BioTechBreakouts)
                      Dec 20, 4:13 PM EST
                      Hi Marie,

                      I play mostly stocks too. Some options, but very little.

                      And yes they independently post their gains for the day.

                      Cheers,
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…               4/8


                                                                          Attachment Q                                                PX 14, 1043
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 136 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!



                    KD


                    C Roy
                    Dec 20, 4:11 PM EST
                    I just play stocks. Do you teach options? Do the traders talk amounts themselves. Eg post
                    what theyʼre trading.
                    Marie
                    On Wed, Dec 20, 2017 at 4:05 PM Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Hi Marie,
                    The 5k challenge is starting very soon (https://www.biotechbreakouts.com/programs/the-
                    nucleus/) , have you jumped on board and taken advantage of the deal of a lifetime?

                    I've already shown you how to take a $25,000 account and turn it into over $100,000.
                    That account isn't done yet, and it won't be done until we hit $1,000,000.
                    But now, I am showing you how to take a $5,000 account and turn it into $25,000 so you
                    can start you own Million Dollar Mission!
                    Take your ﬁrst step to proﬁtable 2018, by clicking here an starting your own 5k
                    challenge (https://www.biotechbreakouts.com/programs/the-nucleus/) . Use promo code:
                    xmas70 to save 70% on the best program on Wall Street.
                    And now to today's Million Dollar Mission Blog post...
                    -------------------------------
                    The Stock Market is ﬁlled with opportunities every single day, whether you are able to
                    capitalize on those opportunities is a completely diﬀerent story.
                    Just take a look at NETE, a Bitcoin play that I identiﬁed this Monday during a live scan
                    with my Nucleus members. It hit every single bullet point for me, it had a nice chart
                    setup, good entry point, and a nice risk/reward, but I didnʼt play it.
                    And let me tell you I am still kicking myself for not getting in it!
                    NETE opened up in the premarket at over a 300% increase from the previous days close! It
                    will surely close the day as one Wall Street's biggest movers if not the biggest!
                    But where I failed to make a proﬁt, my members succeeded. They took my lessons, my
                    strategies, my commentary and made their own decisions. The results have been
                    amazing!

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…   5/8


                                                                 Attachment Q                                             PX 14, 1044
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 137 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!

                    And let me tell you, I may have not made any proﬁts on this NETE, but I am happy my
                    members were able to get in.
                    Dec 20, 6:27 AM
                    Mary S: Yay NETE! Plus 5k pre market. Left a bunch on the table but who could know?
                    Dec 20, 6:31 AM
                    Jon Sno: NETE Bought 400 at $5.53, out at $18.80
                    Dec 20, 6:17 AM
                    CAL -: I bought a 1000 of NETE at 11.62 and sold it at 12.20.Should of held but those 1
                    spreads at some point it too much for me and I also chicken'd out
                    Dec 20, 6:51 AM
                    Laura Cox: nete - +$9000 : )
                    Dec 20, 7:18 AM
                    Gary Tir: Thx Kyle. NETE realized proﬁt of $10,500 this morning. Biggest 1 day win for
                    this newbie!!!
                    This is what the Nucleus program is all about. Learning the strategies and applying them
                    to the opportunities that are presenting themselves every single day.
                    Does it suck that I didnʼt get a piece of these proﬁts? Of course it does. But I know there
                    is going to be another opportunity tomorrow, and the next day, and day after that.
                    Thatʼs the beauty of the being a trader, there will never a shortage of opportunities. You
                    just need to know where to look.
                    And thatʼs exactly what I am here to do.
                    Cheers,


                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…   6/8


                                                                 Attachment Q                                             PX 14, 1045
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 138 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!

                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/176019/38dfd2a579a5b059/218534943/
                    72b32a177dfbbf6d) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                    service):
                    Remove me from Nucleus Premium Email List (https://mr141.infusionsoft.com/app/optOut/53/
                    6c99127a181b20a1/218534943/72b32a177dfbbf6d)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…   7/8


                                                                 Attachment Q                                             PX 14, 1046
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 139 of 316

8/20/2020                                     Gmail - MDM Blog Day 56 - Members hit it BIG on a Bitcoin Play and I missed it!

                     recipient of this message or their agent, or if this message has been addressed to you in
                     error, please immediately alert the sender by reply email and then delete this message
                     and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                     any use, dissemination, copying, or storage of this message or its attachments is strictly
                     prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [K66ZZO-7LYY]


  C Roy <                                                                                                            Wed, Dec 20, 2017 at 7:16 PM
  Draft To: BioTechBreakouts Support <kyle@biotechbreakouts.com>

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587338486656713326&simpl=msg-f%3A1587338486656713326…    8/8


                                                                 Attachment Q                                             PX 14, 1047
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 140 of 316

8/20/2020                                            Gmail - Marie, can you replicate my success with a small account?



                                                                                                           C Roy <



  Marie, can you replicate my success with a small account?
  3 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                                Tue, Dec 19, 2017 at 11:55 AM
  To:




                  Hi Marie,

                  The biggest question that I am often asked, “Kyle is it possible to replicate your
                  success if I have a small account?”

                  The answer to that question is: ABSOLUTELY

                  But what kind of mentor would I be if I just left it there?




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587232139478947961&simpl=msg-f%3A1587232139478947961…         1/5


                                                                Attachment Q                                                 PX 14, 1048
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 141 of 316

8/20/2020                                                    Gmail - Marie, can you replicate my success with a small account?

                   Anybody can say that growing a small account is possible, but has anybody
                   ever shown you exactly how to do it?

                   Well, that’s exactly what I am going to do starting January 2nd
                   exclusively in the Nucleus program.

                   Yesterday I announced my newest venture, the 5k Challenge. This is where I
                   am going to teach you how to grow your small account and turn it into $25,000.

                   Then you pair those lessons with my Million Dollar Mission lessons to catapult
                   you to 6 figure returns.

                   Are you ready to get started?

                   Cheers,




                   Kyle Dennis
                   Biotech Trader




                   Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                   nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                   of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                   be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                   investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                   be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                   or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                   make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                   decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                   qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                   investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                   written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                   made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                   or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                   opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                   may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                   indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                   figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                   If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                   subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                   If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                    Remove me from Nucleus Premium Email List


                   835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy <                                                                                                                        Tue, Dec 19, 2017 at 5:38 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    when is the deadline
    [Quoted text hidden]
    --

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587232139478947961&simpl=msg-f%3A1587232139478947961…                2/5


                                                                         Attachment Q                                                PX 14, 1049
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 142 of 316

8/20/2020                                            Gmail - Marie, can you replicate my success with a small account?
    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Daren (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                           Wed, Dec 20, 2017 at 8:58 AM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (113708) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Daren     (BioTechBreakouts)
            Daren
                    Dec 20, 8:58 AM EST

                    Marie.

                    The 70% oﬀ sale ends soon.

                    Daren.


                    C Roy
                    Dec 19, 5:39 PM EST

                    when is the deadline
                    On Tue, Dec 19, 2017 at 11:55 AM, Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Hi Marie,
                    The biggest question that I am often asked, “Kyle is it possible to replicate your success if
                    I have a small account?”
                    The answer to that question is: ABSOLUTELY
                    But what kind of mentor would I be if I just left it there?
                    Anybody can say that growing a small account is possible, but has anybody ever shown
                    you exactly how to do it?

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587232139478947961&simpl=msg-f%3A1587232139478947961…        3/5


                                                                Attachment Q                                                PX 14, 1050
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 143 of 316

8/20/2020                                            Gmail - Marie, can you replicate my success with a small account?

                    Well, thatʼs exactly what I am going to do starting January 2nd exclusively in the Nucleus
                    program (https://www.biotechbreakouts.com/programs/the-nucleus/) .
                    Yesterday I announced my newest venture, the 5k Challenge. This is where I am going to
                    teach you how to grow your small account and turn it into $25,000.
                    Then you pair those lessons with my Million Dollar Mission lessons to catapult you to 6
                    ﬁgure returns.
                    Are you ready to get started?
                    Cheers,

                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587232139478947961&simpl=msg-f%3A1587232139478947961…   4/5


                                                                Attachment Q                                             PX 14, 1051
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 144 of 316

8/20/2020                                            Gmail - Marie, can you replicate my success with a small account?

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/175747/c7359efe7790406a/216643123/
                    5cf549f7831614d3) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                    service):
                    Remove me from Nucleus Premium Email List (https://mr141.infusionsoft.com/app/optOut/53/
                    6c99127a181b20a1/216643123/5cf549f7831614d3)

                    835 E Lamar Blvd #263 Arlington, Texas 76011 United States (https://maps.google.com/?q=
                    835+E+Lamar+Blvd+%23263+Arlington,+Texas+76011+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [VXX083-20EL]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587232139478947961&simpl=msg-f%3A1587232139478947961…   5/5


                                                                Attachment Q                                             PX 14, 1052
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 145 of 316

8/20/2020                                                Gmail - Nucleus members makes 3 times as much as me!



                                                                                                       C Roy <



  Nucleus members makes 3 times as much as me!
  3 messages

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                        Thu, Dec 21, 2017 at 4:01 PM
  To:




                  Hi Marie,
                  There is a pot of gold sitting right under your nose and you don’t even know it.

                  Andrew and Robert have already found it…




                  You must be absolutely crazy if you don’t want to pull money out of this
                  scorching hot market every single day.

                  That’s what my members and I are doing every single day.

                  Think. Trade. Profit.

                  Yesterday I pulled out over $10,000 in the market on only a few trades!
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…   1/6


                                                               Attachment Q                                         PX 14, 1053
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 146 of 316

8/20/2020                                                       Gmail - Nucleus members makes 3 times as much as me!




                  My members have made as much as 3 times more than I do on a single day,
                  but it doesn’t bother me.

                  That’s what I aim for.
                  No matter the account size, I developed something to PROVE your skepticism
                  wrong.
                  My $5K to $25K Challenge is starting January 2nd to show you how to grow
                  a small account.
                  And my $25K to $1M Million Dollar Mission is closing in on 400% returns.




                  You have $5K, $25K, $100K, or even more? With my teachings, you have the
                  opportunity to double it, triple it...10X it!
                  I am offering 70% off for the holidays but that ends soon.
                  January 1st is a new beginning for your financial future. Andrew and Robert
                  already made it their present.
                  What will be yours?

                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…            2/6


                                                                       Attachment Q                                                 PX 14, 1054
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 147 of 316

8/20/2020                                                         Gmail - Nucleus members makes 3 times as much as me!
                    be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                    investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                    be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                    or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                    make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                    decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                    qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                    investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                    written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                    made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                    or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                    may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                    indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                    figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                    subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your service):

                     Remove me from Nucleus Premium Email List


                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States




  C Roy <                                                                                                                        Thu, Dec 21, 2017 at 4:36 PM
  To: Kyle Dennis <Kyle@biotechbreakouts.com>

    When is the cutoff date?

    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Daren (BioTechBreakouts Support) <kyle@biotechbreakouts.com>                                                                     Fri, Dec 22, 2017 at 9:00 AM
  Reply-To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (114590) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Daren       (BioTechBreakouts)
            Daren
                      Dec 22, 9:00 AM EST
                      Marie.

                      The holiday special is set to end over the holiday.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…                  3/6


                                                                          Attachment Q                                                PX 14, 1055
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 148 of 316

8/20/2020                                                Gmail - Nucleus members makes 3 times as much as me!



                    Daren.


                    C Roy
                    Dec 21, 4:36 PM EST

                    When is the cutoﬀ date?
                    Marie
                    On Thu, Dec 21, 2017 at 4:01 PM Kyle Dennis <Kyle@biotechbreakouts.com> wrote:
                    Hi Marie,
                    There is a pot of gold sitting right under your nose and you donʼt even know it.
                    Andrew and Robert have already found it…
                    You must be absolutely crazy if you donʼt want to pull money out of this scorching hot
                    market every single day.
                    Thatʼs what my members and I are doing every single day.
                    Think. Trade. Proﬁt.
                    Yesterday I pulled out over $10,000 in the market on only a few trades!
                    My members have made as much as 3 times more than I do on a single day, but it
                    doesnʼt bother me.
                    Thatʼs what I aim for.
                    No matter the account size, I developed something to PROVE your skepticism wrong.
                    My $5K to $25K Challenge (https://www.biotechbreakouts.com/programs/the-nucleus/) is
                    starting January 2nd to show you how to grow a small account.
                    And my $25K to $1M Million Dollar Mission (https://www.biotechbreakouts.com/programs/the-
                    nucleus/) is closing in on 400% returns.

                    You have $5K, $25K, $100K, or even more? With my teachings, you have the opportunity
                    to double it, triple it...10X it!
                    I am oﬀering 70% oﬀ for the holidays (https://www.biotechbreakouts.com/programs/the-
                    nucleus/) but that ends soon.

                    January 1st is a new beginning for your ﬁnancial future. Andrew and Robert already made
                    it their present.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…   4/6


                                                               Attachment Q                                       PX 14, 1056
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 149 of 316

8/20/2020                                                Gmail - Nucleus members makes 3 times as much as me!

                    What will be yours? (https://www.biotechbreakouts.com/programs/the-nucleus/)
                    Cheers,


                    Kyle Dennis
                    Biotech Trader



                    Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. Past performance is NOT indicative of future results. Furthermore, such
                    information is not to be construed as an oﬀer to sell or the solicitation of an oﬀer to buy,
                    nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
                    any security. All users of this website must determine for themselves what speciﬁc
                    investments to make or not make and are urged to consult with their own independent
                    ﬁnancial advisors with respect to any investment decision. The reader bears responsibility
                    for his/her own investment research and decisions, should seek the advice of a qualiﬁed
                    securities professional before making any investment, and investigate and fully
                    understand any and all risks before investing. All opinions, analyses and information
                    included on this website are based on sources believed to be reliable and written in good
                    faith, but should be independently veriﬁed, and no representation or warranty of any
                    kind, express or implied, is made, including but not limited to any representation or
                    warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
                    In addition, we undertake no responsibility to notify such opinions, analyses or
                    information or to keep such opinions, analyses or information current. Also be aware that
                    owners, employees and writers of and for RagingBull.com, LLC may have long or short
                    positions in securities that may be discussed on this website or newsletter. Past results
                    are not indicative of future proﬁts. This table is accurate, though not every trade is
                    represented. Proﬁts and losses reported are actual ﬁgures from the portfolios Biotech
                    Breakouts manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Biotech Breakouts you will need to contact
                    us here (https://mr141.infusionsoft.com/app/linkClick/176161/31f25b4b315baf5c/219677547/
                    6fa1f709adf0c1de) if you want to cancel your subscription. Opting out of emails does not
                    remove you from your service at BiotechBreakouts.com.
                    If you no longer wish to receive our emails, click the link below (this will NOT cancel your
                    service):
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…   5/6


                                                               Attachment Q                                       PX 14, 1057
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 150 of 316

8/20/2020                                                Gmail - Nucleus members makes 3 times as much as me!

                    Remove me from Nucleus Premium Email List (https://mr141.infusionsoft.com/app/optOut/53/
                    6c99127a181b20a1/219677547/6fa1f709adf0c1de)

                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States (https://maps.google.com/?q=
                    62+Calef+Hwy+%23233+Lee,+New+Hampshire+03861+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [XMMZ04-9K8O]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587428832240590453&simpl=msg-f%3A1587428832240590453…   6/6


                                                               Attachment Q                                       PX 14, 1058
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 151 of 316




                   ATTACHMENT R




                                                        PX 14, 1059
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 152 of 316

8/20/2020                                               Gmail - The secret to making $800k from your ofﬁce cubicle



                                                                                                          C Roy <



  The secret to making $800k from your office cubicle
  1 message

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                            Fri, Dec 22, 2017 at 10:02 AM
  To:




                  Hi Marie,

                  Here is what I was left with after four years at UCLA… - $80,000!

                  And what did I have to show for it? A piece of paper and a bundle of dreams.
                  Absolutely nothing.

                  I felt dejected, stressed, and worst of all...poor.

                  Maybe you are in the same situation. College debt? Mortgage? Living
                  paycheck to paycheck?

                  I’ve done it and I sucks.

                  I decided I needed to take life by the horns.

                  Screw these schools. Screw the banks. Screw this debt!

                  I took $5,000 and invested it in myself. I bought Jason’s Millionaire
                  Roadmap. And as soon as I did, my life turned around.

                  The first year in his program I made $847.417! It would have taken me 24
                  years to make that at work.

                  Oh, and by the way, I did all of this with a full time job.

                  Right at my office desk...

                  I learned, I traded, and I profited.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587496813570374299&simpl=msg-f%3A1587496813570374299      1/2


                                                                Attachment R                                            PX 14, 1060
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 153 of 316

8/20/2020                                                      Gmail - The secret to making $800k from your ofﬁce cubicle

                  Jason Bond was the reason I became a Millionaire. Without him, I’d still be
                  making that Los Angeles commute to go sit in my cubicle.

                  Now, I have millions in my bank account and I drive a Porsche 911….that
                  Jason gave me!

                  Who does that? Jason does!

                  Do you want millions? Do you want a Porsche? Do you want to look your
                  friends and family in the eyes and say, “I told you so!”

                  That’s what Jason’s Millionaire Roadmap did for me.

                  He was the roadmap to my success and he can do the same for you.

                  Cheers,




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.


                  If you no longer wish to receive our emails, click the link below:

                  Unsubscribe


                  62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587496813570374299&simpl=msg-f%3A1587496813570374299             2/2


                                                                        Attachment R                                                PX 14, 1061
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 154 of 316




                   ATTACHMENT S




                                                        PX 14, 1062
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 155 of 316

8/20/2020                                                Gmail - She crushed me! Simply amazing & FREE for you



                                                                                                       C Roy <



  She crushed me! Simply amazing & FREE for you
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                          Sun, Dec 17, 2017 at 9:06 AM
  To:




            You thought I had a good year? Wait until you see what she did!

            So I'm proud of my 2017 YTD return of +257% +$256,820. And I'm donating it to charity.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587040311591983397&simpl=msg-f%3A1587040311591983397   1/5


                                                                Attachment S                                        PX 14, 1063
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 156 of 316

8/20/2020                                                Gmail - She crushed me! Simply amazing & FREE for you




            Every trade streaming LIVE on your phone, tablet or desktop.

            And as impressive as those gains are ...

            ... this young lady beat my return making OVER $278,000 in 2017 YTD!

            More importantly, her drawdown in Canada was amazingly ONLY 4.5% and the U.S. 6%,
            achieving her drawdown goal of single digits.
                  What's a drawdown you ask and why is it important? Well, have you ever
                  struggled with making a few winning trades only to give the winnings back?
                  Not Petra and she can teach you how to do the same. Once she pulls money
                  out of the market it stays in her pocket. And she pulls a LOT of money,
                  +$278,000 so far this year, out of the market. Best part about Petra, this is a
                  service you can literally mirror very easily. She's amazing!
            And her service, well, you can pay $3,999 for it OR ...

            ... get it FREE with the Millionaire Roadmap.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587040311591983397&simpl=msg-f%3A1587040311591983397   2/5


                                                                Attachment S                                       PX 14, 1064
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 157 of 316

8/20/2020                                                Gmail - She crushed me! Simply amazing & FREE for you




                                                         HOLIDAY SPECIAL
                                     70% OFF the Millionaire Roadmap
                                                   Merry Christmas!
                                        Absolute LOWEST PRICE Ever Offered!
                                          Promo Code: merrychristmas




            And Jeff Bishop's options alerts continue to CRUSH it.

            Did I mention his TD Ameritrade options portfolio STREAMS live daily, just like mine?




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587040311591983397&simpl=msg-f%3A1587040311591983397   3/5


                                                                Attachment S                                       PX 14, 1065
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 158 of 316

8/20/2020                                                         Gmail - She crushed me! Simply amazing & FREE for you




            Learn more about Petra and Jeff's services here, like I said, her $3,999 fee is FREE with
            the Millionaire Roadmap, as is Jeff's $1,999 fee.

            This is hands down my BEST DEAL OF THE YEAR!

            Learn more about Petra Hess and Jeff Bishop here and join all of us today.

            The diary of a real $$$ trader!




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587040311591983397&simpl=msg-f%3A1587040311591983397                          4/5


                                                                           Attachment S                                                 PX 14, 1066
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 159 of 316

8/20/2020                                                          Gmail - She crushed me! Simply amazing & FREE for you


            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587040311591983397&simpl=msg-f%3A1587040311591983397                    5/5


                                                                           Attachment S                                             PX 14, 1067
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 160 of 316

8/20/2020                                                 Gmail - Kyle cashes in from Jeff’s 2 minute phone call



                                                                                                           C Roy <



  Kyle cashes in from Jeff’s 2 minute phone call
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                              Tue, Dec 26, 2017 at 7:18 AM
  To:




                             ---> Guest contributor Kyle Dennis from Biotech Breakouts <---

            “Ring, ring, ring….”

            I picked up my phone and it was Jeff Bishop.

            The market had been rocketing higher all of November, melting up each and every day.
            But Jeff was confident that the market would make a swift short term drop.

            His thesis…

            The market was ignoring the tax bill risk, the possible replacement of the Fed Chair, and
            threats out of North Korea we heating up.

            Simple enough.

            The conversation was less than 2 minutes.

            I bought options on the volatility market, in preparation for what he called was coming. I
            also told my subscribers of the trade as well.

            Later that afternoon the market started to drop.

            And my options skyrocketed.

            By the next morning I was up almost 100% and I cashed in!

            And my members….several locked in 200%. And those options...well those almost hit
            300%.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587848869353282656&simpl=msg-f%3A1587848869353282656     1/2


                                                                Attachment S                                            PX 14, 1068
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 161 of 316

8/20/2020                                                            Gmail - Kyle cashes in from Jeff’s 2 minute phone call


            That was in ONE TRADING DAY!

            This was a service that Jeff only shared with his friends, saving his highly probable and
            repeatable picks for us.

            Well now, he’s releasing these in Jason’s Millionaire Roadmap.

            This new service is called Weekly Money Multiplier. Watch the video they just recorded.

            That’s right. That phone call he gave me...it’s happening every single week for you!

            Guys, Jason has already helped me make over $800K in my very first year in that
            program. And now, these options are the cherry on top.

            The Millionaire Roadmap is discounted 70% for the Holiday Season.

            It all starts January 2nd and you need to be prepared to take full advantage in the New
            Year.

            Cheers,

            Kyle Dennis




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1587848869353282656&simpl=msg-f%3A1587848869353282656                          2/2


                                                                           Attachment S                                                 PX 14, 1069
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 162 of 316




                   ATTACHMENT T




                                                        PX 14, 1070
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 163 of 316

4/21/2020                                                            Gmail - Millionaire Roadmap: Important Information



                                                                                                                       C Roy <



  Millionaire Roadmap: Important Information
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                                           Thu, Dec 28, 2017 at 11:43 AM
  To:




            Congratulations!

            Your commitment to Jason Bond Picks Millionaire Roadmap illustrates you are serious
            about changing your life.
            My top priority is your success and while I can’t guarantee it, you have my word I intend
            to give you 110%.
            You should have seen a pre-filled form on RagingBull.com to guide you to sign the
            Mentor Contract which will only take you less than minute. Before given access to my
            proprietary service and content, you must agree to the contract.
            If you haven't seen the form, CLICK HERE to start.
            I look forward to speaking with you at some point today, the mentor service email
            is mentor@jasonbondpicks.com
            Your friend,




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588046740185997816&simpl=msg-f%3A1588046740185997816                          1/2


                                                                           Attachment T                                                 PX 14, 1071
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 164 of 316

4/21/2020                                                            Gmail - Millionaire Roadmap: Important Information
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588046740185997816&simpl=msg-f%3A1588046740185997816                        2/2


                                                                          Attachment T                                                PX 14, 1072
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 165 of 316

4/21/2020                                                    Jason Bond Picks Mentor Contract Form - RagingBull




               Millionaire Roadmap Agreement
               Please verify the information below and submit the form in order to sign Millionaire
               Roadmap Agreement with Jason Bond. Please enter the same email that you use to
               signup for the service. You must complete this form to gain access to the
               Millionaire Roadmap membership.


               Need help? Watch this video (http://www.vimeo.com/217062614) to learn how to sign
               the contract.




               Name *

                 C

               First


                 Roy

               Last


               Email *




                                                                       Submit



https://v1.ragingbull.com/jason-bond-picks-mentor-contract-form/?key=tTNrz85494&inf_ﬁeld_Email=roycaroline137%40gmail.com&inf_ﬁeld_LastName=Roy&inf…   1/2


                                                                  Attachment T                                         PX 14, 1073
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 166 of 316

4/21/2020                                                    Jason Bond Picks Mentor Contract Form - RagingBull




https://v1.ragingbull.com/jason-bond-picks-mentor-contract-form/?key=tTNrz85494&inf_ﬁeld_Email=roycaroline137%40gmail.com&inf_ﬁeld_LastName=Roy&inf…   2/2


                                                                  Attachment T                                         PX 14, 1074
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 167 of 316




                   ATTACHMENT U




                                                        PX 14, 1075
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 168 of 316

8/20/2020                                                         Gmail - This brings a tear to my eye



                                                                                                         C Roy <



  This brings a tear to my eye
  3 messages

  Petra Hess <petra@petrapicks.com>                                                                                Fri, Dec 29, 2017 at 10:10 AM
  To:




                  This is the type of story I get emotional about. I’ll just jump right into it and
                  explain why it makes me cry.

                  Everyone, meet Mike, a member of my platinum service. He’s been with me
                  for about 2 months and he’s the reason why I love teaching others. Ok, here is
                  what he emailed me:

                  “2016 was the first year I tried to seriously be an active swing trader, with an
                  occasional day trade, and managed to finish the year firmly in the red. Here is
                  a screen capture from my tax return. You can see that I had $8,874 in losses
                  last year.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…   1/6


                                                               Attachment U                                           PX 14, 1076
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 169 of 316

8/20/2020                                                                Gmail - This brings a tear to my eye

                                                              Over the last 7 weeks, since trading real dollars
                                                              using what I have learned from you, my account
                                                              net value has gone up an average of over 2.9%
                                                              per week, +21.3% as of today. By far the highest
                                                              return I've ever had in my entire life, and currently
                                                              way more than the $1000 figure mentioned above.”

                                                              Mike, you are amazing! Stories like this are what
                                                              get me fired up each day!.

                                                              It should give you the passion and reassurance
                                                              that this could be you too!



                                                                                       Mike went from a goal of $1000 a
                                                                                       week, to making $3,052 in just one
                                                                                       day!

                                                                                       So ask yourself…

                                                                                       Are you struggling in the market?

                                                                                       Looking for someone to give you
                                                                                       the training and guidance that you
                                                                                       so desperately need?


                  Look no further!

                  My complete training service is 50% off for a limited time.

                  I have never offered a price this low, so if you have been thinking about
                  working with me now is the absolute best time to get started.

                  I want to make sure everyone ends 2017 strong and gets on the fast track to
                  have their best year in 2018!

                  I know Mike will… and I really hope YOU WILL TOO!




                  Petra Hess
                  Trader




                  Neither Petra Picks nor RagingBull.com, LLC (publisher of Petra Picks) is registered as an investment adviser nor a
                  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
                  website are advised that all information presented on this website is solely for informational purposes, is not intended to be
                  used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…         2/6


                                                                      Attachment U                                               PX 14, 1077
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 170 of 316

8/20/2020                                                                    Gmail - This brings a tear to my eye
                    be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                    or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                    make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                    decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                    qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                    investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                    written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                    made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                    or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                    may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                    indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                    figures from the portfolios Petra Picks manages on behalf of RagingBull.com, LLC.

                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States




    To be removed completely from all email lists in our system, use the link below:

     Unsubscribe


  C Roy <                                                                                                                         Sat, Dec 30, 2017 at 6:33 AM
  To: Petra Hess <petra@petrapicks.com>

    I just joined this service
    Can u stop soliciting me w/o losing Petra’s emails from the service

    Marie
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Jordan (Support) <petra@petrapicks.com>                                                                                           Tue, Jan 2, 2018 at 2:44 PM
  Reply-To: Support <petra@petrapicks.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (118593) has been updated. To add additional comments, reply to this email.




                      Jordan       (Petra Picks)
                      Jan 2, 2:44 PM EST
                      This request was closed and merged into request #119417 "Re: Welcome to Petra Picks -
                      PLA...".


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…                  3/6


                                                                         Attachment U                                                 PX 14, 1078
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 171 of 316

8/20/2020                                                         Gmail - This brings a tear to my eye

                    C Roy
                    December 30, 2017, 6:33 AM EST

                    I just joined this service
                    Can u stop soliciting me w/o losing Petraʼs emails from the service
                    Marie
                    On Fri, Dec 29, 2017 at 10:10 AM Petra Hess <petra@petrapicks.com> wrote:
                    This is the type of story I get emotional about. Iʼll just jump right into it and explain why
                    it makes me cry.
                    Everyone, meet Mike, a member of my platinum service (https://www.petrapicks.com/
                    platinum/) . Heʼs been with me for about 2 months and heʼs the reason why I love teaching
                    others. Ok, here is what he emailed me:
                    “2016 was the ﬁrst year I tried to seriously be an active swing trader, with an occasional
                    day trade, and managed to ﬁnish the year ﬁrmly in the red. Here is a screen capture from
                    my tax return. You can see that I had $8,874 in losses last year.
                    Over the last 7 weeks, since trading real dollars using what I have learned from you, my
                    account net value has gone up an average of over 2.9% per week, +21.3% as of today. By
                    far the highest return I've ever had in my entire life, and currently way more than the
                    $1000 ﬁgure mentioned above.”
                    Mike, you are amazing! Stories like this are what get me ﬁred up each day!.
                    It should give you the passion and reassurance that this could be you too!
                    (https://www.petrapicks.com/platinum/)
                    Mike went from a goal of $1000 a week, to making $3,052 in just one day!
                    So ask yourself…
                    Are you struggling in the market?
                    Looking for someone to give you the training and guidance that you so desperately need?
                    Look no further!
                    My complete training service is 50% oﬀ for a limited time (https://www.petrapicks.com/
                    platinum/) .

                    I have never oﬀered a price this low, so if you have been thinking about working with me
                    now is the absolute best time to get started.
                    I want to make sure everyone ends 2017 strong and gets on the fast track to have their
                    best year in 2018!

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…   4/6


                                                               Attachment U                                       PX 14, 1079
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 172 of 316

8/20/2020                                                         Gmail - This brings a tear to my eye

                    I know Mike will… and I really hope YOU WILL TOO!



                    Petra Hess
                    Trader



                    Neither Petra Picks nor RagingBull.com, LLC (publisher of Petra Picks) is registered as an
                    investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
                    Commission or any state securities regulatory authority. Users of this website are advised
                    that all information presented on this website is solely for informational purposes, is not
                    intended to be used as a personalized investment recommendation, and is not attuned to
                    any speciﬁc portfolio or to any user's particular investment needs or objectives. Past
                    performance is NOT indicative of future results. Furthermore, such information is not to
                    be construed as an oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be
                    construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
                    users of this website must determine for themselves what speciﬁc investments to make
                    or not make and are urged to consult with their own independent ﬁnancial advisors with
                    respect to any investment decision. The reader bears responsibility for his/her own
                    investment research and decisions, should seek the advice of a qualiﬁed securities
                    professional before making any investment, and investigate and fully understand any and
                    all risks before investing. All opinions, analyses and information included on this website
                    are based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
                    implied, is made, including but not limited to any representation or warranty concerning
                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter. Past results are not indicative of
                    future proﬁts. This table is accurate, though not every trade is represented. Proﬁts and
                    losses reported are actual ﬁgures from the portfolios Petra Picks manages on behalf of
                    RagingBull.com, LLC.

                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States (https://maps.google.com/?q=
                    62+Calef+Hwy+%23233+Lee,+New+Hampshire+03861+United+States&entry=gmail&source=g)

                    To be removed completely from all email lists in our system, use the link below:
                    Unsubscribe (https://mr141.infusionsoft.com/app/optOut/8/fc8ece3693150e36/231596387/
                    a35047238ae9a573)


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…   5/6


                                                               Attachment U                                       PX 14, 1080
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 173 of 316

8/20/2020                                                         Gmail - This brings a tear to my eye

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow


      Thank You for Contacting Support.


    [300QP9-Z7ZL]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588131488600272431&simpl=msg-f%3A1588131488600272431…   6/6


                                                               Attachment U                                       PX 14, 1081
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 174 of 316




                   ATTACHMENT V




                                                        PX 14, 1082
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 175 of 316

8/20/2020                                                            Gmail - Double Your Account... Login Details!



                                                                                                                   C Roy <



  Double Your Account... Login Details!
  1 message

  Jeff Bishop <Jeff@weeklymoneymultiplier.com>                                                                                   Tue, Mar 6, 2018 at 4:00 PM
  To:




                  It’s happening tonight!

                  Jeff Bishop shares his secrets…

                  How this options strategy can double or triple accounts in less than 7 days.

                  It’s here, it’s easy to learn, and it’s all yours.

                  8PM EST, follow this link: https://app.ragingbull.com/webinar/rb-free

                  Get there early!




                  Jeff Bishop
                  Weekly Money Multiplier




                  Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment adviser nor
                  a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
                  this website are advised that all information presented on this website is solely for informational purposes, is not intended to be
                  used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
                  investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that
                  is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
                  These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not
                  part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore,
                  such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
                  recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
                  what specific investments to make or not make and are urged to consult with their own independent financial advisors with
                  respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
                  seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
                  and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
                  be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594223517014437509&simpl=msg-f%3A1594223517014437509                1/2


                                                                       Attachment V                                                 PX 14, 1083
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 176 of 316

8/20/2020                                                           Gmail - Double Your Account... Login Details!
                  express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
                  correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of
                  and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
                  newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future
                  profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
                  portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Weekly Money Multiplier you will need to contact us here if you want to cancel
                  your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultiplier.com.

                  Unsubscribe


                  62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594223517014437509&simpl=msg-f%3A1594223517014437509         2/2


                                                                      Attachment V                                               PX 14, 1084
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 177 of 316




                  ATTACHMENT W




                                                        PX 14, 1085
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 178 of 316

8/20/2020                                        Gmail - [WeeklyMoneyMultiplier] Re: Re: No he didn’t!...+325% in January



                                                                                                          C Roy <



  [WeeklyMoneyMultiplier] Re: Re: No he didn’t!...+325% in January
  1 message

  Crystal (WeeklyMoneyMultiplier) <jeff@weeklymoneymultiplier.com>                                                   Mon, Mar 12, 2018 at 9:28 AM
  Reply-To: WeeklyMoneyMultiplier <jeff@weeklymoneymultiplier.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (139671) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Crystal    (WeeklyMoneyMultiplier)
                    Mar 12, 9:28 AM EDT

                    Marie,
                    The message that you are responding to was sent to all registrants for the Weekly Money
                    Multiplier launch event.

                    Have a good day,
                    Crystal


                    C Roy
                    Mar 12, 9:25 AM EDT

                    Iʼm in millionaire roadmap
                    Why r you sending this.
                    Marie R
                    On Mon, Mar 12, 2018 at 9:17 AM Jeﬀ Bishop <Jeff@weeklymoneymultiplier.com> wrote:
                    $6000 account into $25,448.50 in a month...
                    Forget what you believe the “norm” to be.
                    If you have a small account, you can grow it exponentially (https://mr141.infusionsoft.
                    com/app/orderForms/wTIIztmqcU8WkgwXbh21?utm_source=WMM&utm_medium=email&
                    utm_campaign=wmm-email13-sale-jose&utm_content=jose)

                    You can do it with little eﬀort, and you can do it from any place in the world, with just the
                    device in your hand.
                    Jose did it..
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594737997844480455&simpl=msg-f%3A1594738657176484667     1/3


                                                                Attachment W                                                PX 14, 1086
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 179 of 316

8/20/2020                                        Gmail - [WeeklyMoneyMultiplier] Re: Re: No he didn’t!...+325% in January

                    YTD +325% and January is not over yet :). Started the year with 6K in my account.
                    Dorothy did it..
                    $6,900 to $29,000 in just 5 weeks.
                    Do you want to be next? (https://mr141.infusionsoft.com/app/orderForms/
                    wTIIztmqcU8WkgwXbh21?utm_source=WMM&utm_medium=email&utm_campaign=wmm-
                    email13-sale-jose&utm_content=jose)

                    $1499 early-bird pricing is ending soon. (https://mr141.infusionsoft.com/app/orderForms/
                    wTIIztmqcU8WkgwXbh21?utm_source=WMM&utm_medium=email&utm_campaign=wmm-
                    email13-sale-jose&utm_content=jose)

                    Stop waiting and start doing. (https://mr141.infusionsoft.com/app/orderForms/
                    wTIIztmqcU8WkgwXbh21?utm_source=WMM&utm_medium=email&utm_campaign=wmm-
                    email13-sale-jose&utm_content=jose)



                    Jeﬀ Bishop
                    Weekly Money Multiplier



                    Neither Jeﬀ Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. The owners, employees and writers of RagingBull.com may engage in
                    securities trading that is discussed or viewed on this website, but all such individuals are
                    buying and selling such securities for their own account. These individuals do not engage
                    in any trades with customers. The buying and selling of securities by these individuals is
                    not part of a regular business of buying and selling securities. Past performance is NOT
                    indicative of future results. Furthermore, such information is not to be construed as an
                    oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be construed as a
                    recommendation to buy, hold or sell (short or otherwise) any security. All users of this
                    website must determine for themselves what speciﬁc investments to make or not make
                    and are urged to consult with their own independent ﬁnancial advisors with respect to
                    any investment decision. The reader bears responsibility for his/her own investment
                    research and decisions, should seek the advice of a qualiﬁed securities professional
                    before making any investment, and investigate and fully understand any and all risks
                    before investing. All opinions, analyses and information included on this website are
                    based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594737997844480455&simpl=msg-f%3A1594738657176484667   2/3


                                                                Attachment W                                                PX 14, 1087
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 180 of 316

8/20/2020                                        Gmail - [WeeklyMoneyMultiplier] Re: Re: No he didn’t!...+325% in January

                    implied, is made, including but not limited to any representation or warranty concerning
                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter, but all such positions are held for
                    such representativeʼs own account. Past results are not indicative of future proﬁts. This
                    table is accurate, though not every trade is represented. Proﬁts and losses reported are
                    actual ﬁgures from the portfolios Jeﬀ Bishop manages on behalf of RagingBull.com, LLC.

                    If you have a current active subscription with Weekly Money Multiplier you will need to
                    contact us here (https://mr141.infusionsoft.com/app/linkClick/183519/
                    f7cf412c72492f2e/276235507/11f3ba217a13bd9e) if you want to cancel your subscription.
                    Opting out of emails does not remove you from your service at
                    WeeklyMoneyMultiplier.com.

                    Unsubscribe (https://mr141.infusionsoft.com/app/linkClick/183521/41869f518f238206/276235507/
                    11f3ba217a13bd9e)

                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States (https://maps.google.com/?q=
                    62+Calef+Hwy+%23233+Lee,+New+Hampshire+03861+United+States&entry=gmail&source=g)

                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [V0ZLPQ-ZP08]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594737997844480455&simpl=msg-f%3A1594738657176484667   3/3


                                                                Attachment W                                                PX 14, 1088
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 181 of 316




                   ATTACHMENT X




                                                        PX 14, 1089
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 182 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks



                                                                                                        C Roy <



  Monday with Jason Bond Picks
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                           Mon, Mar 12, 2018 at 8:27 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Good morning,

            After a week in Disney with Noah and Pamela, which was a much needed break from trading,
            I'm refreshed and excited to be back home. For anyone looking to make a career out of trading,
            here's some inspiration from Walt Disney. It was good to see momentum return to small caps
            while I was away with bottle rockets like ZSAN, NETE and INNF delivering big returns fast. I'll
            be looking to jump on those momentum stocks this week. Remember, trade tariffs impact large
            caps more than small caps which is why money flow has picked back up on stocks under $10.

            Lots of important updates to start the week.

            62% OFF Weekly Money Multiplier expires Tuesday @ midnight

            Replay from Saturday night: Facebook LIVE on Weekly Money Multiplier




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336   1/6


                                                               Attachment X                                          PX 14, 1090
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 183 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks




            Register today for the Atlanta Mastermind

            COMING UP: 30 minute Facebook LIVE at 12 p.m. ET Tuesday, I'll be interviewing all 8 of the
            Atlanta Mastermind speakers.

            Jason Bond Picks 2.0 starts today, I'll email you the lessons as they come out.

            Finally, after 7-years with E*TRADE, I'm switching to TD Ameritrade sometime later this week
            or early next week. I got a better deal on commissions for both stocks and options, more
            importantly, E*TRADE's Quick Trade feature has been broken for months and they just don't
            care to fix it. As always, I'm excited to learn something new.


            Volatility has died off again and if it makes another leg down I think small caps will stay hot for
            the rest of 2018.

            I've been holding swings on AKER, LQMT, TNDM and HMNY for over a week and am looking
            for my typical 5-20% on each of them still. AKER was frisky Friday and should it break $.72
            soon, I think a move to the $.80 range is possible.

            No updates for my long-term positions ROX and LQMT which I've been in for half a year. As a
            reminder, my goal on long-term positions is generally 50-100% and I'll hold these for weeks to
            months looking for that return. ROX I think heads into the $2's and LQMT $.50+ sometime in
            2018.

            Onto new trade ideas.

            ZAGG is my favorite oversold idea form the video lessons but it might need a little time to drift
            further into oversold before I take a position. Or like I do quite often I'll test it a few times since it
            has a very strong history of big bounces after landing in oversold. Candle over candle
            confirmed on a Friday isn't as strong as any other day, due to short cover distorting the bounce,
            which is why I think it might go lower first. I'll be all over this name in the coming weeks.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336   2/6


                                                               Attachment X                                        PX 14, 1091
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 184 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks




            NETE in the low $10's is my favorite quick hitter to start the week. I think this gets above the
            recent high of $11.70 and that's a key resistance for a move to $15. It's possible this needs time
            to settle at the MA(50) before making that move but as long as it holds $10ish I'm interested.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336   3/6


                                                               Attachment X                                        PX 14, 1092
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 185 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks




            LTBR is a continuation pattern I'm watching that recently bounce out of oversold and has made
            a higher low around $1.50. It's active in the premarket in the top 4 with 201 trades already and
            has range to $2 if it pops.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336   4/6


                                                               Attachment X                                        PX 14, 1093
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 186 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks




            The teacher!

            Jason Bond




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336   5/6


                                                               Attachment X                                        PX 14, 1094
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 187 of 316

8/20/2020                                                             Gmail - Monday with Jason Bond Picks


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594734821632882336&simpl=msg-f%3A1594734821632882336     6/6


                                                                    Attachment X                                              PX 14, 1095
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 188 of 316

8/20/2020                                                        Gmail - Fibonacci alert: bought ZSAN



                                                                                                        C Roy <



  Fibonacci alert: bought ZSAN
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                           Tue, Mar 13, 2018 at 1:14 PM
  Reply-To: jason@jasonbondpicks.com
  To:




            fibonacci retracement. bought 3k ZSAN at 17.20, goal is 20+

            i'm referencing the close on monday march 5 to the high on thursday march 8 and playing
            today's strength




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594843511684989556&simpl=msg-f%3A1594843511684989556   1/3


                                                               Attachment X                                         PX 14, 1096
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 189 of 316

8/20/2020                                                        Gmail - Fibonacci alert: bought ZSAN




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861


                                                 Manage Email Preferences | Unsubscribe All*



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594843511684989556&simpl=msg-f%3A1594843511684989556   2/3


                                                               Attachment X                                        PX 14, 1097
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 190 of 316

8/20/2020                                                             Gmail - Fibonacci alert: bought ZSAN

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594843511684989556&simpl=msg-f%3A1594843511684989556     3/3


                                                                    Attachment X                                              PX 14, 1098
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 191 of 316

8/20/2020                                               Gmail - Bought SPEX, sold MYSZ +1400 and ZSAN -2400



                                                                                                    C Roy <



  Bought SPEX, sold MYSZ +1400 and ZSAN -2400
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                       Wed, Mar 14, 2018 at 8:33 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Just sold MYSZ +4% +$1,293 at $1.84, shares were closer to $2 last night but I wasn't
            watching. I'm bidding 5,000 SPEX at $1.83 off support on this light volume dip. I must have
            forgotten to send the ZSAN sell yesterday but I took that off the table into the close -$2,400 in
            the $16.60's. ZSAN is still in play but momentum trades are usually same day for me and rebuy.




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                           contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594916426938237981&simpl=msg-f%3A1594916426938237981   1/2


                                                               Attachment X                                        PX 14, 1099
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 192 of 316

8/20/2020                                                   Gmail - Bought SPEX, sold MYSZ +1400 and ZSAN -2400




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594916426938237981&simpl=msg-f%3A1594916426938237981     2/2


                                                                    Attachment X                                              PX 14, 1100
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 193 of 316

8/20/2020                                                 Gmail - Bought ZSAN 16.94, ﬁbonacci from watch list



                                                                                                        C Roy <



  Bought ZSAN 16.94, fibonacci from watch list
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                         Wed, Mar 14, 2018 at 2:10 PM
  Reply-To: jason@jasonbondpicks.com
  To:




            Perfect setup for a $20's move into the weekend. I'm playing the momentum here and looking
            for $20's today. 2K at $16.94 1/2 size.




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                           contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594937619405558782&simpl=msg-f%3A1594937619405558782   1/2


                                                               Attachment X                                        PX 14, 1101
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 194 of 316

8/20/2020                                                      Gmail - Bought ZSAN 16.94, ﬁbonacci from watch list




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594937619405558782&simpl=msg-f%3A1594937619405558782     2/2


                                                                    Attachment X                                              PX 14, 1102
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 195 of 316

8/20/2020                                                      Gmail - Wednesday with Jason Bond Picks



                                                                                                         C Roy <



  Wednesday with Jason Bond Picks
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                        Wed, Mar 14, 2018 at 9:13 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Good morning,

            I'm -36% -$58,000 in 2018. Was +284% +$283,568 in 2017, +330% +$330,085 in 2016 and
            +188% +$145,187 in 2015.

            Action is really starting to pick up in small caps as the market finds buyers into every dip. I think
            I'm going to start rattling off some big wins quickly in the coming weeks to months.

            ZSAN - Fibonacci retracement play with good range to low $20's before the weekend. Key is
            holding $15's and I think a move to $20's happens.

            MARA - Continuation chart pattern in play above $2 for a move to the middle $2's. Good news
            Monday shot it up, rest day Tuesday, see if the trend resumes today.

            NXTD - Continuation chart pattern in play above $2.50. I suspect news is coming on this one
            soon based on the pattern and wouldn't be shocked to see $3+ on it. Same setup as NETE was
            before it ran big.

            Jason Bond




            Jason Bond
            JasonBondPicks.com

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594918944634210510&simpl=msg-f%3A1594918944634210510   1/2


                                                               Attachment X                                        PX 14, 1103
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 196 of 316

8/20/2020                                                           Gmail - Wednesday with Jason Bond Picks




                                                                    RagingBull, LLC
                                                          62 Calef Hwy. #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594918944634210510&simpl=msg-f%3A1594918944634210510     2/2


                                                                    Attachment X                                              PX 14, 1104
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 197 of 316

8/20/2020                                            Gmail - Momentum alert: bought ZSAN, DXR MONSTER MASH



                                                                                                    C Roy <



  Momentum alert: bought ZSAN, DXR MONSTER MASH
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                      Thu, Mar 15, 2018 at 10:26 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Momo alert bought 3k ZSAN 16.31 goal 20ish with potential for b/o.

            DXR awesome nearly $13 already from the upper $7’s alert. Way above my $12 target and
            possible $20 move I think.

            keeping LINU I believe news is coming so I’ll wait for the win.




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                           contact support to give us permission to e-mail you again.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595014132554917926&simpl=msg-f%3A1595014132554917926   1/2


                                                               Attachment X                                        PX 14, 1105
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 198 of 316

8/20/2020                                                Gmail - Momentum alert: bought ZSAN, DXR MONSTER MASH

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595014132554917926&simpl=msg-f%3A1595014132554917926     2/2


                                                                    Attachment X                                              PX 14, 1106
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 199 of 316

8/20/2020                                                          Gmail - Bought ZSAN, sold LINU



                                                                                                     C Roy <



  Bought ZSAN, sold LINU
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                         Fri, Mar 16, 2018 at 1:55 PM
  Reply-To: jason@jasonbondpicks.com
  To:




            bought 2k ZSAN at 17.90. i think this gets above 19.50 and runs this afternoon. sold LINU 1.96.




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                           contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595117874022493650&simpl=msg-f%3A1595117874022493650   1/2


                                                               Attachment X                                        PX 14, 1107
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 200 of 316

8/20/2020                                                               Gmail - Bought ZSAN, sold LINU


                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595117874022493650&simpl=msg-f%3A1595117874022493650     2/2


                                                                    Attachment X                                              PX 14, 1108
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 201 of 316

8/20/2020                                                     Gmail - Up $15,000 on ZSAN, goal is $25 b/o



                                                                                                        C Roy <



  Up $15,000 on ZSAN, goal is $25 b/o
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                           Fri, Mar 16, 2018 at 9:32 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Hi,

            So I'm up $15,000 on ZSAN this morning. I think this runs above the recent high and gets to
            round number resistance of $30 today so I'm letting it ride for now.

            No new watch list today. Crushed it this week so I'm just going to enjoy this here.

            Cheers,




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595101341485812816&simpl=msg-f%3A1595101341485812816   1/2


                                                               Attachment X                                        PX 14, 1109
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 202 of 316

8/20/2020                                                          Gmail - Up $15,000 on ZSAN, goal is $25 b/o

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595101341485812816&simpl=msg-f%3A1595101341485812816     2/2


                                                                    Attachment X                                              PX 14, 1110
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 203 of 316

8/20/2020                                                 Gmail - Monday's watch list: 5 penny stocks under $10



                                                                                                          C Roy <



  Monday's watch list: 5 penny stocks under $10
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                             Mon, Mar 19, 2018 at 9:05 AM
  To:




            Good morning,

            Family & friends 1-month trial
            Atlanta Mastermind schedule

            U.S. stock futures are falling Monday morning ahead of Wednesday's FOMC policy
            decision. I cashed up Friday after a nice $6,000 win on ZSAN and will be looking to put
            those funds to use into this dip.
            Long-term portfolio updates:

            LQMT - Apple is secretly making its own display screens for the first time - Bloomberg.
            This is likely to drive LQMT higher as speculation and stories start to develop from this
            report. Long-term goal for me is $.40+ on a breakout.
            ROX - Shares broke $1.30 on Friday and key trendline resistance on the way to the SMA
            200. Once above $1.40's I think we see a big move to the $2 resistance point. Big
            takeover target after Bacardi recently bought Patron tequila for $5.1B.

            Here's what I'm watching for new swing trades Monday morning.

            CRON - Toronto based pot stock. Continuation chart pattern in play above $7.70 for a
            move to the $10's. Looking further out there's breakout potential above the low $11's
            when this sector gets momentum again.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920    1/7


                                                               Attachment X                                            PX 14, 1111
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 204 of 316

8/20/2020                                                 Gmail - Monday's watch list: 5 penny stocks under $10




            APRN - Meal kit company. Oversold chart pattern that probably goes lower today with the
            market. However, I'm watching $2 support like a hawk for a bounce. The company is due
            for good news and definitely a takeover target since meal kits aren't going away.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920   2/7


                                                               Attachment X                                        PX 14, 1112
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 205 of 316

8/20/2020                                                 Gmail - Monday's watch list: 5 penny stocks under $10




            HMNY - MoviePass scaling and monetization of user base. Oversold chat pattern and it's
            heavy finding little real buying into dips. It'll take significant good news to trigger a
            squeeze on this one and it has that potential.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920   3/7


                                                               Attachment X                                        PX 14, 1113
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 206 of 316

8/20/2020                                                 Gmail - Monday's watch list: 5 penny stocks under $10




            KBSF - Menswear fashion news winner last week. Continuation chart pattern in play
            above $6 for a move to $8. Likely attracted sellers Thursday and Friday into the $12 spike
            and could see some bounce now that it's back to support.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920   4/7


                                                               Attachment X                                        PX 14, 1114
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 207 of 316

8/20/2020                                                 Gmail - Monday's watch list: 5 penny stocks under $10




            MFIN - Financial. Breakout chart pattern in play above $4.80 with range to $6 if it clears
            the $5.40's. Strong trend since November and likely to try again here soon I think.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920   5/7


                                                               Attachment X                                        PX 14, 1115
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 208 of 316

8/20/2020                                                           Gmail - Monday's watch list: 5 penny stocks under $10




            The diary of a real $ trader,




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920                          6/7


                                                                           Attachment X                                                 PX 14, 1116
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 209 of 316

8/20/2020                                                            Gmail - Monday's watch list: 5 penny stocks under $10
            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595371418550852920&simpl=msg-f%3A1595371418550852920                    7/7


                                                                           Attachment X                                             PX 14, 1117
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 210 of 316

8/20/2020                                                        Gmail - Monday with Jason Bond Picks



                                                                                                        C Roy <



  Monday with Jason Bond Picks
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                           Mon, Mar 19, 2018 at 8:22 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Good morning,

            Know someone interested in joining our group? Family & friends 1-month trial.

            Atlanta Mastermind schedule

            U.S. stock futures are falling Monday morning ahead of Wednesday's FOMC policy decision. I
            cashed up Friday after a nice win on ZSAN and will be looking to put those funds to use into
            this dip.

            Long-term portfolio updates:

            LQMT - Apple is secretly making its own display screens for the first time - Bloomberg. This is
            likely to drive LQMT higher as speculation and stories start to develop from this report. Long-
            term goal for me is $.40+ on a breakout.

            ROX - Shares broke $1.30 on Friday and key trendline resistance on the way to the SMA 200.
            Once above $1.40's I think we see a big move to the $2 resistance point. Big takeover target
            after Bacardi recently bought Patron tequila for $5.1B.

            Here's what I'm watching Monday morning.

            CRON - Toronto based pot stock. Continuation chart pattern in play above $7.70 for a move to
            the $10's. Looking further out there's breakout potential above the low $11's when this sector
            gets momentum again.



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595368717975779588&simpl=msg-f%3A1595368717975779588   1/3


                                                               Attachment X                                          PX 14, 1118
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 211 of 316

8/20/2020                                                           Gmail - Monday with Jason Bond Picks

            APRN - Meal kit company. Oversold chart pattern that probably goes lower today with the
            market. However, I'm watching $2 support like a hawk for a bounce. The company is due for
            good news and definitely a takeover target since meal kits aren't going away.

            HMNY - MoviePass scaling and monetization of user base. Oversold chat pattern and it's heavy
            finding little real buying into dips. It'll take significant good news to trigger a squeeze on this one
            and it has that potential.

            KBSF - Menswear fashion news winner last week. Continuation chart pattern in play above $6
            for a move to $8. Likely attracted sellers Thursday and Friday into the $12 spike and could see
            some bounce now that it's back to support.

            MFIN - Financial. Breakout chart pattern in play above $4.80 with range to $6 if it clears the
            $5.40's. Strong trend since November and likely to try again here soon I think.

            Sincerely,

            Jason Bond




            Jason Bond
            JasonBondPicks.com




                                                                    RagingBull, LLC
                                                         62 Calef Hwy. #233, Lee, NH 03861


                                                    Manage Email Preferences | Unsubscribe All*

               * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                             contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595368717975779588&simpl=msg-f%3A1595368717975779588   2/3


                                                                   Attachment X                                            PX 14, 1119
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 212 of 316

8/20/2020                                                             Gmail - Monday with Jason Bond Picks

                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1595368717975779588&simpl=msg-f%3A1595368717975779588     3/3


                                                                    Attachment X                                              PX 14, 1120
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 213 of 316




                   ATTACHMENT Y




                                                        PX 14, 1121
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 214 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan



                                                                                                        C Roy <



  Oversold NETE explodes & Friday's game plan
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                           Fri, Mar 9, 2018 at 7:45 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Good morning from sunny Orlando!

            62% off the Weekly Money Multiplier

            200 97 seats left for the Atlanta Mastermind

            What a day for NETE Thursday +72%! And right from Tuesday and Wednesday's watch list and picke
            as my favorite oversold bouncer.

                  "NETE is my favorite because when they bounce it’s often huge, however likely boring
                  drifters until that day." ~ Tuesday

                  "My favorite is NETE here but it might be boring until it runs." ~ Wednesday

            Congratulations if you nailed it. If you didn't, don't worry, just learn why it happened i.e. once oversold
            good news triggers a bottle rocket bounce. Confirmed candle over candle early on in the week was th
            tell news was probably coming.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   1/7


                                                                Attachment Y                                       PX 14, 1122
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 215 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan




            Only move for me Thursday was adding to my AKER swing into the support dip. Now 3/4 position size
            expect this should start trending again soon.

            TNDM was the strongest position in my portfolio Thursday and could really run Friday given this bull f
            it's formed.

            HMNY continues to be my favorite for delivering a big win soon. I think I'd like to get profit between $5
            $5.50 on this one, hopefully today.

            The LQMT swing has been drifting lower on light volume. I suspect the uneventful 10K left speculator
            playing earnings without any fireworks. I wasn't playing for that and it was a nonevent anyway, the rea
            play is contract news that I expect will start funneling in this quarter. The swing will likely be held longe
            than 1-4 days to get my goal of $.27ish.

            ZSAN sure did crush stubborn shorts these week, wow what a move! Learn that Fibonacci pattern, it's
            nearly always my favorite for producing big wins in a day or two.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   2/7


                                                                Attachment Y                                       PX 14, 1123
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 216 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan




            So small caps are heating up again as money flows there due to trade tariffs. Great timing for me as I
            traveling home from vacation this morning. These high flyers are where I can really accumulate outsiz
            gains quickly.

            INNT is one I'm watching Friday for a big short squeeze. NETE probably has a second day too, the ne
            Thursday was legit enough to carry this like ZSAN Wednesday into Thursday.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   3/7


                                                                Attachment Y                                       PX 14, 1124
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 217 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan




            POTN is my favorite pot stock right now and I'll be looking to take a position soon. I think these heat b
            up and as momentum turns to the bulls here, something in the middle $.30's should work well for a ru




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   4/7


                                                                Attachment Y                                       PX 14, 1125
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 218 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan




            Finally WATT is still at the top of my list. Perfect continuation pattern that's building off the SMA 20 an
            due for a big $5 - $10 point move to the $30 area. I'll start sizing into this one soon around $22.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   5/7


                                                                Attachment Y                                       PX 14, 1126
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 219 of 316

8/20/2020                                                 Gmail - Oversold NETE explodes & Friday's game plan




            We're flying back this morning and if the runners are out there, I'll be trading them this afternoon as I
            settle in for next week.

            The diary of a real $ trader,




            Jason Bond
            JasonBondPicks.com




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916   6/7


                                                                Attachment Y                                       PX 14, 1127
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 220 of 316

8/20/2020                                                     Gmail - Oversold NETE explodes & Friday's game plan




                                                                    RagingBull, LLC
                                                          62 Calef Hwy. #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594464165632636916&simpl=msg-f%3A1594464165632636916     7/7


                                                                    Attachment Y                                              PX 14, 1128
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 221 of 316

8/20/2020                                                       Gmail - Added AKER, NETE is running



                                                                                                      C Roy <



  Added AKER, NETE is running
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                      Mon, Mar 12, 2018 at 11:42 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            added 15k AKER at .68, this feels ready for a .72 test

            NETE is opening up, range to 15 now and gap play




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861

                                                 Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                           contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594747089807666045&simpl=msg-f%3A1594747089807666045   1/2


                                                               Attachment Y                                        PX 14, 1129
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 222 of 316

8/20/2020                                                            Gmail - Added AKER, NETE is running




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1594747089807666045&simpl=msg-f%3A1594747089807666045     2/2


                                                                    Attachment Y                                              PX 14, 1130
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 223 of 316

8/20/2020                                                         Gmail - Swing trade: bought NETE



                                                                                                     C Roy <



  Swing trade: bought NETE
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                        Mon, Apr 23, 2018 at 2:53 PM
  Reply-To: jason@jasonbondpicks.com
  To:




            Hi,

            I bought 3,000 NETE at $9.04 from the watch list. The stock has been doing well today in the
            top 10 on all of Wall Street for stocks under $10 and has good breakout potential above $10,
            with range to $15's. I think I might see $12 on this but as always, the goal is 5-20% rinse and
            repeat. With bitcoin popping and Najarian added to the board, I bet good news is coming soon.

            Overall the IMW is coming in today, which is why I've been inactive. But this trade I like since
            bitcoin itself is headed up, giving me an added layer of protection against the overall market
            forces.

            The diary of a real $ trader,




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598564210119642185&simpl=msg-f%3A1598564210119642185   1/2


                                                               Attachment Y                                        PX 14, 1131
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 224 of 316

8/20/2020                                                               Gmail - Swing trade: bought NETE


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                           This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598564210119642185&simpl=msg-f%3A1598564210119642185     2/2


                                                                    Attachment Y                                              PX 14, 1132
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 225 of 316

8/20/2020                                                            Gmail - Tuesday's watch list



                                                                                                    C Roy <



  Tuesday's watch list
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                        Tue, Apr 24, 2018 at 9:08 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Good morning,

            HUGE announcement! As all of you know, I really wanted to run a day trading chat room as a
            part of Jason Bond Picks, but I just don't day trade much so I couldn't commit. Well, it ONLY
            took me a month to find someone who can. I promised I'd find you day traders a solution and I
            couldn't have gotten luckier with this find, you're going to LOVE this guy. This guy verifies his
            gains, so there's NO question if he makes money or not.

            $0 gain / loss for me Monday as I didn't close any trades. I did however jump into NETE at
            $9.04 which should be a nice win today with bitcoin going from $8,810 to $9,380 overnight. I
            believe bitcoin goes to $12,000 here soon so keep those bitcoin small caps front and center.

            NEW Liquidmetal report

            Here's how the Mensa trader Jeff Bishop (Weekly Money Multiplier) spent his Monday and
            some of Friday's 202% $9,100 win. High tea at the Ritz Carlton with the ones you love. This is
            why we trade. Freedom.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598633076543308348&simpl=msg-f%3A1598633076543308348   1/4


                                                               Attachment Y                                        PX 14, 1133
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 226 of 316

8/20/2020                                                            Gmail - Tuesday's watch list




            Weekly Money Multiplier is free in the Millionaire Roadmap, currently on sale through Thursday
            at the lowest price of 2018.

            Watch him put the trade on LIVE Friday afternoon, detailing his rationale and risk/reward before
            it went up +202% +$9,100 in less than 2-hours.




            So Google beat and Wall Street is celebrating with a big bump in U.S. stock futures. Provided
            we don't sell the gap today you can expect to hear from me a lot. Here's what I'm watching.

            NBEV - Oversold chart pattern after a recent small offering at $1.75. The company has
            contracts with big name clients which when announced causes solid spikes. I like the recently
            low as my button around $1.70 for a swing to the $2's.
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598633076543308348&simpl=msg-f%3A1598633076543308348   2/4


                                                               Attachment Y                                        PX 14, 1134
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 227 of 316

8/20/2020                                                                 Gmail - Tuesday's watch list

            P – Not hard to see why I like this trade. Watching for a break above the horizontal supply line
            and run to $6. The Mensa trader is playing Call options on this one in the Weekly Money
            Multiplier too. Once the supply line is broken is should act as support, with range to $7 should
            good news hit.

            MYO - Coming back into support I feel comfortable buying at around the middle $3's. Solid
            volume Friday could have been just a squeeze but could also be news coming, especially due
            to the large volume increase. Goal is middle $3's to $4's for profit.

            HTGM - Favorite chart pattern headed into Tuesday. Not one I think delivers today but likely this
            week, provided it holds the $3.30's. Excellent support at this level and a good history of spiking
            regularly. MACD crossover suggests a pop could be looming soon, goal is $4ish.

            LEDS - Up on a down day Monday after a big retreat from nearly $9 tells me this could be
            ready to bounce to the gap. Stop loss below Monday's low of $3.17, goal is $4ish.

            The diary of a real $ trader,




            Jason Bond
            JasonBondPicks.com




                                                                   RagingBull, LLC
                                                         62 Calef Hwy. #233, Lee, NH 03861


                                                    Manage Email Preferences | Unsubscribe All*

               * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                             contact support to give us permission to e-mail you again.

                          This e-mail was sent to the following lists: Jason Bond Picks - Swing & Long-Term Trading




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598633076543308348&simpl=msg-f%3A1598633076543308348   3/4


                                                                   Attachment Y                                            PX 14, 1135
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 228 of 316

8/20/2020                                                                  Gmail - Tuesday's watch list

                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1598633076543308348&simpl=msg-f%3A1598633076543308348     4/4


                                                                    Attachment Y                                              PX 14, 1136
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 229 of 316




                   ATTACHMENT Z




                                                        PX 14, 1137
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 230 of 316

8/20/2020                                                             Gmail - Bought USO puts



                                                                                                    C Roy <



  Bought USO puts
  3 messages

  Jeff Bishop <jeff@weeklymoneymultiplier.com>                                                                 Mon, Jul 2, 2018 at 10:09 AM
  Reply-To: jeff@weeklymoneymultiplier.com
  To:




            I have been following the oil market closely the past few weeks, and I think we're very close to
            another short-term top right now. The chart itself is over-extended (which doesn't mean it can't
            get MORE extended) and it feels like it is running out of steam. I don't see a perfect "Money
            Pattern" showing up yet, though we might in the next couple of days.

            I decided to get in front of this move because when oil reverses, it can drop quickly. Over the
            weekend, Trump was urging the Saudis to increase oil output (i.e. LOWER PRICES). I am sure
            OPEC is more than willing to comply with this request and I expect that oil prices will come
            down marginally at least in the next week or so.

            Today I bought the USO JUL 27 2018 15.0 Put @ .44. I am looking for a 50-100% gain on
            this in the next week or so. I bought options with about a month of expiration to give me more
            time to hold them as well. I would look to add to this trade in the low .30's as well.

            My stop would be 50% loss, or if USO trades over 15.20 for an extended period of time.

            COST and T have been stellar performers and I really like them both right here. WTW has
            been a pain for me as it just won't breakdown. I will probably hold those a little while longer and
            see if it finally breaks below $100 in a big way. I have doubled up my position there and am now
            fully invested in it.




            Jeff Bishop

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…   1/6


                                                               Attachment Z                                       PX 14, 1138
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 231 of 316

8/20/2020                                                                   Gmail - Bought USO puts




                                                                      RagingBull, LLC
                                                          62 Calef Hwy #233, Lee, NH 03861

                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                                        This e-mail was sent to the following lists: Weekly Money Multiplier




                  Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.




  C Roy <                                                                                                                   Mon, Jul 9, 2018 at 9:05 AM
  To: jeff@weeklymoneymultiplier.com

    I watched most of the $ multiplier videos & I have ? S


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…          2/6


                                                                     Attachment Z                                             PX 14, 1139
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 232 of 316

8/20/2020                                                             Gmail - Bought USO puts
    If this is this the correct address to ask ?s

    I wish you had said something about the Coney Island event raging bull sponged. I might have gone.

    Marie Roy
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Nathan (WeeklyMoneyMultiplier) <jeff@weeklymoneymultiplier.com>                                               Mon, Jul 9, 2018 at 9:26 AM
  Reply-To: WeeklyMoneyMultiplier <jeff@weeklymoneymultiplier.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (174171) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Nathan     (WeeklyMoneyMultiplier)
                      Jul 9, 9:26 AM EDT

                      Marie,

                      What are your questions?

                      Sincerely,

                      Nathan


                      C Roy
                      Jul 9, 9:05 AM EDT
                      I watched most of the $ multiplier videos & I have ? S
                      If this is this the correct address to ask ?s
                      I wish you had said something about the Coney Island event raging bull sponged. I might
                      have gone.
                      Marie Roy
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…   3/6


                                                               Attachment Z                                       PX 14, 1140
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 233 of 316

8/20/2020                                                             Gmail - Bought USO puts

                    On Mon, Jul 2, 2018 at 10:09 AM Jeﬀ Bishop <jeff@weeklymoneymultiplier.com> wrote:
                    I have been following the oil market closely the past few weeks, and I think we're very
                    close to another short-term top right now. The chart itself is over-extended (which
                    doesn't mean it can't get MORE extended) and it feels like it is running out of steam. I
                    don't see a perfect "Money Pattern" showing up yet, though we might in the next couple
                    of days.
                    I decided to get in front of this move because when oil reverses, it can drop quickly. Over
                    the weekend, Trump was urging the Saudis to increase oil output (i.e. LOWER PRICES). I
                    am sure OPEC is more than willing to comply with this request and I expect that oil prices
                    will come down marginally at least in the next week or so.
                    Today I bought the USO JUL 27 2018 15.0 Put @ .44. I am looking for a 50-100% gain on
                    this in the next week or so. I bought options with about a month of expiration to give me
                    more time to hold them as well. I would look to add to this trade in the low .30's as well.
                    My stop would be 50% loss, or if USO trades over 15.20 for an extended period of time.
                    COST and T have been stellar performers and I really like them both right here. WTW has
                    been a pain for me as it just won't breakdown. I will probably hold those a little while
                    longer and see if it ﬁnally breaks below $100 in a big way. I have doubled up my position
                    there and am now fully invested in it.
                    Jeﬀ Bishop
                    RagingBull, LLC
                    62 Calef Hwy #233, Lee, NH 03861

                    Manage Email Preferences (https://u6067039.ct.sendgrid.net/wf/click?upn=B3b2QVtR07unCLj8-
                    2FpqBWvNn9zpQmDNp6szSs8fGLmhqcWIJbc-2BNeZSkQ-2FZtPN4jQr36ADYJr90y6iTYRxXP2g
                    -3D-3D_HmTee1yGuVdLo4wyhcvTvtzqk4VDgWn2cB9dxIJ0RKpOsXWkBqfbJnk1RXK6
                    QNSumFbbC-2BGXOHZvy7mu8tGcpXFzpSqoqanOTCUT9QefnMhE3Gzdqj1GmdbfsI1Vzy68
                    kHSOHxIuwaMCytOVgO5soeA9hYHk5KJ-2BfSk1ol-2FEXF6UEsepj0zMGz2NgXnnXGOX1A-
                    2FYQudH9JUr-2FUZxv82u5eZVmP-2FpAwnXCJvQsMkfQlCmhcsx0RHpCa1
                    BFYA1Kw9PRdcqvaccl-2FccZgiJC0Wlgg7tXsrhezy-2FFpH267LeOm3-2FuOepf-
                    2F7JcxAn3GUlIscpPYOs6tqXor7B...)              | Unsubscribe All* (https://u6067039.ct.sendgrid.
                    net/asm/unsubscribe/?user_id=6067039&data=iX7957BgpSOOmRk0m2y4T2t8XOyENj
                    pDrkXgOCtFZ0vfwymZ7irMj7l_ZMKoFgrkdfLP13b7QXqBv3rGnTVvpp
                    nY4JAw4deBxGNdQGJl8IgU7Vl40GlIw0X3smpW4Qdkd2vPpbDEVlS3U1KZD4
                    rtMw9TItiScUGBocs6Uhhh9NLGUCJ9-oFwhHMvnq9sAGcAGWjOCIMNNSGQMZ_
                    HeeglOnR5Gjxdy4_FlftVg6pezLsLfUwT9uX1kb4fekl0SSueXb3uJAWmrSrx-
                    PQlPUdMnL9SPRz3zSyzw-GtwLvoA1TuyVXNR28GyvVvJFi99or493OY-
                    m33VgI4MdXKruHECMPJAvEDXog6m3nnPlJeHxOwt9rbRg-TZ5epgJUDZgj9zrXXCzXl-
                    4HNiF4L96zj1nzVJzHuRwbQoXCO68...)



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…   4/6


                                                               Attachment Z                                       PX 14, 1141
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 234 of 316

8/20/2020                                                             Gmail - Bought USO puts

                    * Unsubscribe All will block our premium alert service from sending you any e-mails in
                    the future, you will need to contact support to give us permission to e-mail you again.
                    This e-mail was sent to the following lists: Weekly Money Multiplier
                    Neither Jeﬀ Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. The owners, employees and writers of RagingBull.com may engage in
                    securities trading that is discussed or viewed on this website, but all such individuals are
                    buying and selling such securities for their own account. These individuals do not engage
                    in any trades with customers. The buying and selling of securities by these individuals is
                    not part of a regular business of buying and selling securities. Past performance is NOT
                    indicative of future results. Furthermore, such information is not to be construed as an
                    oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be construed as a
                    recommendation to buy, hold or sell (short or otherwise) any security. All users of this
                    website must determine for themselves what speciﬁc investments to make or not make
                    and are urged to consult with their own independent ﬁnancial advisors with respect to
                    any investment decision. The reader bears responsibility for his/her own investment
                    research and decisions, should seek the advice of a qualiﬁed securities professional
                    before making any investment, and investigate and fully understand any and all risks
                    before investing. All opinions, analyses and information included on this website are
                    based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
                    implied, is made, including but not limited to any representation or warranty concerning
                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter, but all such positions are held for
                    such representativeʼs own account. Past results are not indicative of future proﬁts. This
                    table is accurate, though not every trade is represented. Proﬁts and losses reported are
                    actual ﬁgures from the portfolios Jeﬀ Bishop manages on behalf of RagingBull.com, LLC.
                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…   5/6


                                                               Attachment Z                                       PX 14, 1142
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 235 of 316

8/20/2020                                                             Gmail - Bought USO puts

                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [OLPYVM-2V5D]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1604888118090473997&simpl=msg-f%3A1604888118090473997…   6/6


                                                               Attachment Z                                       PX 14, 1143
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 236 of 316




                  ATTACHMENT AA




                                                        PX 14, 1144
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 237 of 316

8/20/2020                                          Gmail - NEW Roadmap Mastermind: Trading On Earnings w/ Pradeep



                                                                                                     C Roy <



  NEW Roadmap Mastermind: Trading On Earnings w/ Pradeep
  Jason Bond <jason@jasonbondpicks.com>                                                                       Thu, May 31, 2018 at 10:02 AM
  Reply-To: jason@jasonbondpicks.com
  To:




            Excellent Mastermind here! Just turn the volume up load.

            Pradeep has begun alerting his trades in the Millionaire Roadmap chat room, based on this
            strategy which he makes a lot of $ on.

            New Mastermind: Trading On Earnings with Pradeep

            We've fixed the mic issue for his next Mastermind. Once again the community in the Roadmap
            giving back to the group, what a great team we're building. Thank you Pradeep and everyone
            for making this amazing.

            Again, study and take advantage of these alerts, for those who attended live the other day, he's
            already making clients money with his alerts / strategy.

            Sincerely,




            Jason Bond
            JasonBondPicks.com




                                                                RagingBull, LLC

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permmsgid=msg-f%3A1601988578071448213&simpl=msg-f%3A1601988578071448213   1/2


                                                              Attachment AA                                         PX 14, 1145
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 238 of 316

8/20/2020                                              Gmail - NEW Roadmap Mastermind: Trading On Earnings w/ Pradeep
                                                          62 Calef Hwy. #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                                   This e-mail was sent to the following lists: Jason Bond Millionaire Roadmap




                  Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permmsgid=msg-f%3A1601988578071448213&simpl=msg-f%3A1601988578071448213       2/2


                                                                   Attachment AA                                              PX 14, 1146
                     Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 239 of 316




pradeeps huya, cree, ntap nvda 2 ea
     From:                                 C Roy <
     To:                                   Marie Roy <
     Date:                                 Fri, 10 Aug 2018 12:26:57 -0400
     Attachments:                          pradeep.docx (21.7 kB)



--

Marie Roy
Apple Bankruptcy, LLC



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and
may contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended recipient
of this message or their agent, or if this message has been addressed to you in error, please immediately alert the sender by reply
email and then delete this message and any attachments. If you are not the intended recipient, you are hereby notified that any use,
dissemination, copying, or storage of this message or its attachments is strictly prohibited. Note: You must follow




                                                            Attachment AA                            PX 14, 1147
        Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 240 of 316



pradeep . (Moderator): looking at DE YY WUBA HUYA NTAP NVDA CRE MYGN for next week


randall yesa ll long - small size please
Aug 10, 10:52 AM
pradeep . (Moderator): all long
Aug 10, 10:52 AM
bangaruswamy cha: your trades are awesome but I am new to CC. what happens if the stock tanks
unexpectedly? how you cover losses? one question. what is the difference if I buy 8/17 31 call 5
contracts instead
Aug 10, 10:52 AM
robert kel: pradeep: Is your HUYA 34 CC: Long HUYA stock and then selling a covered call 8/17?
Aug 10, 10:52 AM
barbara sum: NATE, are there any squeezes in any time frame on LULU? Still have the 120 8/17
calls from a couple of weeks ago.
Aug 10, 10:53 AM
randall gil: t-u Pradeep !
Aug 10, 10:54 AM
randall gil: yes I`ll heed your advice!
Aug 10, 10:55 AM
kevin har: Pradeep, why so far out of the money on the HUYA CC?
Aug 10, 10:55 AM
benarji kor: CC there is big risk downside....upside limited gain.... I had 3 bad experiences with CC
Aug 10, 10:56 AM
antonio mer: anyone know what Jeff Bishop was Prediction from yesturdays webinar worked and
missed it????
Aug 10, 10:56 AM
benarji kor: Some experts says CC is conservative strategy... avoid in earning season...
Aug 10, 10:56 AM
benarji kor: not sure... how it works
Aug 10, 10:57 AM
randall gil: he collects the premium on the call &hopefully the stock goes up some also
Aug 10, 10:58 AM
randall gil: but not to strike price
Aug 10, 10:58 AM
kevin har: CC is a very conservative strategy,which I do quite frequently. I was curious about
Pradeep's strike price selection ... I would have gone for the 32 for more premium (unless he really
expects the stock to run).
Aug 10, 10:59 AM
gary cop: Down again today. Time to sit back and watch.
Aug 10, 10:59 AM
benarji kor: if that is the case we can bet naked calls!!! thats much better than cc
Aug 10, 10:59 AM
randall gil: I see Kevin I guess playing it safe




                                             Attachment AA                             PX 14, 1148
       Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 241 of 316



Aug 10, 11:00 AM
randall gil: Pradeep has gd. track record!
Aug 10, 11:00 AM
timothy fos: Nate SQ 2 min sq near all time highs
Aug 10, 11:00 AM
gary cop: I have a small account and I'm down about $2500 in the past week
Aug 10, 11:01 AM
scott wah: nate. what do you think about TWLO on the daily chart as far as starting to grab some
puts? It is way up into overbought and has gap below. Feel like it may be due for a pull back...what
are you thoughts?
Aug 10, 11:01 AM
lisa lar: Pradeep - Thanks for OSTK yesterday.
Aug 10, 11:02 AM
randall gil: over & over
Aug 10, 11:02 AM
randall gil: on ADBE
Aug 10, 11:02 AM
adam gei: Silly question Nate but when you mark price level with the "price level" tool how do you
get it to follow the tops/bottoms of the candles? Can't seem to figure it out..thanks.
Aug 10, 11:02 AM
ben roc: just shorted IQ a few min ago!
Aug 10, 11:03 AM
ben roc: under 28.5 its bad



was red this morning and dropping now they are all green. wohoo!
Aug 10, 10:38 AM
shane sty: Really hard watching the money leave! I am learning this from all of you guys and gals!!
Aug 10, 10:38 AM
tim dur: I need to learn to not touch mouse
Aug 10, 10:38 AM
shane sty: I have been turning the screen off like you said.
Aug 10, 10:39 AM
pradeep . (Moderator): up additional 4K today after being up 14K yesterday
Aug 10, 10:39 AM
pradeep . (Moderator): looking @ 20 - 21K this week net
Aug 10, 10:39 AM
hatem elg: Amazing Pradeep!!
Aug 10, 10:39 AM
kelly mcm: Had I had a bigger position I would have scaled out, but hard to do with 3 contracts.I still
think being out today with next week expriation was the right thing. I saved 2.00 of extrinsic value. I
would have needed a 4.00 move to over come that.




                                              Attachment AA                              PX 14, 1149
          Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 242 of 316




    Aug 10, 10:39 AM
    mehul pat: @ nate excellent teaching...this thing just happened to me in roku..as soon as i got into
    the trade my PL started going -ve...thought of selling in panic..but somehow managed to hold on..
    Aug 10, 10:39 AM
    shane sty: WOHOO PRADEEP!
    Aug 10, 10:39 AM
    susan sco: That's awesome Pradeep! Congrats!
    Aug 10, 10:39 AM
    syd cha: Nate when you can please put up your vwap number for a pic
    Aug 10, 10:39 AM
    dustin row: OSTK lower high
    Aug 10, 10:40 AM
    dustin row: probably see this come in more
    Aug 10, 10:40 AM
    steven liz: What is your expected target for ISRG?
    Aug 10, 10:40 AM
    pradeep . (Moderator): ty shane
    Aug 10, 10:40 AM
    kelly mcm: yup
    Aug 10, 10:40 AM
    mike col: R we still on Sam watch?!?
    Aug 10, 10:40 AM
    tawnya vea: don't should on yourself.
    Aug 10, 10:40 AM
    gerald tre: Great job Pradeep!
    Aug 10, 10:40 AM
    maria urb: >Pradeep -wowww,do make that much every week consistently ?nice
    Aug 10, 10:40 AM
    shane sty: one day ill be there!
    Aug 10, 10:41 AM
    chad sko: Pradeep that's awesome!! Keep it up my man!
    Aug 10, 10:42 AM
    dave sim: Nate it was hard for me to be patient when I had 1 contract on TTD. Bought for $4.56 and
    sold for $18.60. That was good enough for me.
    Aug 10, 10:42 AM
    dustin row: RH looks good
    BURL 161.31 Target




   11:23 AM Pradeep .:
    in NTAP 87 cc for 8/17




                                              Attachment AA                           PX 14, 1150
         Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 243 of 316




   11:22 AM Pradeep .:
    in CREE 52.5 cc 8/17
   10:53 AM Pradeep .:
    best ones i think are DE WUBA HUYA NVDA and CREE
   10:51 AM Pradeep .:
    looking at DE YY WUBA HUYA NTAP NVDA CREE MYGN for next week
   10:38 AM Pradeep .:
    in HUYA 34 CC 8/17
   10:25 AM Nathan Bear:
    BTO ISRG 8/17 $510 calls @ 10.30
   9:36 AM Nathan Bear:
    BTO TIF 8/31 $130 calls @ 7.05 - scaling in for a run into earnings
   9:35 AM Nathan Bear:
    BTO ISRG 9/21 $540 calls @ 8.86 - starter size, playing the daily squeeze
   9:35 AM Nathan Bear:
    BTO ISRG 9/21 $510 calls @ 24.30 - starter size for the daily squeeze


    Earnings announcement* for NTAP: Aug 15, 2018. NetApp, Inc. is expected* to report
    earnings on 08/15/2018 after market close.

    Huya
    8/13/18

    Nvda thursday

    Cree Earnings announcement* for CREE: Aug 14, 2018. Cree, Inc. is expected* to
    report earnings on 08/14/2018 after market close.
    De
    Deere & Company is expected* to report earnings on 08/17/2018 before market open.
    The report will be for the fiscal Quarter ending Jul 2018.
                                                Aug 13, 2018
                                                    HUYA
                                               After Market Hours
                                                   Confirmed


   11:40 AM Nathan Bear:
    BTO FANG 11/16 $125 calls @ 14.10 - swing trade playing daily chart fib retracement 138-146




                                              Attachment AA                      PX 14, 1151
       Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 244 of 316




this morning by buying WWE SEP 21 2018 80.0 Put @ 4.20.

I plan to add to this in the low $3's and will stop out if WWE trades above $83. If not, I think
this could make a $10+ move lower which would be a huge win for me. I like the risk/reward
setup here.

I also started a new trade and bought to open NWL DEC 21 2018 22.0 Call @ 1.20. This is
a LONG-TERM trade for me, these contracts have about 4 months until expiration




                                         Attachment AA                         PX 14, 1152
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 245 of 316




                  ATTACHMENT BB




                                                        PX 14, 1153
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 246 of 316

8/20/2020                                                          Gmail - Bought GD & BIDU calls



                                                                                                    C Roy <



  Bought GD & BIDU calls
  1 message

  Jeff Bishop <jeff@weeklymoneymultiplier.com>                                                                 Fri, Aug 17, 2018 at 12:49 PM
  Reply-To: jeff@weeklymoneymultiplier.com
  To:




            First off, the Millionaire Roadmap chat room has been on fire! I just made over $40,000 in
            profits this morning live trading AMZN and QQQ options. It's a really fun time to be active in the
            market... so get in there!

            I just started 2 new long positions today. Even though I think the market could drop in the next
            week, I feel these 2 trades could really outperform the market for us.

            The first is BIDU SEP 7 2018 215.0 Call @ 8.80. Everyone knows China's stock market has
            been in trouble and it has dragged down a lot of good companies with it. I don't think BIDU has
            a lot of interest rate or currency risk but the stock is down considerably in this shakeout. I think
            the stock could make a turn here based on the hourly trendline reversal. If BIDU loses the
            $210 level, I would stop out of this trade. I plan to add to this in the low $6's as well.

            The second trade I started today is GD SEP 21 2018 190.0 Call @ 6.00. I really like all the
            defense contractors out there. I barely missed a big move for LMT this week and I am hoping
            that GD follows soon. I will add to this around $4, and keep a stop in place if GD drops below
            190.

            Keep an eye on your risk, and let your winners go wild!

            Have a great weekend.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1609065659204398712&simpl=msg-f%3A1609065659204398712   1/2


                                                              Attachment BB                                        PX 14, 1154
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 247 of 316

8/20/2020                                                               Gmail - Bought GD & BIDU calls




            Jeff Bishop




                                                                    RagingBull, LLC
                                                          62 Calef Hwy #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                                        This e-mail was sent to the following lists: Weekly Money Multiplier




                  Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1609065659204398712&simpl=msg-f%3A1609065659204398712     2/2


                                                                   Attachment BB                                              PX 14, 1155
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 248 of 316

8/20/2020                                                  Gmail - Bought TTD calls & Locking in Big Proﬁts!



                                                                                                        C Roy <



  Bought TTD calls & Locking in Big Profits!
  1 message

  Jeff Bishop <jeff@weeklymoneymultiplier.com>                                                                    Thu, Oct 4, 2018 at 10:32 AM
  Reply-To: jeff@weeklymoneymultiplier.com
  To:




            It's payday for me today. My VXX positions are up and my shorts are working nicely.

            I plan to lock in the SHOP puts around $9 sometime today, which would put me up over 100%
            on that trade. I hope you got a piece of that great trade with me!

            I am looking to add to the CVGW calls @ 4.20 if those fill later today. It was up over 50% at one
            point yesterday and got really close to my first exit. I am fine to load up more calls on this dip
            today but CVGW needs to hold above $96 for me to stay in it.

            I am slightly down on AVAV but no plans to add to it at this moment. I want to give it a little
            more time.

            I just bought TTD OCT 19 2018 140.0 Call @ 4.20 today. If you recall, I made well over 100%
            on this trade a couple of weeks ago. I have been patiently waiting for a time to rebuy it and I am
            starting now.

            My plan is to add to this if TTD touches $132's, with a full stop if we close below the $130 level.
            If the stock rebounds, I think it could rally $10+ from here which would be an easy 100% win
            again if that happens.

            I am really close to buying WWE calls and TLRY calls right here. I think there will be some good
            buying opportunities in the next couple of days as stocks find a base from the selloff. This is a
            needed and expected pullback today.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1613405684294490644&simpl=msg-f%3A1613405684294490644   1/2


                                                              Attachment BB                                         PX 14, 1156
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 249 of 316

8/20/2020                                                       Gmail - Bought TTD calls & Locking in Big Proﬁts!




            Jeff Bishop




                                                                    RagingBull, LLC
                                                          62 Calef Hwy #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                                        This e-mail was sent to the following lists: Weekly Money Multiplier




                  Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1613405684294490644&simpl=msg-f%3A1613405684294490644     2/2


                                                                   Attachment BB                                              PX 14, 1157
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 250 of 316

8/20/2020                                                            Gmail - Bought WWE Calls



                                                                                                    C Roy <



  Bought WWE Calls
  1 message

  Jeff Bishop <jeff@weeklymoneymultiplier.com>                                                                   Fri, Oct 5, 2018 at 10:20 AM
  Reply-To: jeff@weeklymoneymultiplier.com
  To:




            I have missed several opportunities to get into WWE on the climb higher over the last few
            weeks. I am taking advantage of the dip right now and starting a new position on it. I think there
            is a good chance this stock goes over $100 in the coming weeks.

            I just bought WWE OCT 19 2018 90.0 Call @ $2.80

            Right now it is just above the 200-hourly trendline, which I think will be an initial support level for
            it to bounce off of. If WWE closes below $87 I will stop out of this trade. I will also look to add to
            this position around $2 if it gets there.

            I am also bidding NDAQ calls, QQQ calls (daytrade only), AMZN calls (daytrade only).

            I am looking to add to TTD calls @ 3.60, AVAV calls @ 1.60. I will not issue alerts on these if
            they get filled, I am letting you know my plan here.

            There are a lot of opportunities setting up. Let's see how the market digests the move in interest
            rates and if it stabilizes or not.




            Jeff Bishop



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1613495513231951968&simpl=msg-f%3A1613495513231951968   1/2


                                                              Attachment BB                                        PX 14, 1158
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 251 of 316

8/20/2020                                                                  Gmail - Bought WWE Calls




                                                                    RagingBull, LLC
                                                          62 Calef Hwy #233, Lee, NH 03861


                                                     Manage Email Preferences | Unsubscribe All*

              * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                              contact support to give us permission to e-mail you again.

                                        This e-mail was sent to the following lists: Weekly Money Multiplier




                  Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment
                  adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
                  regulatory authority. Users of this website are advised that all information presented on this website is solely for
                  informational purposes, is not intended to be used as a personalized investment recommendation, and is not
                  attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees
                  and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
                  such individuals are buying and selling such securities for their own account. These individuals do not engage in
                  any trades with customers. The buying and selling of securities by these individuals is not part of a regular
                  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
                  a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
                  themselves what specific investments to make or not make and are urged to consult with their own independent
                  financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
                  investment research and decisions, should seek the advice of a qualified securities professional before making any
                  investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
                  information included on this website are based on sources believed to be reliable and written in good faith, but
                  should be independently verified, and no representation or warranty of any kind, express or implied, is made,
                  including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                  timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
                  information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
                  writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
                  website or newsletter, but all such positions are held for such representative’s own account. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported
                  are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1613495513231951968&simpl=msg-f%3A1613495513231951968     2/2


                                                                   Attachment BB                                              PX 14, 1159
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 252 of 316




                  ATTACHMENT CC




                                                        PX 14, 1160
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 253 of 316

8/20/2020                                                        Gmail - [Petra Picks] Re: subscription



                                                                                                          C Roy <



  [Petra Picks] Re: subscription
  1 message

  Michael (Petra Picks Support) <support@petrapicks.zendesk.com>                                                    Mon, Dec 10, 2018 at 8:37 AM
  Reply-To: Petra Picks Support <support+id228061@petrapicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (228061) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Michael     (Petra Picks)
                    Dec 10, 8:37 AM EST

                    Hi Marie,

                    I've checked your account and you have the lifetime access to Petra Platinum, so you have
                    it indeﬁnitely.

                    I hope this helps.

                    Sincerely,

                    Michael


                    C Roy
                    Dec 7, 6:06 PM EST

                    Petra Picks is listed as startn 2/15/1961. The mrm is listed as started 12/28/2017. I
                    understand the MRM is only 1 year. Petra picks expiration date?

      ]

      Thank You for Contacting Support.


    [3Q7XK4-DPV9]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1619472199810755474&simpl=msg-f%3A1619472199810755474    1/1


                                                              Attachment CC                                            PX 14, 1161
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 254 of 316




                  ATTACHMENT DD




                                                        PX 14, 1162
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 255 of 316

4/24/2020                                                  Gmail - [Jason Bond Picks] Re: Cancel this at once



                                                                                                          C Roy <



  [Jason Bond Picks] Re: Cancel this at once
  2 messages

  Allen (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                     Thu, Jan 3, 2019 at 1:56 PM
  Reply-To: Jason Bond Picks <support+id238967@jasonbondpicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (238967) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Allen   (Jason Bond Picks)
                    Jan 3, 1:56 PM EST

                    Hi Marie,

                    Thanks for reaching out. I see you purchased the MRM 12/28/17 Each year it renews with
                    access to Petra picks. If you wanted to cancel- you needed to cancel the service before
                    the renewal date.

                    Here is how to cancel: To cancel your Jason Bond Picks (RagingBull.com) subscription,
                    Login to your proﬁle at https://app.ragingbull.com/member/login and then come back to
                    this email and CLICK HERE.             It will take you directly to the page of your Active
                    Subscriptions.

                    From there, click Cancel Auto Renewal for any subscription you wish to close.

                    Your access will then expire at the end of the current term and you will not be charged
                    again. Do not Reactivate if you do not wish to continue.

                    Wish you all the best.

                    Allen




                    C Roy
                    Jan 3, 10:58 AM EST

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621666585752914920&simpl=msg-f%3A1621666585752914920…   1/2


                                                              Attachment DD                                          PX 14, 1163
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 256 of 316

4/24/2020                                                  Gmail - [Jason Bond Picks] Re: Cancel this at once

                     I told the rep when I signed up not to renew my subscription
                     If it is not cancelled w-I 24 hours my credit card co
                     Will take a dispute
                     I checked last week. You told me the petra pucks is lifetime & MRM will be cancelled.
                     Thx
                     Marie Roy

         ]

         Thank You for Contacting Support.


    [XZ46OE-MZQQ]


  C Roy <                                                                                                       Sun, Jun 16, 2019 at 4:38 PM
  To: Bruno Roy

    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621666585752914920&simpl=msg-f%3A1621666585752914920…   2/2


                                                              Attachment DD                                       PX 14, 1164
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 257 of 316




                  ATTACHMENT EE




                                                        PX 14, 1165
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 258 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts



                                                                                                         C Roy <



  [Jason Bond Picks] Re: Alerts
  10 messages

  Jordan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                   Thu, Jan 3, 2019 at 3:11 PM
  Reply-To: Jason Bond Picks <support+id239184@jasonbondpicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (239184) has been updated. To add additional comments, reply to this email.




                    Jordan     (Jason Bond Picks)
                    Jan 3, 3:11 PM EST

                    This request was closed and merged into request #239186 "Alerts".


                    C Roy
                    Jan 3, 3:09 PM EST

                    No need to alert me either
                    Not sure why I am getting alerts from weekly multiple
                    Marie Roy


      Thank You for Contacting Support.


    [3Q7GMD-W0O0]


  Jordan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                   Thu, Jan 3, 2019 at 3:11 PM
  Reply-To: Jason Bond Picks <support+id239185@jasonbondpicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (239185) has been updated. To add additional comments, reply to this email.




                    Jordan     (Jason Bond Picks)
                    Jan 3, 3:11 PM EST
                    This request was closed and merged into request #239186 "Alerts".


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   1/9


                                                              Attachment EE                                         PX 14, 1166
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 259 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts


                    C Roy
                    Jan 3, 3:09 PM EST

                    No need to alert me either
                    Not sure why I am getting alerts from weekly multiple
                    Marie Roy


      Thank You for Contacting Support.


    [V0VK96-W92L]


  Jordan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                Thu, Jan 3, 2019 at 3:11 PM
  Reply-To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (239186) has been updated. To add additional comments, reply to this email.




                    Jordan     (Jason Bond Picks)
                    Jan 3, 3:11 PM EST
                    Requests #239185, #239184 were closed and merged into this request.


                    C Roy
                    Jan 3, 3:09 PM EST
                    No need to alert me either
                    Not sure why I am getting alerts from weekly multiple
                    Marie Roy


      Thank You for Contacting Support.


    [Q5K9PQ-Z9GQ]


  Nathan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                Thu, Jan 3, 2019 at 3:17 PM
  Reply-To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (239186) has been solved. To reopen this request, reply to this email. See the latest comments below:



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   2/9


                                                              Attachment EE                                       PX 14, 1167
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 260 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts


                     Nathan    (Jason Bond Picks)
                     Jan 3, 3:17 PM EST

                     Marie,

                     If you want to turn them oﬀ, then you simply need to change the settings in
                     app.ragingbull.com.


                     Sincerely,

                     Nathan


                     Jordan    (Jason Bond Picks)
                     Jan 3, 3:11 PM EST
                     Requests #239185, #239184 were closed and merged into this request.


                     C Roy
                     Jan 3, 3:09 PM EST
                     No need to alert me either
                     Not sure why I am getting alerts from weekly multiple
                     Marie Roy

      ]

      Thank You for Contacting Support.


    [Q5K9PQ-Z9GQ]


  C Roy <                                                                                                       Thu, Jan 3, 2019 at 3:27 PM
  To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>

    No alert option on my menu
    If you would look at the account

    Was told Petra Picks was free lifetime w/o renewal
    Petra picks was grandfathered

    Are you going to give me the credit or not
    Yes or no    ♂


    Marie Roy
    [Quoted text hidden]



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   3/9


                                                              Attachment EE                                       PX 14, 1168
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 261 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts



    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow




  Nathan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                              Tue, Jan 8, 2019 at 12:32 PM
  Reply-To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (239186) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Nathan     (Jason Bond Picks)
                      Jan 8, 12:32 PM EST

                      Marie,

                      Yes you have Petra Picks Platinum for as long as you have the Millionaire Roadmap
                      service.

                      Also Please take a look at the picture below.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   4/9


                                                              Attachment EE                                       PX 14, 1169
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 262 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts




                    Sincerely,

                    Nathan


                    C Roy

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   5/9


                                                              Attachment EE                                       PX 14, 1170
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 263 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts

                    Jan 3, 3:27 PM EST

                    No alert option on my menu
                    If you would look at the account
                    Was told Petra Picks was free lifetime w/o renewal
                    Petra picks was grandfathered
                    Are you going to give me the credit or not
                    Yes or no ♂
                    Marie Roy


                    Nathan     (Jason Bond Picks)
                    Jan 3, 3:17 PM EST
                    Marie,

                    If you want to turn them oﬀ, then you simply need to change the settings in
                    app.ragingbull.com.


                    Sincerely,

                    Nathan


                    Jordan     (Jason Bond Picks)
                    Jan 3, 3:11 PM EST
                    Requests #239185, #239184 were closed and merged into this request.


                    C Roy
                    Jan 3, 3:09 PM EST
                    No need to alert me either
                    Not sure why I am getting alerts from weekly multiple
                    Marie Roy

      ]

      Thank You for Contacting Support.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   6/9


                                                              Attachment EE                                       PX 14, 1171
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 264 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts
    [Q5K9PQ-Z9GQ]


  C Roy <                                                                                                       Tue, Jan 8, 2019 at 1:00 PM
  To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>

    customer service sd Petra Picks is free for lifetime.
    It doesn’t exp until 2-15-19

    clarify this.

    What was the offer about 4$k - lifetime membership free.

    I paid 3k last year & 3k this year. Doesn’t add up.

    Besides, your rep said it will not renew automatically.

    If Petra picks doesn’t exp until 2/15-I think it’d be fair to just keep that.

    Her service is only 900$ per year for alerts.

    What are the options.

    Marie Roy
    [Quoted text hidden]
    --
    [Quoted text hidden]



  Nathan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                               Wed, Jan 9, 2019 at 4:16 PM
  Reply-To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (239186) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Nathan     (Jason Bond Picks)
                      Jan 9, 4:16 PM EST

                      Marie,

                      Your subscription is free as long as you have the Millionaire Roadmap.

                      Sincerely,

                      Nathan


                      C Roy
                      Jan 8, 1:01 PM EST

                      customer service sd Petra Picks is free for lifetime.
                      It doesnʼt exp until 2-15-19
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   7/9


                                                              Attachment EE                                       PX 14, 1172
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 265 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts

                        clarify this.
                        What was the oﬀer about 4$k - lifetime membership free.
                        I paid 3k last year & 3k this year. Doesnʼt add up.
                        Besides, your rep said it will not renew automatically.
                        If Petra picks doesnʼt exp until 2/15-I think itʼd be fair to just keep that.
                        Her service is only 900$ per year for alerts.
                        What are the options.
                        Marie Roy

         [Quoted text hidden]
         [Quoted text hidden]

    [Q5K9PQ-Z9GQ]


  C Roy <                                                                                                      Wed, Jan 9, 2019 at 5:13 PM
  To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>

    Then why am I being charged $2999.00

    Marie
    1/9/2019
    [Quoted text hidden]
    --
    [Quoted text hidden]



  Nathan (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                             Thu, Jan 10, 2019 at 12:02 PM
  Reply-To: Jason Bond Picks <support+id239186@jasonbondpicks.zendesk.com>
  To: C Roy <


         ##- Please type your reply above this line -##

         Your request (239186) has been solved. To reopen this request, reply to this email. See the latest comments below:




                        Nathan    (Jason Bond Picks)
                        Jan 10, 12:02 PM EST

                        Marie,

                        That is for the Millionaire Roadamp.

                        Sincerely,

                        Nathan
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   8/9


                                                              Attachment EE                                       PX 14, 1173
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 266 of 316

8/20/2020                                                        Gmail - [Jason Bond Picks] Re: Alerts




                     C Roy
                     Jan 9, 5:13 PM EST

                     Then why am I being charged $2999.00
                     Marie
                     1/9/2019


                     Nathan    (Jason Bond Picks)
                     Jan 9, 4:16 PM EST
                     Marie,

                     Your subscription is free as long as you have the Millionaire Roadmap.

                     Sincerely,

                     Nathan

      [Quoted text hidden]
      [Quoted text hidden]

    [Q5K9PQ-Z9GQ]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1621671320045078190&simpl=msg-f%3A1621671319688566648…   9/9


                                                              Attachment EE                                       PX 14, 1174
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 267 of 316




                  ATTACHMENT FF




                                                        PX 14, 1175
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 268 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade



                                                                                                           C Roy <



  Stocks are up again & Update on covered call trade
  3 messages

  Jeff Bishop <jeff@weeklymoneymultiplier.com>                                                                       Fri, Feb 22, 2019 at 9:16 AM
  Reply-To: jeff@weeklymoneymultiplier.com
  To:




        When markets are indecisive like there are right now, the trend will always be the path of least resistance... and
        right now that is UP!

        As long as $VIX stays under 16 (it's 14 now), I see no reason why the markets won't keep climbing slowly higher. I
        think it could be a painful ride for stubborn shorts until the trend clearly changes.

        Personally, I will be going after the better stocks I like and waiting for the chart setups to confirm my long entry into
        calls. My favorites right now are: WYNN, TWTR, TWLO, DIS, GRUB, SQ among others.

        Remember the "covered call" trade I made on TTD on Wednesday? I wanted to update you on that to reinforce the
        lesson there.

        TTD traded higher on earnings last night, which I expected. And the market was right, it traded about 14%+ higher
        which is amazing to see. I personally didn't think it would go that high, but I am still going to make a profit on the
        trade as you can see below.

        The top trade (this is all from my iPhone this morning) is the STOCK I bought on TTD. That is up $17,000.

        The bottom trade are the CALL OPTIONS I sold short against the stock. The options are not open yet, but
        remember I sold 10 contracts short at $160 strike price for $6, so my breakeven on that trade is $166.

        With the stock at $172 this morning, my loss is $172 - $166 = $6. I am short 10 contracts, so that is an ugly $6000
        loss!

        That's ok with me though. That is why I bought the stock in the first place. The $17,000 profit will easily cover that
        $6000 loss and I should walk away with about $11,000. Not bad for 5 minutes of work 2 days ago!

        You can see the trade in the account in premarket here. Note that the stock is open for trading, but the options don't
        open until 9:30am when the market opens so you can't see the loss right now.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…    1/9


                                                               Attachment FF                                          PX 14, 1176
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 269 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade




        On to other trades....

        I sold the $122 TLT calls yesterday for a small loss. Remember -- I NEVER LET A OPTION GO FROM A
        PROFIT TO A LOSS. If it gets close to breakeven, I am selling it!

        I locked in half of this trade a few days ago for a 50% profit, also remember that. By doing that, it enabled me to
        lock in a win on this trade overall.

        I started a new trade on the TLT Mar 15 2019 121 Call @ .82 yesterday. This is the same expiration, but $1 lower
        on strike price. I am very small on this one and plan to add to it.

        As I expected, the TSLA bad news keeps piling up and finally the stock started to break yesterday. My TSLA puts
        are up about 40% overall, even though I added to the position at a higher price than my initial entry. This is
        working nicely so far and I plan to hold them a while longer. I will take half of that trade off the table today to
        lock in a win on it I don't trust stocks to go down in a straight line for too long in this market, so better to take the
        fast money.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   2/9


                                                               Attachment FF                                         PX 14, 1177
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 270 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade
        I am still holding the UNG calls too. Pretty boring trade here, but it is in the green and I continue to go with the trend
        here. I think pressure might be building and we could see a breakout coming in the next week. Fingers crossed.

        My AAPL "strangle trade" will expire worthless again this week, and I will collect 100% of the premium I sold it
        for. That is about $10,000 more in my pocket going into the weekend.

        I get a lot of questions on these short selling trades, so I want to point out how it works here in the screenshot
        below.

        You can see I SOLD SHORT the calls and the puts, both out of the money. That is called a "short strangle" trade.
        I am betting that AAPL will stay between the strike price of the put and the calls until expiration (which is today).

        Since AAPL is about $171, it is easily in the middle of the $165 puts and the $175 calls I sold short.

        As the seller, I get to keep both premiums (about $10,000 if you add them both up) and take that money to give to
        an overpriced amusement park in Orlando next week when I take my family there on vacation and meet up with
        over 40 members for a day of live teaching at the next Millionaire Roadmap event we have planned on Thursday!




        Another good lesson here. I make these trades all the time so it is a good thing to study and learn from.

        I plan on doing this again on AAPL for 2 weeks out, and also for T. Keep an eye on the portfolio for those if you're
        interested. I do not alert these trades because they come with different risks than most people are comfortable with,
        so use these as a guide to learn from just like everything else.

        I don't know how much trading I will be doing today, but I hope you have a great weekend!

        To YOUR success!




        Jeff Bishop




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   3/9


                                                               Attachment FF                                         PX 14, 1178
                Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 271 of 316

6/12/2020                                                          Gmail - Stocks are up again & Update on covered call trade




         RagingBull, LLC
         62 Calef Hwy #233, Lee, NH 03861

         Manage Email Preferences | Unsubscribe All*

                 * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                                   contact support to give us permission to e-mail you again.

                                              This e-mail was sent to the following lists: Weekly Money Multiplier




         Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment adviser nor a broker/dealer with
         either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information
         presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not
         attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may
         engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own
         account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
         business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as
         an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
         All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
         independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
         decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
         risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
         faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
         representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
         to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
         writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
         positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
         is represented. Profits and losses reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.


         If you have a current active subscription with Weekly Money Multiplier you will need to go to your subscriptions list inside the RagingBull Dashboard if
         you want to cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




  C Roy <                                                                                                                              Fri, Feb 22, 2019 at 9:23 AM
  To: Jeff Bishop <jeff@weeklymoneymultiplier.com>

    id really appreciate it f yo wouldn't mind alerting your trades as most of us have a job. otherwise, it doesn't help the
    working man =/woman.
    think your selling us short.

    subscriber


    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…                              4/9


                                                                           Attachment FF                                                 PX 14, 1179
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 272 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Nathan (WeeklyMoneyMultiplier) <jeff@weeklymoneymultiplier.com>                                                    Fri, Feb 22, 2019 at 10:27 AM
  Reply-To: WeeklyMoneyMultiplier <jeff@weeklymoneymultiplier.com>
  To: C Roy <


      ##- Please type your reply above this line -##

      Your request (488796) has been solved. To reopen this request, reply to this email. See the latest comments below:




                    Nathan     (WeeklyMoneyMultiplier)
                    Feb 22, 10:27 AM EST
                    C Roy,

                    Thanks for your feedback about WeeklyMoneyMultiplier

                    We value your input!

                    I will pass your message along,

                    Nathan



                    C Roy
                    Feb 22, 9:24 AM EST
                    id really appreciate it f yo wouldn't mind alerting your trades as most of us have a job.
                    otherwise, it doesn't help the working man =/woman.
                    think your selling us short.
                    subscriber
                    On Fri, Feb 22, 2019 at 9:16 AM Jeﬀ Bishop <jeff@weeklymoneymultiplier.com> wrote:
                    When markets are indecisive like there are right now, the trend will always be the path of
                    least resistance... and right now that is UP!
                    As long as $VIX stays under 16 (it's 14 now), I see no reason why the markets won't keep
                    climbing slowly higher. I think it could be a painful ride for stubborn shorts until the
                    trend clearly changes.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…     5/9


                                                               Attachment FF                                            PX 14, 1180
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 273 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade

                    Personally, I will be going after the better stocks I like and waiting for the chart setups to
                    conﬁrm my long entry into calls. My favorites right now are: WYNN, TWTR, TWLO, DIS,
                    GRUB, SQ among others.
                    Remember the "covered call" trade I made on TTD on Wednesday? I wanted to update you
                    on that to reinforce the lesson there.
                    TTD traded higher on earnings last night, which I expected. And the market was right, it
                    traded about 14%+ higher which is amazing to see. I personally didn't think it would go
                    that high, but I am still going to make a proﬁt on the trade as you can see below.
                    The top trade (this is all from my iPhone this morning) is the STOCK I bought on TTD.
                    That is up $17,000.
                    The bottom trade are the CALL OPTIONS I sold short against the stock. The options are
                    not open yet, but remember I sold 10 contracts short at $160 strike price for $6, so my
                    breakeven on that trade is $166.
                    With the stock at $172 this morning, my loss is $172 - $166 = $6. I am short 10
                    contracts, so that is an ugly $6000 loss!
                    That's ok with me though. That is why I bought the stock in the ﬁrst place. The $17,000
                    proﬁt will easily cover that $6000 loss and I should walk away with about $11,000. Not
                    bad for 5 minutes of work 2 days ago!
                    You can see the trade in the account in premarket here. Note that the stock is open for
                    trading, but the options don't open until 9:30am when the market opens so you can't see
                    the loss right now.
                    On to other trades....
                    I sold the $122 TLT calls yesterday for a small loss. Remember -- I NEVER LET A OPTION
                    GO FROM A PROFIT TO A LOSS. If it gets close to breakeven, I am selling it!
                    I locked in half of this trade a few days ago for a 50% proﬁt, also remember that. By doing
                    that, it enabled me to lock in a win on this trade overall.
                    I started a new trade on the TLT Mar 15 2019 121 Call @ .82 yesterday. This is the same
                    expiration, but $1 lower on strike price. I am very small on this one and plan to add to it.
                    As I expected, the TSLA bad news keeps piling up and ﬁnally the stock started to break
                    yesterday. My TSLA puts are up about 40% overall, even though I added to the position at
                    a higher price than my initial entry. This is working nicely so far and I plan to hold them a
                    while longer. I will take half of that trade oﬀ the table today to lock in a win on it I don't
                    trust stocks to go down in a straight line for too long in this market, so better to take the
                    fast money.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   6/9


                                                               Attachment FF                                         PX 14, 1181
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 274 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade

                    I am still holding the UNG calls too. Pretty boring trade here, but it is in the green and I
                    continue to go with the trend here. I think pressure might be building and we could see a
                    breakout coming in the next week. Fingers crossed.
                    My AAPL "strangle trade" will expire worthless again this week, and I will collect 100% of
                    the premium I sold it for. That is about $10,000 more in my pocket going into the
                    weekend.
                    I get a lot of questions on these short selling trades, so I want to point out how it works
                    here in the screenshot below.
                    You can see I SOLD SHORT the calls and the puts, both out of the money. That is called a
                    "short strangle" trade. I am betting that AAPL will stay between the strike price of the put
                    and the calls until expiration (which is today).
                    Since AAPL is about $171, it is easily in the middle of the $165 puts and the $175 calls I
                    sold short.
                    As the seller, I get to keep both premiums (about $10,000 if you add them both up) and
                    take that money to give to an overpriced amusement park in Orlando next week when I
                    take my family there on vacation and meet up with over 40 members for a day of live
                    teaching at the next Millionaire Roadmap (https://u6067039.ct.sendgrid.net/wf/click?upn=
                    B3b2QVtR07unCLj8-2FpqBWrJhPJz8AeCjOFk5QiVAwS4cfhL3lVqtqXGcZUpr37b3_
                    HmTee1yGuVdLo4wyhcvTvtzqk4VDgWn2cB9dxIJ0RKpOsXWkBqfbJnk1RXK6QNSumFbbC-
                    2BGXOHZvy7mu8tGcpXFzpSqoqanOTCUT9QefnMhmywaWONN0TkI-2F4Bi2cfoxtc7vz5R-
                    2Bkv5lOIDXgZ1h4qVUJoPZqmXivPOQDq4wJ8grF6h61RFHQG2a2rgnCCAlQUlqNzEqEm4dM-
                    2FiQWxXAmq05dtvJUHhX5f2hm7f-2F7D6SY9MUW-2Fal9CaNZu5u9tONna-
                    2BMofXZ4GCfRK126L0v9RmBOD9BMgw1KFV7WBiy2nhCmtBXly9KRioMsIWXU
                    d8Vl2nOfbBEePO5NPQqLyZ9ZlSoJLG-2BJIL1W9MjKulPwLr3x5IA...)                                    event we have planned
                    on Thursday!
                    Another good lesson here. I make these trades all the time so it is a good thing to study
                    and learn from.
                    I plan on doing this again on AAPL for 2 weeks out, and also for T. Keep an eye on the
                    portfolio for those if you're interested. I do not alert these trades because they come with
                    diﬀerent risks than most people are comfortable with, so use these as a guide to learn
                    from just like everything else.
                    I don't know how much trading I will be doing today, but I hope you have a great
                    weekend!
                    To YOUR success!
                    Jeﬀ Bishop
                    RagingBull, LLC
                    62 Calef Hwy #233, Lee, NH 03861
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   7/9


                                                               Attachment FF                                          PX 14, 1182
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 275 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade

                    Manage Email Preferences (https://u6067039.ct.sendgrid.net/wf/click?upn=B3b2QVtR07unCLj8-
                    2FpqBWvNn9zpQmDNp6szSs8fGLmhqcWIJbc-2BNeZSkQ-2FZtPN4jQr36ADYJr90y6iTYRxXP2g
                    -3D-3D_HmTee1yGuVdLo4wyhcvTvtzqk4VDgWn2cB9dxIJ0RKpOsXWkBqfbJnk1RXK6
                    QNSumFbbC-2BGXOHZvy7mu8tGcpXFzpSqoqanOTCUT9QefnMhmywaWONN0TkI-
                    2F4Bi2cfoxtc7vz5R-2Bkv5lOIDXgZ1h4qVUJoPZqmXivPOQ
                    Dq4wJ8grF6h61RFHQG2a2rgnCCAlQUlqNzEqEm4dM-2FiQWxXAmq05dtvJUHhX5f2hm7f-
                    2F7D6SY9MUW-2Fal9CaNZu5u9tONna-2BMofXZ4GCfRK126L0v9RmBOD9BMgw
                    1KFV7WBiy2nhCmtBXly9KRioMsIWXUd8Vrw8Or-2FhveStCjnDU...)                                    | Unsubscribe All*
                    (https://u6067039.ct.sendgrid.net/asm/unsubscribe/?user_id=6067039&data=
                    FztHaaXCB5C16YggbE0rsPEtWAMQGhmReT98f7k5ccoKli-rm9ag4JNDOUPyjyNb-l6gfO4cei3-
                    A1TmFxSgubBU3yv60DhBbwMiw5HztwAzJFROmJi4Cc2qNE9zloYwvpgtw-
                    rz3FIOFnleTpQTbTwwyDjltMMmJo5dTorRc58QOFGpVBnX0JhlLCSMxBxaLf
                    ALTwYb1t2sfFlvpGcVC0OwgUvWeZQWDiFvkkMfCdCTAlTsbA_
                    phayjcvtaEkkyL0uVmv4QuYK5KbhgxS-sfR7ErFrDJ2nTW11jN5bR4sc7Bgzgf
                    wi1mJmKXojZPfNwtYp22ACl-Yf0sxVyNiKm4YROE1-KoJceLI1mK7vphGklY7xNJziWpbQSR
                    yFS3VvT2Hey70EA6Df96y_ZAqxoZL1R1cn6d6sppmdSSJ...)

                    * Unsubscribe All will block our premium alert service from sending you any e-mails in
                    the future, you will need to contact support to give us permission to e-mail you again.
                    This e-mail was sent to the following lists: Weekly Money Multiplier
                    Neither Jeﬀ Bishop nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is
                    registered as an investment adviser nor a broker/dealer with either the U. S. Securities &
                    Exchange Commission or any state securities regulatory authority. Users of this website
                    are advised that all information presented on this website is solely for informational
                    purposes, is not intended to be used as a personalized investment recommendation, and
                    is not attuned to any speciﬁc portfolio or to any user's particular investment needs or
                    objectives. The owners, employees and writers of RagingBull.com may engage in
                    securities trading that is discussed or viewed on this website, but all such individuals are
                    buying and selling such securities for their own account. These individuals do not engage
                    in any trades with customers. The buying and selling of securities by these individuals is
                    not part of a regular business of buying and selling securities. Past performance is NOT
                    indicative of future results. Furthermore, such information is not to be construed as an
                    oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be construed as a
                    recommendation to buy, hold or sell (short or otherwise) any security. All users of this
                    website must determine for themselves what speciﬁc investments to make or not make
                    and are urged to consult with their own independent ﬁnancial advisors with respect to
                    any investment decision. The reader bears responsibility for his/her own investment
                    research and decisions, should seek the advice of a qualiﬁed securities professional
                    before making any investment, and investigate and fully understand any and all risks
                    before investing. All opinions, analyses and information included on this website are
                    based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
                    implied, is made, including but not limited to any representation or warranty concerning
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   8/9


                                                               Attachment FF                                          PX 14, 1183
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 276 of 316

6/12/2020                                               Gmail - Stocks are up again & Update on covered call trade

                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter, but all such positions are held for
                    such representativeʼs own account. Past results are not indicative of future proﬁts. This
                    table is accurate, though not every trade is represented. Proﬁts and losses reported are
                    actual ﬁgures from the portfolios Jeﬀ Bishop manages on behalf of RagingBull.com, LLC.
                    If you have a current active subscription with Weekly Money Multiplier you will need to go
                    to your subscriptions list inside the RagingBull Dashboard if you want to cancel your
                    subscription. Opting out of emails does not remove you from your service at
                    WeeklyMoneyMultipler.com.
                    --
                    Marie Roy
                    Apple Bankruptcy, LLC

                    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
                    intended solely for the addressee(s) and may contain conﬁdential and/or privileged
                    information and may be legally protected from disclosure. If you are not the intended
                    recipient of this message or their agent, or if this message has been addressed to you in
                    error, please immediately alert the sender by reply email and then delete this message
                    and any attachments. If you are not the intended recipient, you are hereby notiﬁed that
                    any use, dissemination, copying, or storage of this message or its attachments is strictly
                    prohibited. Note: You must follow

      ]

      Thank You for Contacting Support.


    [KZVW0O-R5VQ]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1626178805957491817&simpl=msg-f%3A1626178805957491817…   9/9


                                                               Attachment FF                                         PX 14, 1184
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 277 of 316




                  ATTACHMENT GG




                                                        PX 14, 1185
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 278 of 316

6/12/2020                                                                Gmail - WIX Butterﬂy - New Trade Alert



                                                                                                                   C Roy <



  WIX Butterfly - New Trade Alert
  1 message

  Nathan Bear <nathan@weeklymoneymultiplier.com>                                                                                Tue, Apr 9, 2019 at 10:25 AM
  Reply-To: nathan@weeklymoneymultiplier.com
  To:




        Good Morning Everyone,

        This morning I added a new butterfly trade:

        BOT +10 BUTTERFLY WIX 18 APR 19 125/130/135 CALL @.70

        This is a bullish trade in WIX and I did a video on exactly how to buy this butterfly, and how to sell it. I've received a
        lot of questions on the AMZN butterfly (for good reason as it's up 400%!), so hopefully this video will take some of
        the mystery out of how to sell a butterfly. Here is the link to the video, give it a few minutes to become available:

        WIX Butterfly Trade

        More to come!


        Nathan Bear




        RagingBull, LLC
        62 Calef Hwy #233, Lee, NH 03861

        Manage Email Preferences | Unsubscribe All*

               * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                                 contact support to give us permission to e-mail you again.

                                           This e-mail was sent to the following lists: Weekly Money Multiplier




        Neither Nathan Bear nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment adviser nor a broker/dealer with
        either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1630346873856348712&simpl=msg-f%3A1630346873856348712                      1/2


                                                                       Attachment GG                                               PX 14, 1186
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 279 of 316

6/12/2020                                                                  Gmail - WIX Butterﬂy - New Trade Alert
        presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not
        attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may
        engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own
        account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
        business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as
        an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
        All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
        independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
        decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
        risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
        faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
        representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
        to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
        writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
        positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
        is represented. Profits and losses reported are actual figures from the portfolios Nathan Bear manages on behalf of RagingBull.com, LLC.


        If you have a current active subscription with Weekly Money Multiplier you will need to go to your subscriptions list inside the RagingBull Dashboard if
        you want to cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1630346873856348712&simpl=msg-f%3A1630346873856348712                              2/2


                                                                         Attachment GG                                                   PX 14, 1187
             Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 280 of 316

6/12/2020                                                         Gmail - AWI Puts - New Trade Alert



                                                                                                       C Roy <



  AWI Puts - New Trade Alert
  1 message

  Nathan Bear <nathan@weeklymoneymultiplier.com>                                                                 Thu, Apr 11, 2019 at 10:34 AM
  Reply-To: nathan@weeklymoneymultiplier.com
  To:




        Good Morning WMM!

        BOT +5 AWI 17 MAY 19 85 PUT @3.05

        I was looking around for a short today and came accross this chart. It's not my TPS setup, it's actually Jeff's 13/30
        crossover setup. The crossover hasn't quite happened yet, but AWI has had a big move higher and the crossover
        looks to be setting up. I love the risk/reward here.

        Also note - if some of you have not been getting the text alerts, it was my mistake as I wasn't clicking the correct
        option when sending them. I will correct that going forward.

        My stop on the trade is an hourly close over $85. My target on the trade is a move down towards $80. Also, my
        portfolio currently is all longs, now I've added a short. The chart setup is below.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1630528626872765554&simpl=msg-f%3A1630528626872765554   1/3


                                                              Attachment GG                                         PX 14, 1188
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 281 of 316

6/12/2020                                                                  Gmail - AWI Puts - New Trade Alert




        More to come!


        Nathan Bear




        RagingBull, LLC
        62 Calef Hwy #233, Lee, NH 03861

        Manage Email Preferences | Unsubscribe All*

               * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to
                                                 contact support to give us permission to e-mail you again.

                                           This e-mail was sent to the following lists: Weekly Money Multiplier




        Neither Nathan Bear nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment adviser nor a broker/dealer with
        either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information
        presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not
        attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may
        engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1630528626872765554&simpl=msg-f%3A1630528626872765554                       2/3


                                                                       Attachment GG                                               PX 14, 1189
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 282 of 316

6/12/2020                                                                     Gmail - AWI Puts - New Trade Alert
        account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
        business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as
        an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
        All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
        independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
        decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
        risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
        faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
        representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
        to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
        writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
        positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
        is represented. Profits and losses reported are actual figures from the portfolios Nathan Bear manages on behalf of RagingBull.com, LLC.


        If you have a current active subscription with Weekly Money Multiplier you will need to go to your subscriptions list inside the RagingBull Dashboard if
        you want to cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1630528626872765554&simpl=msg-f%3A1630528626872765554                              3/3


                                                                         Attachment GG                                                  PX 14, 1190
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 283 of 316




                  ATTACHMENT HH




                                                        PX 14, 1191
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 284 of 316

8/20/2020                                                     Gmail - When Will You Start Making Money?



                                                                                                      C Roy <



  When Will You Start Making Money?
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                       Mon, Apr 29, 2019 at 8:07 AM
  Reply-To: Kyle Dennis <kyle@biotechbreakouts.com>
  To:




        The question on everyone’s mind.

        “I have to pay $1997 for the service...when am I going to recoup that cost and start making money?”

        Couple of points here.

        1) I’m guaranteeing you make that much with one trade! If you don’t make that back with the Mortal
        Lock that airs this week, you get a $1997 credit for another year...FREE.

        All you have to do is decide if you want to be in that trade and take a $500 minimum position.

        2) If I wasn’t giving out that guarantee, you’d still be sitting in a phenomenal place! Members have
        made that back in as little as a couple days! It doesn’t take long when you’re hitting these types of
        winners.

        Here, take it from them!

                           “Made 64%! Almost paid off my membership with two trades!” - Derek Z

            “Great call on SRPT and AAXN. It's only been two weeks and I've almost made my annual fee
            back :)...thx, you're really making a difference in people's lives. That is something you can be very
                                                     proud of!!!” - Parker A

         “I am a new member of your service and joined last week...I picked VKTX and bought 5 $15 Calls
        Exp 10/19 on 09/14. VKTX stock was at $10.4x Today is 09/18, the stock skyrocketed to > $21 and my
        options prices jumped huge. I was able to quickly sell just after market open @ $5.20 making me more
                                      than $2000 over the weekend.” - Sam W

        Want to know the real beauty of this?


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1632150252728988726&simpl=msg-f%3A1632150252728988726   1/3


                                                              Attachment HH                                        PX 14, 1192
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 285 of 316

8/20/2020                                                                Gmail - When Will You Start Making Money?

                                                           You Keep All Your Profits!

        Now, in one full year, I’ve guaranteed your success.

        I’m giving you access to Mortal Lock trades absolutely free.

        I’m letting you see a live portfolio of my trades.

        I’m giving you full access to my C.A.$.H System to act as a foundation for your trading.

        And all I’m asking is $1997.

        Ask yourself...Do you think you aren’t going to make more than that in an entire year?

        All it may take is 1, 100% win. Remember, I hit 6 of those on Friday!

        Don’t miss another and join before my next trade goes live!




        Kyle Dennis
        Biotech Trader




        RagingBull, LLC
        62 Calef Hwy. #233, Lee, NH 03861

        Click Here to stop receiving emails from kyle@biotechbreakouts.com
        Unsubscribe from all RagingBull emails




        Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with either
        the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information
        presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not
        attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may
        engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own
        account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
        business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as
        an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
        All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
        independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
        decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
        risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
        faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
        representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
        to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
        writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
        positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
        is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1632150252728988726&simpl=msg-f%3A1632150252728988726                              2/3


                                                                         Attachment HH                                                  PX 14, 1193
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 286 of 316

8/20/2020                                                              Gmail - When Will You Start Making Money?
        If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription. Opting out of
        emails does not remove you from your service at BiotechBreakouts.com.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1632150252728988726&simpl=msg-f%3A1632150252728988726                        3/3


                                                                       Attachment HH                                                 PX 14, 1194
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 287 of 316




                   ATTACHMENT II




                                                        PX 14, 1195
               Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 288 of 316

[Notice] Link Expiring
  From:                     Petra Hess <petra@petrapicks.com>
  To:
  Date:                     Fri, 28 Jun 2019 10:11:52 -0400




      Happy Friday!


      I just wanted to leave you a quick message regarding Jeff Bishop’s Total Alpha recording.


      He’s pulling it down end of day, so please take any last moments and check out what he has to say.


      I’ve known Jeff for awhile and you’ll be hard pressed to find someone with this type of options trading
      experience.


      20+ years and counting!


      He revealed his favorite strategy in his webinar and shows you exactly how you can start to do this. Tune in at
      32:05!




      I even heard about a guarantee that he made. You’ll want to check that out at 45:33!


      Petra Hess
      Trader




                                                         RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                                 Click Here to stop receiving emails from petra@petrapicks.com
                                             Unsubscribe from all RagingBull emails




                                                      Attachment II                              PX 14, 1196
                 Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 289 of 316




Neither Petra Hess nor RagingBull.com, LLC (publisher of Petra Picks) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities &

Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for

informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's

particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on

this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The

buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future

results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to

buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are

urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment

research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all

risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but

should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or

warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions,

analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com,

LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s own

account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures

from the portfolios Petra Hess manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Petra Picks you will need to contact us here if you want to cancel your subscription. Opting out of emails does not

remove you from your service at PetraPicks.com.




                                                                       Attachment II                                           PX 14, 1197
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 290 of 316




                  ATTACHMENT JJ




                                                        PX 14, 1198
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 291 of 316




                           Attachment JJ               PX 14, 1199
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 292 of 316




                           Attachment JJ               PX 14, 1200
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 293 of 316




                           Attachment JJ               PX 14, 1201
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 294 of 316




                           Attachment JJ               PX 14, 1202
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 295 of 316




                           Attachment JJ               PX 14, 1203
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 296 of 316




                           Attachment JJ               PX 14, 1204
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 297 of 316




                           Attachment JJ               PX 14, 1205
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 298 of 316




                           Attachment JJ               PX 14, 1206
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 299 of 316




                           Attachment JJ               PX 14, 1207
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 300 of 316




                           Attachment JJ               PX 14, 1208
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 301 of 316




                           Attachment JJ               PX 14, 1209
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 302 of 316




                           Attachment JJ               PX 14, 1210
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 303 of 316




                           Attachment JJ               PX 14, 1211
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 304 of 316




                           Attachment JJ               PX 14, 1212
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 305 of 316




                           Attachment JJ               PX 14, 1213
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 306 of 316




                           Attachment JJ               PX 14, 1214
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 307 of 316




                           Attachment JJ               PX 14, 1215
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 308 of 316




                           Attachment JJ               PX 14, 1216
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 309 of 316




                           Attachment JJ               PX 14, 1217
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 310 of 316




                           Attachment JJ               PX 14, 1218
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 311 of 316




                           Attachment JJ               PX 14, 1219
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 312 of 316




                           Attachment JJ               PX 14, 1220
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 313 of 316




                           Attachment JJ               PX 14, 1221
Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 314 of 316




                  ATTACHMENT KK




                                                        PX 14, 1222
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 315 of 316

8/20/2020                                                       Gmail - REFUND from RagingBull.com



                                                                                                     C Roy <



  REFUND from RagingBull.com
  4 messages

  Michael Bowers <michaelb@ragingbull.com>                                                                     Wed, Jan 22, 2020 at 1:03 PM
  To:




    Caroline,

    Michael with RagingBull.com. I'm reaching out to let you know the Paypal refund was processed for your Unwanted
    Renewal of the Millionaire Roadmap. If you have any questions at all, please don't hesitate to contact me. It was nice
    speaking with you and I hope to work with you sometime in the future.

    Pleasure,

    Michael Bowers
    Director Of Client Services
    833-265-1270
    https://ragingbull.com/
    https://www.linkedin.com/company/ragingbull/
    https://www.facebook.com/RagingBullTrading/
    https://ragingbull.com/orlando-event/



  C Roy <                                                                                                    Thu, Jan 23, 2020 at 10:02 AM
  To: Michael Bowers <michaelb@ragingbull.com>

    Awesome, thank you so much!
    [Quoted text hidden]
    --

    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Michael Bowers <michaelb@ragingbull.com>                                                                   Thu, Jan 23, 2020 at 10:05 AM
  To: C Roy <




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1656452521727125984&simpl=msg-f%3A1656452521727125984…   1/2


                                                              Attachment KK                                       PX 14, 1223
              Case 1:20-cv-03538-GLR Document 10-4 Filed 12/07/20 Page 316 of 316

8/20/2020                                                       Gmail - REFUND from RagingBull.com
    Caroline,

    Thanks a ton, and I apologize for the unwanted renewal. If there is anything else you need just let me know. If you don't
    mind marking your request as resolved in BBB that helps me get to the next client who needs assistance. I appreciate
    working with you. Thanks again, Caroline.

    Pleasure,

    Michael Bowers
    Director Of Client Services
    833-265-1270
    https://ragingbull.com/
    https://www.linkedin.com/company/ragingbull/
    https://www.facebook.com/RagingBullTrading/
    https://ragingbull.com/orlando-event/


    [Quoted text hidden]



  C Roy <                                                                                                    Thu, Jan 23, 2020 at 10:09 AM
  To: Michael Bowers <michaelb@ragingbull.com>

    Thank you for your help!
    My son is handling it, but is in court today.

    You can try.

    Marie
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1656452521727125984&simpl=msg-f%3A1656452521727125984…   2/2


                                                              Attachment KK                                       PX 14, 1224
